Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT AND JOINDER AGREEMENT

THIRD AMENDMENT AND JOINDER AGREEMENT dated as of May 29, 2019 (this
“Amendment”) by and among Fidelity National Information Services, Inc., a
Georgia corporation (the “Company”), the lenders party hereto and listed on
Schedule A hereto under the heading “New Revolving Commitments” (each, an
“Increasing/Joinder Lender”), the lenders party hereto and listed on Schedule B
hereto under the heading “New Swing Line Euro Commitments” (each, a “New Swing
Line Euro Lender”), each lender party hereto with a Revolving Credit Commitment
outstanding under the Credit Agreement immediately prior to the Third Amendment
Effective Date (each, a “Consenting Lender”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), which
amends that certain Seventh Amended and Restated Credit Agreement dated as of
September 21, 2018 (as amended by that certain Amendment Agreement dated as of
March 29, 2019 (the “First Amendment”), that certain Second Amendment Agreement
dated as of April 5, 2019 and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”) among the Company, certain subsidiaries of the
Company from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), the Swing Line Lenders and L/C Issuers from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

RECITALS:

The Company has previously announced that it intends to acquire all of the
shares of Worldpay Inc., a Delaware corporation (“Worldpay”), and in connection
therewith and the related transactions, the Company wishes to further amend the
Credit Agreement in the manner described herein.

The Company has requested that (i) the Increasing/Joinder Lenders make
Additional Revolving Credit Commitments pursuant to Section 2.15(a) of the
Credit Agreement by increasing the Revolving Credit Commitments with the same
terms (including pricing and currency) as the existing Revolving Credit
Commitments in an aggregate amount of $1,500,000,000 (the “New Revolving
Commitments”) and (ii) for the New Swing Line Euro Lenders to provide Swing Line
Commitments denominated in Euros as set forth on Schedule B hereto (the “New
Swing Line Euro Commitments” and, together with the New Revolving Commitments,
the “New Commitments”).

Therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings assigned to such terms in the Credit Agreement or the
Amended Credit Agreement (as defined below), as the context may require.

SECTION 2. Additional Commitments.

(a) On the Third Amendment Effective Date (as defined below) and subject to the
terms and conditions set forth herein, (i) each Increasing/Joinder Lender party
hereto hereby agrees to provide its respective New Revolving Commitments in the
form of Revolving Credit Commitments under the Amended Credit Agreement, as set
forth on Schedule A hereto and (ii) each New Swing Line Euro Lender hereto
hereby agrees to provide its respective Swing Line Euro Commitments under the
Amended Credit Agreement, as set forth on Schedule B hereto.



--------------------------------------------------------------------------------

(b) As of the Third Amendment Effective Date, (i) Schedule 2.01 to the Credit
Agreement shall be replaced by the form of Schedule 2.01 to this Amendment
(which shall include the amounts set forth on Schedule A hereto) and
(ii) Schedule 2.05 to the Credit Agreement shall be replaced by the form of
Schedule 2.05 to this Amendment (which shall include the amounts set forth on
Schedule B hereto).

(c) On the Third Amendment Effective Date, subject to the terms and conditions
set forth herein, each of the Lenders with existing Revolving Credit Commitments
shall assign to each of the Increasing/Joinder Lenders, and each of the
Increasing/Joinder Lenders shall purchase from each of the Lenders with existing
Revolving Credit Commitments, at the principal amount thereof, such interests in
the Outstanding Amount of Revolving Credit Loans on the Third Amendment
Effective Date as shall be necessary in order that after giving effect to all
such assignments and purchases, the principal amount of Revolving Credit Loans
made by each Lender will be in the amount of such Lender’s Pro Rata Share (after
giving effect to the New Revolving Commitments in accordance with this
Amendment) of the Outstanding Amount of the Revolving Credit Loans.

(d) Upon the Third Amendment Effective Date and the assignment and purchase
described in Section 2(c) hereof, each Increasing/Joinder Lender shall be deemed
to have irrevocably and unconditionally purchased and received, without recourse
or warranty, an undivided participation in all outstanding Swing Line Loans and
Letters of Credit in accordance with such Increasing/Joinder Lender’s Pro Rata
Share thereof (after giving effect to the increase in the Revolving Credit
Commitments in accordance with this Amendment).

(e) If, as a result of the assignment and purchase of the Revolving Credit Loans
provided for in Section 2(c) hereof, any payment of Eurocurrency Rate Loans
occurs on a day which is not the last day of the applicable Interest Period, the
Company will pay to the Administrative Agent for the benefit of any Lender
holding a Eurocurrency Rate Loan any loss or cost incurred by such Lender
therefrom in accordance with Section 3.06 of the Credit Agreement.

(f) Each New Revolving Commitment shall be deemed for all purposes a Revolving
Credit Commitment, and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Credit Loan (the “New Revolving Credit Loans”). The terms
and provisions of the New Revolving Credit Loans shall be identical to those set
forth in the Credit Agreement for Revolving Credit Loans. Each New Swing Line
Euro Commitment shall be deemed for all purposes a Swing Line Commitment for
Swing Line Loans denominated in Euros and a Swing Line Euro Commitment, and each
Loan made thereunder shall be deemed, for all purposes, a Swing Line Loan
denominated in Euros and a Swing Line Euro Loan (the “New Swing Line Euro
Loans”). The terms and provisions of the New Swing Line Euro Loans shall be
identical to those set forth in the Amended Credit Agreement for Swing Line Euro
Loans.

SECTION 3. New Lenders.

(a) To the extent not already a Lender under the Credit Agreement, each such
Increasing/Joinder Lender or New Swing Line Euro Lender party hereto (each a
“New Lender”) acknowledges and agrees that upon its execution of this Amendment
and the making of the New Revolving Commitments or New Swing Line Euro
Commitments, as applicable, that such Increasing/Joinder Lender or New Swing
Line Euro Lender shall become a “Lender” or “Swing Line Euro Lender”, as
applicable, under, and for all purposes of, the Credit Agreement and the other
Loan Documents and shall be subject to and bound by the terms thereof (as
modified by the provisions of this Amendment), and shall perform all the
obligations of and shall have all rights of a Lender or a Swing Line Euro
Lender, as applicable, thereunder (as modified by the provisions of this
Amendment, including in each case, for avoidance of doubt, from and after the
Worldpay Closing Date, the provisions of the First Amendment and this Amendment
that become effective upon the occurrence of the Worldpay Closing Date).

 

2



--------------------------------------------------------------------------------

(b) Each New Lender party hereto (i) confirms that it has received a copy of the
Credit Agreement and the First Amendment, together with copies of the most
recent financial statements delivered pursuant to Sections 6.01(a) and 6.01(b)
of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment; (ii) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender or a Swing Line Euro Lender, as
applicable.

(c) Each New Lender represents and warrants that it is an Eligible Assignee.

(d) On or prior to the date which is ten Business Days after the Third Amendment
Effective Date, each New Lender that is a Foreign Lender shall deliver to the
Administrative Agent such documentation that is required to be delivered by it
pursuant to Section 3.01(f) of the Credit Agreement, duly completed and executed
by such New Lender.

(e) For purposes of the Credit Agreement, the initial notice address of each New
Lender party hereto shall be as set forth below its signature hereto.

SECTION 4. Amendment of the Credit Agreement.

(a) Effective as of the Third Amendment Effective Date, (i) the Credit Agreement
is, subject to the satisfaction of the conditions precedent set forth in
Section 6, hereby amended to delete the stricken text (indicated textually in
the manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Annex A hereto, (ii) Schedule 2.01 to the Credit Agreement
shall be replaced by the form of Schedule 2.01 hereto (which shall include the
amounts set forth on Schedule A hereto) and (iii) Schedule 2.05 to the Credit
Agreement shall be replaced by the form of Schedule 2.05 hereto (which shall
include the amounts set forth on Schedule B hereto).

(b) Effective as of the Worldpay Closing Date (as defined below), the Credit
Agreement (as amended by Section 4(a) above as of the Third Amendment Effective
Date) (as so amended, the “Amended Credit Agreement”) shall be further amended
hereby as follows (the Amended Credit Agreement, as so further amended and as
amended by the “Worldpay Closing Date Amendments” as defined in the First
Amendment, being referred to as the “Further Amended Credit Agreement”, and the
amendments set forth in this Section 4(b), the “Worldpay Closing Date
Amendments”):

 

  (i)

The definition of “Consolidated EBITDA” set forth in Section 1.01 of the Credit
Agreement shall be amended by (x) replacing the reference to “18 months” in
clause (x) of the first proviso to clause (b)(xviii) of such definition with “24
months” and (y) replacing the reference to “15%” in the final proviso to clause
(b)(xviii) of such definition with “20%”;

 

  (ii)

The definition of “Leverage Ratio” set forth in Section 1.01 of the Credit
Agreement shall be amended by replacing the reference to “$300,000,000” in
clause (a)(y) thereof with “$600,000,000”; and

 

3



--------------------------------------------------------------------------------

  (iii)

Section 1.03(c) of the Credit Agreement shall be amended by replacing the
reference to “18 months” in clause (ii) of the proviso thereto with a reference
to “24 months”.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Company represents and warrants to each other
party hereto that as of the Third Amendment Effective Date:

(a) The execution, delivery and performance by the Company of this Amendment are
(i) within the Company’s corporate or other powers, (ii) have been duly
authorized by all necessary corporate, shareholder or other organizational
action, and (iii) do not and will not (A) contravene the terms of any of the
Company’s Organization Documents, (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Credit Agreement), or require any payment to be made under
(1) any Contractual Obligation to which the Company is a party or affecting the
Company or the properties of the Company or any of its Subsidiaries or (2) any
order, injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which the Company or its property is subject, or (C) violate,
in any material respect, any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(B) to the extent that such conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Company. This
Amendment and the Amended Credit Agreement (as of the Third Amendment Effective
Date) constitutes and the Further Amended Credit Agreement (as of the Worldpay
Closing Date) will constitute, in each case, legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity.

(c) The representations and warranties of each Loan Party set forth in Article 5
of the Credit Agreement that are qualified by materiality are true and correct,
and the representations and warranties that are not so qualified are true and
correct in all material respects, in each case on and as of the Third Amendment
Effective Date (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty is true and correct in all material respects (or, if qualified by
materiality, in all respects) as of such earlier date and except that for
purposes of this Section 5(c), the representations and warranties contained in
Section 5.05(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.01(a) of the Credit
Agreement).

(d) Immediately before and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

SECTION 6. Third Amendment Effective Date. This Amendment (subject to the last
sentence of this Section 6) and the amendments to the Credit Agreement set forth
in Section 4(a) above shall become effective as of the date hereof (such date,
the “Third Amendment Effective Date”); provided that (i) the Administrative
Agent shall have received duly executed counterparts hereof that, when taken
together, bear the signatures of the Administrative Agent, the Company, the
Required Lenders, each Increasing/Joinder Lender and each New Swing Line Euro
Lender, (ii) the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of execution, delivery and performance of this Amendment and
the Amended Credit Agreement and any other legal matters relating to the Loan
Documents, all in form and substance reasonably satisfactory to

 

4



--------------------------------------------------------------------------------

the Administrative Agent and its counsel, (iii) the Company shall deliver to the
Administrative Agent a certificate of the Company dated as of the date hereof
signed by a Responsible Officer of the Company certifying to the accuracy of the
representations and warranties contained in Sections 5(c) and (d), (iv) the
Administrative Agent shall have received a favorable legal opinion of counsel to
the Company addressed to the Administrative Agent, the Lenders, the L/C Issuers
and the Swing Line Lenders and dated the Third Amendment Effective Date, which
opinion shall be in form and substance reasonably satisfactory to the
Administrative Agent and (v) the Company shall have paid all fees, expenses and
other amounts due to (x) JPMCB and the Increasing/Joinder Lenders in connection
with this Amendment as separately agreed by the Company and (y) the
Administrative Agent pursuant to Section 10 hereof. For the avoidance of doubt,
it is understood and agreed that the Worldpay Closing Date Amendments shall not
become effective until and upon the occurrence of the Worldpay Closing Date.

The Administrative Agent shall notify the Company and the Lenders of the Third
Amendment Effective Date, and each such notice shall be conclusive and binding.

SECTION 7. Effectiveness of the Worldpay Closing Date Amendments. The Worldpay
Closing Date Amendments as set forth in Section 4(b) hereof shall become
effective as of the first date on which the conditions set forth in Section 4.03
of the Amended Credit Agreement (other than Section 4.03(a)) are satisfied (such
date, the “Worldpay Closing Date”).

SECTION 8. Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended Credit Agreement, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement, the
Amended Credit Agreement, the Further Amended Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document (including, for the avoidance of doubt, the First Amendment), all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Company to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement, the Further Amended Credit Agreement or
any other Loan Document in similar or different circumstances.

(b) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Amended Credit Agreement. On and
after the Worldpay Closing Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and each
reference to the “Credit Agreement” in any other Loan Document shall be deemed a
reference to the Further Amended Credit Agreement. This Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement, the
Amended Credit Agreement, the Further Amended Credit Agreement and the other
Loan Documents. This Amendment is a “Commitment Increase and Joinder Agreement”
as referred to in Section 2.15 of the Credit Agreement.

SECTION 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10. Costs and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

 

5



--------------------------------------------------------------------------------

SECTION 11. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 12. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 13. Severability. If any provision of this Amendment or any other Loan
Document is held to be illegal, invalid or unenforceable, the legality, validity
and enforceability of the remaining provisions of this Amendment and the other
Loan Documents shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[Remainder of page intentionally blank]

 

 

6



--------------------------------------------------------------------------------

FIDELITY NATIONAL INFORMATION SERVICES, INC.

By:  

/s/ Virginia Daughtrey

  Name: Virginia Daughtrey   Title: SVP of Finance and Treasurer

[Signature Page to Third Amendment and Joinder Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA., as Administrative Agent, a Swing Line Euro Lender, an
Increasing/Joinder Lender and a Lender

By:  

/s/ Peter B. Thauer

  Name: Peter B. Thauer   Title: Managing Director

 

[LENDERS] By:  

[on file with the Administrative Agent]

  Name:   Title:

[Signature Page to Third Amendment and Joinder Agreement]



--------------------------------------------------------------------------------

Annex A

Third Amendment Effective Date Amendments

[See Attached.]

Annex A



--------------------------------------------------------------------------------

Form of Amended Credit Agreement

 

 

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 21, 2018

among

FIDELITY NATIONAL INFORMATION SERVICES, INC.

and CERTAIN SUBSIDIARIES,

as Borrowers,

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

and

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

MUFG BANK, LTD.,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

BARCLAYS BANK PLC,

as Swing Line Lenders and L/C Issuers

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

MUFG BANK, LTD.,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC and

BARCLAYS BANK PLC

as Joint Lead Arrangers and Joint Book Running Managers,

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

MUFG BANK, LTD.,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

BARCLAYS BANK PLC

as Co-Syndication Agents

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

HSBC BANK USA, NATIONAL ASSOCIATION,

LLOYDS BANK PLC,

PNC BANK, NATIONAL ASSOCIATION,

SUMITOMO MITSUI BANKING CORPORATION and

SUNTRUST BANK

as Documentation Agents

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01. Defined Terms

     1  

Section 1.02. Other Interpretive Provisions

     37  

Section 1.03. Accounting Terms

     38  

Section 1.04. Rounding

     39  

Section 1.05. References to Agreements and Laws

     39  

Section 1.06. Times of Day

     39  

Section 1.07. Timing of Payment or Performance

     39  

Section 1.08. Exchange Rates; Currency Equivalents

     39  

Section 1.09. Additional Alternative Currencies

     40   ARTICLE 2    THE REVOLVING CREDIT COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01. The Committed Loans

     40  

Section 2.02. Borrowings, Conversions and Continuations of Committed Loans

     41  

Section 2.03. Bid Loans

     43  

Section 2.04. Letters of Credit

     45  

Section 2.05. Swing Line Loans

     53  

Section 2.06. Prepayments

     56  

Section 2.07. Termination or Reduction of Revolving Credit Commitments

     58  

Section 2.08. Repayment of Loans

     59  

Section 2.09. Interest

     59  

Section 2.10. Fees

     59  

Section 2.11. Computation of Interest and Fees

     60  

Section 2.12. Payments Generally

     60  

Section 2.13. Sharing of Payments

     63  

Section 2.14. Designated Borrowers

     63  

Section 2.15. Increase in Revolving Credit Commitments

     65  

Section 2.16. Defaulting Lenders

     66  

Section 2.17. Extension of Maturity Date

     68   ARTICLE 3    TAXES, INCREASED COSTS AND ILLEGALITY   

Section 3.01. Taxes

     69  

Section 3.02. Illegality

     73  

Section 3.03. Inability to Determine Rates

     73  

Section 3.04. Increased Costs

     74  

Section 3.05. Reserves on Eurocurrency Rate Loans

     75  

Section 3.06. Funding Losses

     75  

 

i



--------------------------------------------------------------------------------

Section 3.07. Matters Applicable to All Requests for Compensation

     76  

Section 3.08. Replacement of Lenders Under Certain Circumstances

     78  

Section 3.09. Survival

     79   ARTICLE 4    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

Section 4.01. Conditions to Seventh Restatement Effectiveness

     79  

Section 4.02. Conditions to All Credit Extensions

     79  

Section 4.03. Conditions to Credit Extension on the Worldpay Closing Date

     80   ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01. Existence, Qualification and Power; Compliance with Laws

     82  

Section 5.02. Authorization; No Contravention

     82  

Section 5.03. Governmental Authorization; Other Consents

     83  

Section 5.04. Binding Effect

     83  

Section 5.05. Financial Statements; No Material Adverse Effect

     83  

Section 5.06. Litigation

     83  

Section 5.07. Ownership of Property; Liens

     83  

Section 5.08. Anti-Corruption Laws and Sanctions

     84  

Section 5.09. Taxes

     84  

Section 5.10. ERISA Compliance

     84  

Section 5.11. Margin Regulations; Investment Company Act

     85  

Section 5.12. Disclosure

     85   ARTICLE 6    AFFIRMATIVE COVENANTS   

Section 6.01. Financial Statements

     85  

Section 6.02. Certificates; Other Information

     86  

Section 6.03. Notices

     87  

Section 6.04. Payment of Obligations

     88  

Section 6.05. Preservation of Existence, Etc.

     88  

Section 6.06. Maintenance of Properties

     88  

Section 6.07. Maintenance of Insurance

     88  

Section 6.08. Compliance with Laws

     88  

Section 6.09. Books and Records

     89  

Section 6.10. Inspection Rights

     89  

Section 6.11. Use of Proceeds

     89  

Section 6.12. Further Assurances

     89  

Section 6.13. Designation of Subsidiaries

     89  

 

ii



--------------------------------------------------------------------------------

ARTICLE 7    NEGATIVE COVENANTS   

Section 7.01. Liens

     90  

Section 7.02. Mergers and Consolidations

     93  

Section 7.03. Subsidiary Indebtedness

     93  

Section 7.04. Dispositions

     95  

Section 7.05. Restricted Payments

     95  

Section 7.06. Use of Proceeds

     95  

Section 7.07. Financial Covenants

     96   ARTICLE 8    EVENTS OF DEFAULT AND REMEDIES   

Section 8.01. Events of Default

     96  

Section 8.02. Remedies Upon Event of Default

     98  

Section 8.03. Application of Funds

     98   ARTICLE 9    ADMINISTRATIVE AGENT AND OTHER AGENTS   

Section 9.01. Appointment and Authorization of Agents

     99  

Section 9.02. Delegation of Duties

     100  

Section 9.03. Liability of Agents

     100  

Section 9.04. Reliance by Agents

     100  

Section 9.05. Notice of Default

     101  

Section 9.06. Credit Decision; Disclosure of Information by Agents

     101  

Section 9.07. Indemnification of Agents

     101  

Section 9.08. Agents in their Individual Capacities

     102  

Section 9.09. Successor Agents

     102  

Section 9.10. Administrative Agent May File Proofs of Claim

     103  

Section 9.11. Other Agents; Arrangers and Managers

     103  

Section 9.12. Appointment of Supplemental Administrative Agents

     103   ARTICLE 10    GUARANTY   

Section 10.01. Guaranty

     105  

Section 10.02. Guaranty Absolute

     105  

Section 10.03. Waiver and Acknowledgments

     106  

Section 10.04. Subrogation

     107  

Section 10.05. Payment Free and Clear of Taxes

     107  

Section 10.06. No Waiver; Remedies

     107  

Section 10.07. Right of Set-Off

     107  

Section 10.08. Continuing Guaranty; Assignments under this Agreement

     108   ARTICLE 11    MISCELLANEOUS   

Section 11.01. Amendments, Etc.

     108  

Section 11.02. Notices and Other Communications; Facsimile Copies

     110  

Section 11.03. No Waiver; Cumulative Remedies

     111  

 

iii



--------------------------------------------------------------------------------

Section 11.04. Attorney Costs, Expenses and Taxes

     112  

Section 11.05. Indemnification by the Borrowers

     112  

Section 11.06. Payments Set Aside

     113  

Section 11.07. Assigns

     114  

Section 11.08. Successors

     117  

Section 11.09. Confidentiality

     118  

Section 11.10. Set-off

     118  

Section 11.11. Interest Rate Limitation

     119  

Section 11.12. Counterparts

     119  

Section 11.13. Integration

     119  

Section 11.14. Survival of Representations and Warranties

     120  

Section 11.15. Severability

     120  

Section 11.16. Governing Law

     120  

Section 11.17. Waiver of Right to Trial by Jury

     120  

Section 11.18. Binding Effect

     121  

Section 11.19. No Implied Duties

     121  

Section 11.20. USA Patriot Act Notice

     121  

Section 11.21. Judgment Currency

     121  

Section 11.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     121  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Unrestricted Subsidiaries 2.01    Revolving Credit Commitments 2.04   
L/C Commitments 2.05    Swing Line Commitments 11.02    Administrative Agent’s
Office; Certain Addresses for Notices

EXHIBITS

 

   Form of A    Committed Loan Notice B-1    Bid Request B-2    Competitive Bid
C    Swing Line Loan Notice D    Revolving Credit Note E    Compliance
Certificate F    Assignment and Assumption G    Designated Borrower Request and
Assumption Agreement H    Designated Borrower Notice I-1    Form of U.S. Tax
Compliance Certificate I-2    Form of U.S. Tax Compliance Certificate I-3   
Form of U.S. Tax Compliance Certificate I-4    Form of U.S. Tax Compliance
Certificate

 

v



--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 21,
2018, among FIDELITY NATIONAL INFORMATION SERVICES, INC., a Georgia corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
hereto pursuant to Section 2.14 (each, a “Designated Borrower” and, together
with the Company, the “Borrowers” and, each, a “Borrower”) each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer and BANK OF AMERICA, N.A., CITIBANK, N.A., MUFG BANK, LTD., U.S. BANK
NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line
Lenders and L/C Issuers.

Recitals

The Company, the Lenders, the Administrative Agent, certain of the L/C Issuers
and certain of the Swing Line Lenders are party to the Existing Credit Agreement
(such terms and other capitalized terms used in these preliminary statements
being defined in Section 1.01 hereof).

Pursuant to the Seventh Amendment and Restatement Agreement and upon the terms
and subject to satisfaction of the conditions set forth therein, the Existing
Credit Agreement is being amended and restated in the form of this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“1934 Act” means the Securities Exchange Act of 1934.

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Acquisition” means the purchase or other acquisition of all or substantially
all of the property and assets or business of any Person or of assets
constituting a business unit, a line of business or division of such Person, or
of more than 50% of the Equity Interests in a Person that, upon the consummation
thereof, will be owned directly by the Company or one or more of its Restricted
Subsidiaries (including as a result of a merger or consolidation).

“Acquisition Agreement Representations” has the meaning set forth in
Section 4.03(c).

“Acquisition Debt” means any Indebtedness of the Borrower that has been issued
or incurred for the purpose of financing, in whole or in part, any Specified
Qualified Acquisition and any related transactions or series of related
transactions in respect of any Specified Qualified Acquisition (including for
the purpose of refinancing or replacing all or a portion of any pre-existing
Indebtedness of the Person(s) or assets to be acquired).

 

1



--------------------------------------------------------------------------------

“Acquisition Election” has the meaning set forth in Section 7.07.

“Additional Alternative Currency” has the meaning set forth in Section 2.01(a).

“Additional Commitments Effective Date” has the meaning specified in
Section 2.15(d).

“Additional Revolving Credit Commitments” has the meaning specified in
Section 2.15(b).

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Documentation Agents and the Supplemental Administrative Agents (if any).

“Aggregate Revolving Credit Commitments” means, at any time, the aggregate
amount of the Revolving Credit Commitments of the Revolving Credit Lenders at
such time.

“Agreement” means this Seventh Amended and Restated Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Australian Dollar, and each
other currency (other than Dollars) that is approved in accordance with
Section 1.09.

“Amendment Agreement” means the Amendment Agreement to this Agreement dated as
of March 29, 2019 among the Company, the Lenders party thereto and the
Administrative Agent.

“Amendment Joint Lead Arrangers” means Barclays and Goldman Sachs Bank USA, in
their capacity as arrangers of the Amendment Agreement.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company and its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means a percentage per annum equal to: with respect to
(x) any Revolving Credit Loans, (y) the Commitment Fee in respect of any
Revolving Credit Commitments, and (z) the L/C Fee in respect of any Revolving
Credit Commitments, the following percentages per annum based upon the corporate
rating of the Company in effect by the Specified Rating Agencies as set forth
below:

 

Level

  

Corporate Ratings
(Specified Rating

Agencies)

   Eurocurrency
Rate
and L/C Fee     Base Rate     Commitment
Fee  

1

   At least A3 / A-      1.00 %      0.00 %      0.10 % 

2

   Level 1 does not apply and at least Baa1 / BBB+      1.125 %      0.125 %   
  0.125 % 

3

   Neither Level 1 nor 2 applies and at least Baa2 / BBB      1.250 %      0.250
%      0.15 % 

4

   None of Levels 1, 2 or 3 applies and at least Baa3 / BBB-      1.375 %     
0.375 %      0.175 % 

5

   Below Baa3 / BBB-      1.625 %      0.625 %      0.225 % 

For purposes of the foregoing (i) if either Moody’s or S&P shall not have in
effect a rating, then each rating agency that does not have in effect a rating
shall be deemed to have established a rating in Level 5 and (ii) if the ratings
established or deemed to have been established by the Specified Rating Agencies
shall fall within different Levels, the applicable Level shall be based on the
higher of the two ratings unless one of the two ratings is two or more grades
lower than the other (with each ratings distinction comprising a separate grade,
such that, e.g., BB+ is two grades lower than BBB), in which case the applicable
Level shall be determined by reference to a rating a single grade below the
higher of the two ratings.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
relevant L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Applicant Borrower” has the meaning specified in Section 2.14(a).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any
Tranche, the Lenders of such Tranche, (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit have been issued
pursuant to Section 2.04, the Revolving Credit Lenders, (c) with respect to the
Swing Line Facility, (i) the Swing Line Lenders and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.05, the Revolving Credit Lenders and
(d) with respect to Revolving Credit Loans of any Tranche, the Lenders of such
Tranche.

“Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of “Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arrangers” means the following, each in their respective capacities as joint
lead arranger and joint book running managers with respect to this Agreement:
JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner and Smith Incorporated,
Citigroup Global Markets Inc., MUFG Bank, LTD., U.S. Bank National Association,
Wells Fargo Securities, LLC and Barclays Bank PLC.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Australian Dollar” means the lawful currency of the Commonwealth of Australia.

“Australian Dollar Sublimit” means an amount equal to $175,000,000. The
Australian Dollar Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Barclays” means Barclays Bank PLC and its successors.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1% and (c) the Eurocurrency Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurocurrency Rate for

 

4



--------------------------------------------------------------------------------

any day shall be based on the Eurocurrency Screen Rate at approximately 11:00
a.m. London time on such day Any change in the Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Eurocurrency Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurocurrency Rate, respectively. For the avoidance of doubt, if the Base
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Basel III” means the agreement on capital adequacy, stress testing and
liquidity standards contained in “Basel III: a global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee in December 2010, each as amended, and any further guidance
or standards published by the Basel Committee in relation to “Basel III”.

“Basel Committee” means the Basel Committee on Banking Supervision.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.

 

5



--------------------------------------------------------------------------------

“Bridge Facility” means the senior unsecured bridge loan facility contemplated
under the Bridge Facility Commitment Letter.

“Bridge Facility Commitment Letter” means the Bridge Facility Commitment Letter,
dated as of the Worldpay Signing Date, by and among the Company, Barclays and
Goldman Sachs.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.

“Cash Collateral” has the meaning specified in Section 2.04(g).

“Cash Collateral Account” means a deposit account at the Administrative Agent in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.04(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries:

(a) operating or deposit accounts maintained by the Restricted Companies;

 

6



--------------------------------------------------------------------------------

(b) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof having maturities of not
more than 12 months from the date of acquisition thereof or other durations
approved by the Administrative Agent;

(c) securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-2” or “P-2” (or long-term ratings of
at least “A3” or “A-”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 2 or VMIG 2 from Moody’s (or the equivalent
thereof);

(d) commercial paper issued by any Lender that is a commercial bank or any bank
holding company owning any Lender;

(e) commercial paper maturing not more than 12 months after the date of creation
thereof or other durations approved by the Administrative Agent and, at the time
of acquisition, having a rating of at least A-1 or P-1 from either S&P or
Moody’s and commercial paper maturing not more than 90 days after the creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s;

(f) domestic and eurodollar time deposits, certificates of deposit or bankers’
acceptances maturing no more than one year after the date of acquisition thereof
or other durations approved by the Administrative Agent which are either issued
by any Lender or any other banks having combined capital and surplus of not less
than $100,000,000 (or in the case of foreign banks, the Dollar equivalent
thereof) or are insured by the Federal Deposit Insurance Corporation for the
full amount thereof;

(g) repurchase agreements with a term of not more than 30 days for, and secured
by, underlying securities of the type without regard to maturity described in
clauses (b), (c) and (f) above entered into with any bank meeting the
qualifications specified in clause (f) above or securities dealers of recognized
national standing;

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types with regard to
maturity of securities described in clauses (b) through (g) above;

(i) investments maintained in money market funds (as well as asset-backed
securities and corporate securities that are eligible for inclusion in money
market funds);

(j) fixed maturity securities which are rated BBB- and above by S&P or Baa3 and
above by Moody’s; provided that the aggregate amount of Investments by any
Person in fixed maturity securities which are rated BBB+, BBB or BBB- by S&P or
Baa1, Baa2 or Baa3 by Moody’s shall not exceed 10% of the aggregate amount of
Investments in fixed maturity securities by such Person; and

(k) solely with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of a country
other than one that is the subject of comprehensive Sanctions (any such bank
being an “Approved Foreign Bank”) and maturing within 12 months of the date of
acquisition or other durations approved by the Administrative Agent and (ii) (A)
equivalents of demand deposit accounts which are maintained with an Approved
Foreign Bank or (B) other temporary investments (with maturities less than 12
months or other durations approved by the Administrative Agent) of a
non-speculative nature which are made with preservation of principal as the
primary objective and in each case in accordance with normal investment
practices for cash management of such Foreign Subsidiaries.

 

7



--------------------------------------------------------------------------------

“Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Consolidated Companies as approved by the
board of directors or chief financial officer of the Company from time to time,
including any Indebtedness of the Consolidated Companies having a maturity of 92
days or less representing borrowings from any financial institution with which
the Consolidated Companies have a depository or other investment relationship in
connection with such practices (or any Affiliate of such financial institution),
which borrowings may be secured by the cash, Cash Equivalents and other
short-term investments purchased by the relevant Consolidated Company with the
proceeds of such borrowings.

“Cash on Hand” means, on any day, the sum of the amount of cash, Cash
Equivalents and other short-term investments of the Consolidated Companies as
set forth on the balance sheet of the Consolidated Companies on the last day of
each calendar month ending during the four fiscal quarters most recently ended
on or prior to such day, divided by twelve (it being understood that such amount
shall exclude in any event any cash and Cash Equivalents identified on such
balance sheet as “restricted” or otherwise subject to a security interest in
favor of any other Person (other than non-consensual Liens permitted under
Section 7.01)).

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the enactment or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any L/C Issuer (or, for purposes of
Section 3.04(b), by any lending office of such Lender or by such Lender’s or
such L/C Issuer’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Dodd-Frank Act”) and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued; provided further that to the extent any
increased costs or reductions are incurred by any Lender as a result of any
requests, rules, guidelines or directives promulgated under the Dodd-Frank Act
or pursuant to Basel III, then such Lender shall be compensated pursuant to
Section 3.04 only to the extent such Lender is seeking such compensation from
substantially all other borrowers then having the same credit rating as the
Company (determined in the same manner as the Company’s credit rating is
established for the purpose of applying the Applicable Margin under this
Agreement) that are parties to credit facilities that afford such Lender the
right to do so, and at the most favorable level of such compensation afforded to
any of such borrowers.

“Change of Control” means (a) a “person” or “group” (as such terms are used in
Sections 13(d) and 14(d)(2) of the 1934 Act, but excluding any employee benefit
plan of such person and its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the 1934 Act), directly or indirectly, of more than 35% of the
then outstanding voting stock of the Company or (b) during any period of twelve
consecutive months following the Seventh Restatement Effective Date, the board
of directors of the Company shall cease to consist of a majority of the
Continuing Directors.

“Citi” means Citibank, N.A. and its successors.

 

8



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Commitment Fee” has the meaning set forth in Section 2.10(a).

“Commitment Increase and Joinder Agreement” has the meaning specified in
Section 2.15(c).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and Tranche, in the same currency and, in the case of
Eurocurrency Rate Committed Loans, having the same Interest Period.

“Committed Loan” means a Revolving Credit Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02, which, if in
writing, shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph of this
Agreement.

“Compensation Period” has the meaning specified in Section 2.12(b)(ii).

“Competitive Bid” means an offer by a Lender to make a Bid Loan in accordance
with Section 2.03.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Companies” means the Company and its Consolidated Subsidiaries.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to the Company and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income for such period, has been
deducted for, without duplication,

 

  (i)

total interest expense,

 

  (ii)

income, franchise and similar taxes,

 

  (iii)

depreciation and amortization expense (including amortization of intangibles,
goodwill and organization costs),

 

  (iv)

letter of credit fees,

 

  (v)

non-cash expenses resulting from any employee benefit or management compensation
plan or the grant of stock and stock options to employees of the Company or any
of its Restricted Subsidiaries pursuant to a written plan or agreement or the
treatment of such options under variable plan accounting,

 

  (vi)

all extraordinary, non-recurring or unusual charges,

 

9



--------------------------------------------------------------------------------

  (vii)

non-cash amortization (or write offs) of financing costs (including debt
discount, debt issuance costs and commissions and other fees associated with
Indebtedness, including the Loans) of the Company and its Restricted
Subsidiaries,

 

  (viii)

cash expenses incurred in connection with the Transactions, the Worldpay
Transactions or, to the extent permitted hereunder, any Investment not
prohibited by Section 7.02 (including any Permitted Acquisition), Equity
Issuance or Debt Issuance (in each case, whether or not consummated),

 

  (ix)

any losses realized upon the Disposition of property or assets outside of the
ordinary course of business,

 

  (x)

to the extent actually reimbursed, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with a Permitted
Acquisition,

 

  (xi)

to the extent covered by insurance, expenses with respect to liability or
casualty events or business interruption,

 

  (xii)

any non-cash purchase accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with any Investment not prohibited by Section 7.02 (including any
Permitted Acquisition),

 

  (xiii)

non-cash losses from Joint Ventures and non-cash minority interest reductions,

 

  (xiv)

fees and expenses in connection with exchanges or refinancings of Indebtedness
not prohibited by this Agreement,

 

  (xv)

(A) non-cash, non-recurring charges with respect to employee severance and
(B) other non-cash, non-recurring charges so long as such charges described in
this clause (B) do not result in a cash charge in a future period,

 

  (xvi)

other expenses and charges of the Company and its Restricted Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in such
period or any future period,

 

  (xvii)

cash non-recurring charges in respect of discontinued operations, and

 

  (xviii)

the amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by the Company in good faith to be realized
in connection with any Specified Transaction or the implementation of an
operational initiative or operational change before or after the Seventh
Restatement Effective Date (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions, other operating improvements and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions, other operating improvements and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(x) a

 

10



--------------------------------------------------------------------------------

  duly completed certificate signed by a Responsible Officer of the Company
shall be delivered to the Administrative Agent together with the Compliance
Certificate required to be delivered pursuant to Section 6.02(a) certifying that
such cost savings, operating expense reductions, other operating improvements
and synergies are factually supportable and reasonably anticipated to be
realized in the good faith judgment of the Company, within 18 months after the
consummation of the Transactions, the Specified Transaction, the Worldpay
Transactions or the implementation of an initiative, as applicable, which is
expected to result in such cost savings, expense reductions, other operating
improvements or synergies and (y) no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (b)(xviii) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period; provided
that the aggregate amounts added back pursuant to this clause (b)(xviii),
together with any amounts added back pursuant to Section 1.03(b), for any Test
Period shall not exceed 15% of Consolidated EBITDA for such Test Period prior to
adding back any amount pursuant to this clause (b)(xviii) or Section 1.03(c);
minus

(c) an amount which, in the determination of Consolidated Net Income, has been
included for

 

  (i)

(A) non-cash gains (other than with respect to cash actually received) and
(B) all extraordinary gains, and

 

  (ii)

any gains realized upon the Disposition of property outside of the ordinary
course of business, and

(d) excluding the effects of

 

  (i)

any unrealized losses or gains in respect of Swap Contracts, and

 

  (ii)

any losses or gains in respect of purchase accounting adjustments for earnout
obligations arising from acquisitions,

all as determined in accordance with GAAP.

“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to the Company and its Restricted Subsidiaries
on a consolidated basis, the amount payable with respect to such period in
respect of (a) total interest expense payable in cash plus pay-in-kind interest
in respect of Indebtedness of the type set forth in clause (a) of the definition
thereof (including the interest component under Capitalized Leases, but
excluding, to the extent included in interest expense, (i) fees and expenses
associated with the consummation of the Transactions or the Worldpay
Transactions, (ii) annual agency fees paid to the Administrative Agent,
(iii) costs associated with obtaining Swap Contracts, (iv) fees and expenses
associated with any Investment not prohibited by Section 7.02, Equity Issuance
or Debt Issuance (whether or not consummated) and (v) amortization of deferred
financing costs), minus (b) interest income with respect to Cash on Hand of the
Company and its Restricted Subsidiaries earned during such period, in each case
as determined in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to the Company and its Restricted Subsidiaries on a
consolidated basis, net income (excluding, without duplication,
(i) extraordinary items and (ii) any amounts attributable to Investments in any
Joint Venture to the extent that (A) such amounts were not earned by such Joint
Venture during the applicable period, (B) there exists any legal or contractual
encumbrance or restriction on the ability of such Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such Joint
Venture held by the Company and its Restricted Subsidiaries, but only to the
extent so encumbered or restricted or (C) such Person does not have the right to
receive or the ability to cause to be distributed its pro rata share of all
earnings of such Joint Venture) as determined in accordance with GAAP; provided
that Consolidated Net Income for any such period shall not include (w) the
cumulative effect of a change in accounting principles during such period,
(x) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
(y) any non-cash charges resulting from mark-to-market accounting relating to
Equity Interests and (z) any non-cash impairment charges resulting from the
application of Statement of Financial Accounting Standards No. 142 – Goodwill
and Other Intangibles and No. 144 – Accounting for the Impairment or Disposal of
Long-Lived Assets and the amortization of intangibles including arising pursuant
to Statement of Financial Accounting Standards No. 141 – Business Combinations.

“Consolidated Shareholders’ Equity” means, as of any date of determination, the
consolidated shareholders’ equity of the Company and its Subsidiaries that would
be reported as shareholders’ equity on a consolidated balance sheet of the
Company and its Subsidiaries prepared as of such date in accordance with GAAP.

“Consolidated Subsidiaries” means, with respect to any Person at any time, all
Subsidiaries of such Person that would be consolidated in the financial
statements of such Person on such date prepared in accordance with GAAP, but
excluding any such consolidated Subsidiary of such Person that would not be so
consolidated but for the effect of FIN 46.

“Continuing Directors” means, during any period of twelve consecutive calendar
months following the Seventh Restatement Effective Date, individuals (i) who
were directors of the Company on the first day of such period or (ii) whose
election or nomination for election to the board of directors of the Company was
recommended or approved by at least a majority of directors who were directors
of the Company on the first day of such period, or whose election or nomination
for election was so approved.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Parties” means, collectively, the Administrative Agent, the Lenders, the
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.02.

“Debt Issuance” means the issuance by the Company and its Restricted
Subsidiaries of any Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

12



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.0% per
annum; provided that with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in L/C Obligations or Swing
Line Obligations or (iii) pay over to the Administrative Agent, any L/C Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder, unless (A) in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or (B) in the case of clause
(iii) above, such Lender notifies the Administrative Agent and the Company in
writing that the failure to pay such other amount is the subject of a good faith
dispute, (b) has notified the Company or the Administrative Agent, any L/C
Issuer, any Swing Line Lender or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, any L/C Issuer, any Swing Line Lender or any other Lender
or the Company, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding L/C Obligations and Swing Line Obligations
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Administrative Agent, L/C Issuer,
Swing Line Lender or Lender’s and the Company’s receipt of such certification in
form and substance satisfactory to it and the Administrative Agent, or (d) (i)
has become the subject of a Bankruptcy Event or (ii) has, or has a direct or
indirect parent company that has, become the subject of a Bail-in Action.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14(a).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(e).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

13



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
stated maturity date for the latest maturing Revolving Credit Loans outstanding
on the date of issuance of such Equity Interest.

“Dissenting Lenders” has the meaning specified in Section 11.01(e).

“Documentation Agents” means Crédit Agricole Corporate and Investment Bank, HSBC
Bank USA, National Association, Lloyds Bank PLC, PNC Bank, National Association,
Sumitomo Mitsui Banking Corporation and SunTrust Bank, as documentation agents
under this Agreement.

“Dollar” and “$” means lawful money of the United States.

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Alternative Currency in the London foreign exchange market at or about 11:00
a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion..

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

14



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person (other than a natural person) approved by
(A) the Administrative Agent, (B) the L/C Issuers, (C) the Swing Line Lenders
and (D) unless (x) such assignment is to a Revolving Credit Lender (who is not
then a Defaulting Lender) or an Affiliate of a Revolving Credit Lender (who is
not then a Defaulting Lender) if such Affiliate is a bank having a combined
capital and surplus of not less than $100,000,000 (or in the case of foreign
banks, the Dollar equivalent thereof) or (y) an Event of Default has occurred
and is continuing under Section 8.01(a) or 8.01(f), the Company (each such
approval not to be unreasonably withheld or delayed).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by the Company and its Restricted
Subsidiaries to any other Person of (a) its Equity Interests, (b) any of its
Equity Interests pursuant to the exercise of options or warrants, (c) any of its
Equity Interests pursuant to the conversion of any debt securities to equity or
(d) any options or warrants relating to its Equity Interests. A Disposition
shall not be deemed to be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a

 

15



--------------------------------------------------------------------------------

complete or partial withdrawal by a Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums not yet due or
premiums due but not yet delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Euro Overnight Rate” means a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for overnight deposits
in Euros as displayed on the applicable Reuters screen page (currently LIBOR01
or LIBOR02) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion, in consultation with the Company) at approximately
11:00 a.m., London time, on such day; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero for all purposes of this
Agreement. The second paragraph in the definition of “Eurocurrency Rate” is
incorporated herein by reference, mutatis mutandis, with any applicable
reference to “Eurocurrency Rate” and “Eurocurrency Rate Loan” contained therein
being deemed to be a reference to “Euro Overnight Rate” and “Swing Line Euro
Loan”, as applicable, for purposes of this definition.

“Euro Overnight Rate Loan” means a Swing Line Loan that bears interest at a rate
determined by reference to the Euro Overnight Rate.

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan for any
applicable currency and for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for the relevant currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case the
“Eurocurrency Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (or, (i) in the
case of Eurocurrency Rate Loans denominated in Sterling, such rate published at
or about 11:00 a.m., London time, on the day of commencement of such Interest
Period, or, (ii) in the case of Eurocurrency Rate Loans denominated in
Australian Dollars, the average bid rate published at or about 10:30 a.m.
(Melbourne time) on the first day of such Interest Period on the Reuters

 

16



--------------------------------------------------------------------------------

screen under the heading “BBSY” for bills of exchange having a tenor
approximating as closely as possible the length of such Interest Period);
provided that if the Eurocurrency Screen Rate (or the average bid rate referred
to above in the case of Eurocurrency Rate Loans denominated in Australian
Dollars) shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that if the Eurocurrency Screen
Rate (or the average bid rate referred to above in the case of Eurocurrency Rate
Loans denominated in Australian Dollars) shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) with respect to the
applicable currency then the Eurocurrency Rate shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

If at any time the Administrative Agent and the Company shall have mutually
determined (which determination shall be conclusive absent manifest error) that
(i) adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate or the Interpolated Rate, as applicable (including because the Eurocurrency
Screen Rate is not available or published on a current basis) for the applicable
currency and/or such Interest Period and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (i) have not arisen but
the supervisor for the administrator of the Eurocurrency Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Eurocurrency
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Company shall endeavor to establish an
alternate rate of interest to the Eurocurrency Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time (or, if no such prevailing
market convention for a currency other than Dollars exists in the United States
at such time, the then prevailing market convention for determining such rate of
interest in the jurisdiction of such currency), and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable, as mutually
determined in good faith by the Administrative Agent and the Company (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 11.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this paragraph (but, in the case of the circumstances described in clause
(ii) of the first sentence of this paragraph, only to the extent the
Eurocurrency Screen Rate for the applicable currency and/or such Interest Period
is not available or published at such time on a current basis), (x) any
Committed Loan Notice that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Rate Loan shall be ineffective,
(y) if any Borrowing Request requests a Eurocurrency Rate Loan, such Borrowing
shall be made as a Base Rate Loan in Dollars and (z) any request by the Company
for a Eurocurrency Margin Bid Loan shall be ineffective.

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on the Eurocurrency Rate. Eurocurrency Rate Committed Loans that
are Revolving Credit Loans may be denominated in Dollars or in an Alternative
Currency.

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan.

“Eurocurrency Rate Revolving Credit Loan” means a Eurocurrency Rate Loan that is
a Revolving Credit Loan.

 

17



--------------------------------------------------------------------------------

“Eurocurrency Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
(including any political subdivision thereof) withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan, Letter of Credit or Revolving Credit Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Revolving Credit Commitment (other
than pursuant to a replacement by the Company under Section 3.08) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Revolving Credit Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 3.01(f), and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Sixth Amended and Restated Credit
Agreement dated as of August 10, 2016 (as amended, supplemented or otherwise
modified from time to time prior to the Seventh Restatement Effective Date)
among the Company, certain Subsidiaries of the Company from time to time party
thereto, each Lender from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer and Bank of America,
N.A., Wells Fargo Bank, National Association, HSBC Bank USA, National
Association, MUFG Bank, Ltd. and U.S. Bank National Association, as Swing Line
Lenders and L/C Issuers.

“Extension Agreement” has the meaning specified in Section 2.17.

“Extension Date” has the meaning specified in Section 2.17.

“Facility” means the Revolving Credit Facility, the Swing Line Sublimit or the
Letter of Credit Sublimit, as the context may require.

“FATCA” means sections 1471 through 1474 of the Code, as in effect on the
Seventh Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

18



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, the letter agreements (i) between the Company
and any one or more of the Arrangers and (ii) between the Company and the
Administrative Agent, in each case in respect of this Agreement and dated
September 5, 2018.

“Fifth Amended and Restated Credit Agreement” means the Fifth Amended and
Restated Credit Agreement dated as of December 18, 2014 (as amended,
supplemented or otherwise modified from time to time prior to the Sixth
Restatement Effective Date (as defined in the Existing Credit Agreement)) among
the Company, certain Subsidiaries of the Company from time to time party
thereto, each Lender from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer and Bank of America,
N.A., Wells Fargo Bank, National Association, HSBC Bank USA, National
Association, MUFG Bank, Ltd. and U.S. Bank National Association, as Swing Line
Lenders and L/C Issuers.

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to a Borrower that is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
state thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee or any successor or similar authority to any of the foregoing).

“Goldman Sachs” means Goldman Sachs Bank USA and Goldman Sachs Lending Partners
LLC.

“Granting Lender” has the meaning specified in Section 11.07(i).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner,

 

19



--------------------------------------------------------------------------------

whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Seventh Restatement Effective
Date or entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” means in respect of the Guarantee by the Guarantor
Party set forth in Article 10 of this Agreement, all Obligations of each
Designated Borrower now or hereafter existing (including, without limitation,
any extensions, modifications, substitutions, amendments or renewals of any or
all of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, fees, indemnities, contract
causes of action, costs, expenses or otherwise.

“Guarantor Party” has the meaning set forth in Section 10.01.

“Guaranty” means the Guarantee by the Company set forth in Article 10 of this
Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
as hazardous, toxic, pollutants or contaminants or words of similar meaning or
effect.

“Historical Financial Statements” has the meaning specified in Section 5.05(a).

“Honor Date” has the meaning specified in Section 2.04(c)(i).

“Immaterial Subsidiaries” means, as of any date of determination, those
Restricted Subsidiaries that, for the four fiscal quarter period ended most
recently prior to such date of determination, (a) individually did not generate
more than 10% of the Consolidated EBITDA of the Restricted Companies and
(b) collectively did not generate more than 15% of the Consolidated EBITDA of
the Restricted Companies. No Borrower shall be deemed to be an Immaterial
Subsidiary.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or agreements;

 

20



--------------------------------------------------------------------------------

(b) the maximum available amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under Swap Contracts (with the amount of such
net obligations being deemed to be the aggregate Swap Termination Value thereof
as of such date);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
appears in the liabilities section of the balance sheet of such Person, and
(iii) any earn-out obligation that appears in the liabilities section of the
balance sheet of such Person, to the extent (A) such Person is indemnified for
the payment thereof by a solvent Person reasonably acceptable to the
Administrative Agent or (B) amounts to be applied to the payment therefor are in
escrow);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) indebtedness or similar financing obligations of such Person under any
Securitization Financing; and

(h) all Guarantees of such Person in respect of any of the foregoing paragraphs.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning set forth in Section 11.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Indemnitees” has the meaning set forth in Section 11.05.

“Information” has the meaning specified in Section 11.09.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Company for the four fiscal quarter period ending on such date, the ratio of
(a) Consolidated EBITDA of the Company and its Restricted Subsidiaries for such
period to (b) Consolidated Interest Charges of the Company and its Restricted
Subsidiaries for such period.

 

21



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
any Swing Line Loan, the last day of each Interest Period applicable to such
Loan and the Maturity Date applicable to such Loan; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or any Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date applicable to such Loan.

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (or in the
case of any Eurocurrency Rate Committed Loan) converted to or continued as a
Eurocurrency Rate Loan and ending on the date one week, one month, two months,
three months or six months thereafter, or to the extent available (as determined
by each relevant Lender) to all relevant Lenders, twelve months thereafter, as
selected by the Company in its Committed Loan Notice or Bid Request, as the case
may be (or, in the case of Eurocurrency Rate Committed Loans, such other period
as agreed by the Company and all applicable Lenders); and (b) as to each
Absolute Rate Loan, a period of not less than 14 days and not more than 180 days
as selected by the Company in its Bid Request; provided that:

 

  (i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

 

  (ii)

other than with respect to one week Interest Periods, any Interest Period
pertaining to a Eurocurrency Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

  (iii)

no Interest Period shall extend beyond the Maturity Date applicable to such
Loan.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period (for which the Eurocurrency Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the Eurocurrency Screen Rate for the shortest period
(for which that Eurocurrency Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (g) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For all purposes of this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

22



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Company or any of its Subsidiaries, (b) any other Person
designated by the Company in writing to the Administrative Agent (which
designation shall be irrevocable) as a “Joint Venture” for purposes of this
Agreement and at least 50% but less than 100% of whose Equity Interests are
directly owned by the Company or any of its Subsidiaries, and (c) any Person in
whom the Company or any of its Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend, increase or extend Letters of Credit previously issued by
it, pursuant to Section 2.04, in an aggregate Outstanding Amount of the L/C
Obligations with respect to Letters of Credit issued by such L/C Issuer at any
time outstanding not to exceed (a) in the case of any L/C Issuer party hereto as
of the Seventh Restatement Effective Date, the amount set forth opposite such
L/C Issuer’s name on Section 2.04 under the heading “L/C Commitments”; and
(b) in the case of any Revolving Credit Lender that becomes an L/C Issuer
hereunder thereafter, the amount which shall be set forth in the written
agreement by which such Revolving Credit Lender shall become an L/C Issuer
hereunder, in each case as such commitment may be changed from time to time
pursuant to the terms hereof or with the agreement in writing of such L/C
Issuer, the Company and the Administrative Agent. The aggregate L/C Commitments
of all the L/C Issuers shall be less than or equal to the Letter of Credit
Sublimit at all times.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means JPMCB, Bank of America, Citi, MUFG, U.S. Bank, Wells Fargo
Bank, Barclays or any other Revolving Credit Lender (or Affiliate thereof) that
agrees in writing with the Company and the Administrative Agent to act as an L/C
Issuer, in each case in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder; provided, that
notwithstanding anything contained herein to the contrary, Barclays shall not be
required to issue any commercial letter of credit without its prior consent.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

23



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuers and the Swing
Line Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder, provided that
each letter of credit outstanding under the Existing Credit Agreement
immediately prior to the Seventh Restatement Effective Date shall be deemed to
be a Letter of Credit hereunder. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
scheduled Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $200,000,000 and (b) the Revolving Credit Facility. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Leverage Ratio” means, as of the end of any fiscal quarter of the Company for
the four fiscal quarter period ending on such date, the ratio of (a)(x) Total
Indebtedness on the last day of such period minus (y) up to $300,000,000 of
Qualified Cash on the last day of such period to (b) Consolidated EBITDA of the
Restricted Companies for such period; provided that the amount of Total
Indebtedness determined pursuant to clause (a) above at any date shall be
reduced (i) by the amount of any outstanding Swing Line Loans or Revolving
Credit Loans drawn or commercial paper issued in respect of Settlements so long
as (x) such commercial paper, Swing Line Loans and Revolving Credit Loans are
repaid within five Business Days after the date on which such Loans were drawn
or such commercial paper was issued, as applicable, and (y) the Company
certifies as to the amount of such commercial paper, Swing Line Loans and
Revolving Credit Loans and such repayment in the applicable Compliance
Certificate and (ii) in the case of any such Indebtedness of a Majority-Owned
Subsidiary that is a Restricted Subsidiary, by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA determined pursuant to
clause (b) above for such date was reduced (including through the calculation of
Consolidated Net Income) by the elimination of a minority interest in such
Majority-Owned Subsidiary owned by a Person other than a Restricted Company;
provided, further that, in connection with any Specified Qualified Acquisition,
at any time after the date a definitive agreement for such Specified Qualified
Acquisition shall have been executed (or, in the case of a Specified Qualified
Acquisition in the form of a tender offer or similar transaction, after the
offer shall have been launched) and prior to the consummation of such Specified
Qualified Acquisition (or termination of the definitive documentation in respect
thereof), any Acquisition Debt (and the proceeds of such Acquisition Debt) in
respect of such Specified Qualified Acquisition shall be excluded from the
definition of Leverage Ratio provided that (x) the definitive documentation
relating to such Acquisition Debt shall contain “special mandatory redemption”
or escrow provisions (or other similar provisions) or otherwise require such
indebtedness to be redeemed or prepaid (whether at a premium or otherwise) if
such Specified Qualified Acquisition is not consummated by a date specified in
such definitive documentation and (y) if the definitive agreement (or, in the
case of a tender offer or similar transaction, the definitive offer document)
for such Specified Qualified Acquisition is terminated in accordance with its
terms prior to the consummation of such

 

24



--------------------------------------------------------------------------------

Specified Qualified Acquisition or such Specified Qualified Acquisition is
otherwise not consummated by the date specified in the definitive documentation
relating to such Acquisition Debt, such Acquisition Debt is so redeemed or
prepaid by the date that it is required to be redeemed or prepaid in such
circumstances pursuant to the terms of such Acquisition Debt.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Revolving Credit Loan, a Bid Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Fee Letters, (d) each Letter of Credit Application, (e) each Designated Borrower
Request and Assumption Agreement, (f) each Commitment Increase and Joinder
Agreement, (g) the Seventh Amendment and Restatement Agreement, (h) the
Amendment Agreement, (i) the Second Amendment Agreement and (j) the Third
Amendment and Joinder Agreement.

“Loan Parties” means, collectively, the Company (including in its capacity as
both a Borrower and the Guarantor Party) and each Designated Borrower.

“Majority-Owned Subsidiary” means a Consolidated Subsidiary that is not
wholly-owned (directly or indirectly) by the Company.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities, results of operations, or financial position of the Company
and its Subsidiaries, taken as a whole, (b) a material and adverse effect on the
ability of any Loan Party to perform its obligations under the Loan Documents or
(c) a material and adverse effect on the rights and remedies of the Lenders
under the Loan Documents.

“Material Companies” means the Company and all Restricted Subsidiaries (other
than Immaterial Subsidiaries).

“Maturity Date” means with respect to each of (i) the Revolving Credit
Commitments and the Revolving Credit Loans and (ii) the Bid Loans, the Revolver
Maturity Date.

“Maximum Rate” has the meaning specified in Section 11.11.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MUFG” means MUFG Bank, Ltd. and its successors.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Nonrenewal Notice Date” has the meaning specified in Section 2.04(b)(iii).

 

25



--------------------------------------------------------------------------------

“Note” means a Revolving Credit Note.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than a replacement
made pursuant to Section 3.08) and except any Excluded Taxes.

 

26



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the Dollar Equivalent amount thereof after giving
effect to any borrowings and prepayments or repayments of Revolving Credit Loans
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Borrowings as a Revolving Credit Borrowing) and Swing Line Loans,
as the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount thereof on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes thereto as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, (b) with respect to any amount denominated in Euros, the
Euro Overnight Rate and (c) with respect to any amount denominated in an
Alternative Currency other than Euros, the rate of interest per annum at which
overnight deposits in such applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the applicable offshore interbank market for such currency to major banks in
such interbank market.

“Participant” has the meaning specified in Section 11.07(f).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition not prohibited by Section 7.02. It
is understood and agreed that all “Permitted Acquisitions” (as defined in the
Existing Credit Agreement) effected prior to the Seventh Amendment Restatement
Date are deemed to be Permitted Acquisitions hereunder.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, or any
excess amount that is otherwise permitted to be incurred pursuant to
Section 7.03, (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the shorter of (i) the Indebtedness
being modified, refinanced, refunded, renewed or extended and (ii) the Tranche
of Loans or Revolving Credit Commitments with the latest final maturity date
then in effect (and, in the case of clause (ii), maturing not earlier than 91
days later than

 

27



--------------------------------------------------------------------------------

such final maturity date), (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole, (d) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor (or another of the Restricted
Companies, at the election of the Company) on the Indebtedness being modified,
refinanced, refunded, renewed or extended, and with respect to subordinated
Indebtedness the obligations of such obligors shall be subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in documentation governing the Indebtedness, taken as a whole
and (e) at the time thereof, no Event of Default shall have occurred and be
continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) maintained or sponsored by the Company or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Forma Basis” and “Pro Forma Compliance” mean, for purposes of calculating
compliance with the Leverage Ratio or each of the other financial covenants set
forth in Section 1.01, in each case in respect of a Specified Transaction, that
such Specified Transaction and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included and
(ii) in the case of a Specified Disposition described in the definition of
“Specified Transaction”, shall be excluded, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by any Restricted Company in
connection with such Specified Transaction, and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Credit Commitments of such
Lender under the applicable Facility or Facilities at such time and the
denominator of which is the amount of the Aggregate Revolving Credit Commitments
under the applicable Facility or Facilities at such time; provided that in the
case of Section 2.16 when a Defaulting Lender shall exist under any Revolving
Credit Facility, “Pro Rata Share” shall mean the percentage of the total
Revolving Credit Commitments (disregarding any Defaulting Lender’s Revolving
Credit Commitment) represented by such Lender’s Revolving Credit Commitment.

 

28



--------------------------------------------------------------------------------

“Property” means, with respect to any Person, all types of real, personal or
mixed property and all types of tangible or intangible property owned or leased
by such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means any Permitted Acquisition by the Restricted
Companies, if the aggregate amount of Indebtedness incurred by the Restricted
Companies to finance the purchase price of, or other consideration for, or
assumed by the Restricted Companies in connection with, such Permitted
Acquisition is at least $750,000,000.

“Qualified Acquisition Election” has the meaning set forth in Section 7.07.

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents of the Restricted Companies as reflected
on the Company’s balance sheet and maintained by the Restricted Companies in the
United States as of such date (or that could be repatriated to the United States
(less the applicable combined federal and state marginal income tax due or
payable that would be imposed on the Company or applicable Restricted Subsidiary
in the case of, and with respect to, the repatriation of such cash to the United
States, in each case as of such date)), in each case not including any customer
settlement funds or cash held by any Joint Venture.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer, as applicable and (d) any Swing Line Lender, as applicable.

“Register” has the meaning set forth in Section 11.07(e).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to a Bid Loan, a Bid Request, (c) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (d) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments, if any;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
further that Bid Loans shall not be included in the determination of Total
Outstandings above except (x) for purposes of declaring Loans to be due and
payable pursuant to Section 8.02 and (y) for all purposes after the Loans become
due and payable pursuant to Section 8.02 or after the Aggregate Revolving Credit
Commitments expire or terminate.

 

29



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or other similar officer of
a Loan Party (or any other person duly authorized by a Loan Party to act with
respect to the Loan Documents on behalf of such Loan Party) and, as to any
document delivered on the Seventh Restatement Effective Date, any secretary,
assistant secretary or assistant corporate secretary. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Companies” means the Company and its Restricted Subsidiaries, and
“Restricted Company” means any of the foregoing.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Restricted Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Persons
thereof). The amount expended in any Restricted Payment, if other than in cash,
will be deemed to be the fair market value of the relevant non-cash assets, as
determined in good faith by the board of directors of the Company and evidenced
by a board resolution.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary (including in any event each Designated Borrower).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
relevant L/C Issuer under any Letter of Credit denominated in an Alternative
Currency and (iv) such additional dates as the Administrative Agent or the
relevant L/C Issuer shall determine or the Required Lenders shall require.

“Revolver Maturity Date” means September 21, 2023, or, as to any Revolving
Credit Lender for which the Revolver Maturity Date is extended pursuant to
Section 2.17, the date to which the Revolver Maturity Date is so extended or, if
such day is not a Business Day, the next preceding Business Day.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and currency, and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal or face amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name under the caption “Revolving Credit Commitment” (i) on Schedule
2.01, (ii) in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, or (iii) in the case of any Lender that provides new
Revolving Credit Commitments pursuant to Section 2.15, in the applicable
Commitment Increase and Joinder Agreement, as applicable, and as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Revolving Credit Commitments of all Revolving Credit Lenders is
$5,500,000,000 as of the Third Amendment Effective Date.

 

30



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a Loan made by a Revolving Credit Lender pursuant
to its Revolving Credit Commitment.

“Revolving Credit Note” means a promissory note of a Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D hereto, evidencing the aggregate indebtedness of such Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

“Revolving Outstandings” means, with respect to any Revolving Credit Lender at
any time, the sum of the aggregate Outstanding Amount of such Lender’s Revolving
Credit Loans plus its Pro Rata Share, determined for this purpose solely among
the Revolving Credit Commitments, of the Outstanding Amount of the L/C
Obligations plus its Swing Line Obligations.

“S&P” means Standard & Poor’s Financial Services LLC, and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the relevant L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctioned Country” means, at any time, a country or territory that is the
subject or the target of comprehensive Sanctions, including, without limitation,
Cuba, Iran, North Korea, Syria and Crimea.

“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions (including, without limitation, the designation of
such Person as a “specially designated national” or “blocked person”), (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
owned or controlled by any such Person or Persons.

“Sanctions” means sanctions administered or enforced by any Sanctions Authority.

“Sanctions Authority” means (a) the U.S. government, including the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) the United Nations Security Council, (c) the European
Union and (d) Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Agreement” means the Second Amendment Agreement to this
Agreement dated as of April 5, 2019 among the Company, the Lenders party thereto
and the Administrative Agent.

 

31



--------------------------------------------------------------------------------

“Securitization Financing” has the meaning referred to in Section 7.03(r).

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Company and are Persons
organized for the limited purpose of entering into a Securitization Financing by
purchasing, or receiving by way of capital contributions, sale or other
transfer, assets from the Company and its Subsidiaries and obtaining financing
for such assets from third parties, and whose structure is designed to insulate
such vehicle from the credit risk of the Company.

“Settlements” means the facilitation of funds movement (including, without
limitation, the receipt or submission of monies into and/or out of a bank
account owned by the Company by automated clearing house, check, wire transfer
or other movement of funds) for product or service related payments to or from
third parties.

“Seventh Amendment and Restatement Agreement” means the Seventh Amendment and
Restatement Agreement dated as of September 21, 2018 among the Company, the
Lenders party thereto, the Administrative Agent, the L/C Issuers and the Swing
Line Lenders.

“Seventh Restatement Effective Date” means September 21, 2018.

“Seventh Restatement Transactions” means, collectively, (a) the execution,
delivery and performance by the Loan Parties of this Agreement and the Seventh
Amendment and Restatement Agreement and (b) the payment of the fees and expenses
incurred in connection with any of the foregoing.

“Solvency Certificate” has the meaning specified in Section 4.03(g).

“SPC” has the meaning specified in Section 11.07(i).

“Specified Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions (other than (x) in the
ordinary course of business or (y) among Restricted Companies), (a) that
involves assets comprising all or substantially all of an operating unit of a
business or common Equity Interests of any Person, in each case owned by any
Restricted Company and (b) that, at the time of such disposition, represents
more than 5% of the Consolidated EBITDA of the Restricted Companies; provided
that at the discretion of the Company, any such disposition that meets the
criteria set forth in clause (a) above but not the criteria set forth in clause
(b) above may be deemed to be a Specified Disposition for purposes of
calculations made on a Pro Forma Basis.

“Specified Qualified Acquisition” means any Permitted Acquisition by the
Restricted Companies, if the aggregate amount of Indebtedness incurred by the
Restricted Companies to finance the purchase price of, or other consideration
for, or assumed by the Restricted Companies in connection with, such Permitted
Acquisition is at least $1,500,000,000.

“Specified Qualified Acquisition Election” has the meaning specified in
Section 7.07.

“Specified Quarterly Financial Statements” has the meaning specified in
Section 4.03(d).

“Specified Rate Loan” means a loan that bears interest at a rate per annum equal
to (a) the Federal Funds Rate plus the Applicable Margin specified for
Eurocurrency Rate Revolving Credit Loans or (b) such other rate as may be agreed
between the Company and the Swing Line Lenders in respect of the Swing Line
Dollar Sublimit.

 

32



--------------------------------------------------------------------------------

“Specified Rating Agencies” means S&P and Moody’s.

“Specified Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer, chief accounting officer or chief legal
officer of the Company.

“Specified Transaction” means, any Investment, Restricted Payment, designation
of an Unrestricted Subsidiary, or incurrence of Indebtedness in respect of which
compliance with the financial covenants set forth in Section 1.01 is by the
terms of this Agreement required to be calculated on a Pro Forma Basis, or any
Specified Disposition.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Successor Company” has the meaning specified in Section 7.02.

“Supplemental Administrative Agent” has the meaning specified in Section 9.12
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, futures contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement or related schedules, including any
such obligations or liabilities arising therefrom.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

33



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Borrowing Date” has the meaning specified in Section 2.05(b).

“Swing Line Commitment” means, as to any Swing Line Lender, its commitment to
make Swing Line Loans in respect of the Swing Line Dollar Sublimit and/or the
Swing Line Euro Sublimit pursuant to Section 2.05(a), in an aggregate principal
amount at any time outstanding not to exceed (a) in the case of any Swing Line
Lender party hereto as of the Third Amendment Effective Date in respect of the
Swing Line Dollar Sublimit, the amount set forth opposite such Lender’s name in
Schedule 2.05 under the heading “Swing Line Dollar Commitments”, (b) in the case
of any Swing Line Lender party hereto as of the Third Amendment Effective Date
in respect of the Swing Line Euro Sublimit, the amount set forth opposite such
Lender’s name in Schedule 2.05 under the heading “Swing Line Euro Commitments”
and (c) in the case of any Revolving Credit Lender that becomes a Swing Line
Lender hereunder thereafter, that amount in respect of the Swing Line Dollar
Sublimit and/or the Swing Line Euro Sublimit which shall be set forth in the
written agreement by which such Lender shall become a Swing Line Lender. The
aggregate Swing Line Commitments of all the Swing Line Lenders in respect of the
Swing Line Dollar Sublimit shall be less than or equal to the Swing Line Dollar
Sublimit at all times. The aggregate Swing Line Commitments of all the Swing
Line Lenders in respect of the Swing Line Euro Sublimit shall be less than or
equal to the Swing Line Euro Sublimit at all times.

“Swing Line Dollar Commitments” has the meaning specified in Section 2.05(a).

“Swing Line Dollar Lender” has the meaning specified in Section 2.05(a).

“Swing Line Dollar Loan” has the meaning specified in Section 2.05(a).

“Swing Line Dollar Sublimit” means, in respect of Swing Line Loans denominated
in Dollars, an amount equal to $700,000,000. The Swing Line Dollar Sublimit is
part of, and not in addition to, the Revolving Credit Facility.

“Swing Line Euro Commitments” has the meaning specified in Section 2.05(a).

“Swing Line Euro Lender” has the meaning specified in Section 2.05(a).

“Swing Line Euro Loan” has the meaning specified in Section 2.05(a).

“Swing Line Euro Sublimit” means, in respect of Swing Line Loans denominated in
Euros, an amount denominated in Euros in a Dollar Equivalent amount not to
exceed $4,735,000,000. The Swing Line Euro Sublimit is part of, and not in
addition to, the Revolving Credit Facility.

“Swing Line Borrowing Date” has the meaning specified in Section 2.05(b).

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lenders pursuant to Section 2.05.

“Swing Line Lender” means (a) each of the Lenders that has a Swing Line
Commitment in respect of the Swing Line Dollar Sublimit as set forth in Schedule
2.05 hereto under the heading “Swing Line Dollar Commitments”, (b) each of the
Lenders that has a Swing Line Commitment in respect of the Swing Line Euro
Sublimit as set forth in Schedule 2.05 hereto under the heading “Swing Line Euro
Commitments” and (c) each other Revolving Credit Lender, if any, as the Company
may from time to

 

34



--------------------------------------------------------------------------------

time select as a Swing Line Lender hereunder in respect of the Swing Line Dollar
Sublimit and/or the Swing Line Euro Sublimit (provided that such Lender shall be
reasonably acceptable to the Administrative Agent and has agreed to be a Swing
Line Lender hereunder in a writing satisfactory to the Administrative Agent,
executed by such Lender, the Company and the Administrative Agent), in each case
in its capacity as provider of Swing Line Loans in respect of the applicable
Swing Line Sublimit, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Obligations” means, at any time, the Dollar Equivalent amount of the
aggregate principal amount of all Swing Line Loans outstanding at such time. The
Swing Line Obligations of any Lender at any time shall be the sum of (a) its Pro
Rata Share, determined for this purpose solely among the Revolving Credit
Commitments, of the Dollar Equivalent amount of the total Swing Line Obligations
at such time related to Swing Line Loans other than any Swing Line Loans made by
such Lender in its capacity as a Swing Line Lender and (b) if such Lender shall
be a Swing Line Lender, the Dollar Equivalent amount of the aggregate principal
amount of all Swing Line Loans made by such Lender outstanding at such time (to
the extent that the other Lenders shall not have funded their participations in
such Swing Line Loans).

“Swing Line Sublimit” means the Swing Line Dollar Sublimit and/or the Swing Line
Euro Sublimit. The Swing Line Sublimit is part of, and not in addition to, the
Revolving Credit Facility.

“Syndication Agents” means Bank of America, Citi, MUFG, U.S. Bank, Wells Fargo
Bank and Barclays, as syndication agents under this Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminating Lender” has the meaning set forth in Section 2.17.

“Third Amendment and Joinder Agreement” means the Third Amendment and Joinder
Agreement to this Agreement dated as of the Third Amendment Effective Date among
the Company, the Lenders party thereto, the Swing Line Lenders party thereto and
the Administrative Agent.

“Third Amendment Effective Date” means May 29, 2019.

“Threshold Amount” means $300,000,000.

“Total Indebtedness” means, without duplication, (a) the aggregate Outstanding
Amount of all Loans, the aggregate undrawn amount of all outstanding trade
Letters of Credit and all Unreimbursed Amounts and (b) all other Indebtedness of
the Restricted Companies of the type referred to in clauses (a), (b) (but solely
in respect of letters of credit and bankers’ acceptances, and solely to the
extent drawn and not yet reimbursed), (e), (f) and (g) of the definition thereof
and all Guarantees of the Company and its Restricted Subsidiaries in respect of
such Indebtedness of any other Person.

 

35



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, all L/C Obligations, Bid Loans and Swing Line Loans.

“Tranche” means, when used with respect to Revolving Credit Lenders, Revolving
Credit Commitments, Revolving Credit Loans or a Revolving Credit Borrowing,
refers to whether such lenders, commitments or loans (or loans comprising such
borrowing) are (i) Revolving Credit Lenders, Revolving Credit Commitments or
Revolving Credit Loans under Section 2.01(a) or (ii) holders of any tranche of
additional Revolving Credit Loans under Section 2.15(b), Additional Revolving
Credit Commitments in respect thereof or such additional Revolving Credit Loans.

“Tranche A of the Bridge Facility” means tranche A of the Bridge Facility.

“Tranche B of the Bridge Facility” means tranche B of the Bridge Facility.

“Transactions” means, collectively, the Transactions (as defined in the Fifth
Amended and Restated Credit Agreement) and the Seventh Restatement Transactions.

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.

“U.S. Bank” means U.S. Bank National Association and its successors.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f)(ii)(B)(3).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i).

“Unrestricted Subsidiary” means (a) each Subsidiary of the Company listed on
Schedule 1.01 and (b) any Subsidiary of the Company designated by the board of
directors of the Company as an Unrestricted Subsidiary pursuant to Section 6.13
subsequent to the Seventh Restatement Effective Date (and continuing until such
time that such designation may be thereafter revoked by the Company).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

36



--------------------------------------------------------------------------------

“Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors.

“Worldpay” means Worldpay, Inc., a Delaware corporation.

“Worldpay Acquisition” means the acquisition of Worldpay and the related mergers
effected by the Worldpay Acquisition Agreement.

“Worldpay Acquisition Agreement” means the Agreement and Plan of Merger, dated
as of the Worldpay Signing Date, by and among the Company, Wrangler Merger Sub,
Inc. and Worldpay (without giving effect to any modifications or waivers unless
such modification or waiver satisfies the requirements set forth in
Section 4.03(b)).

“Worldpay Closing Date” means the date upon which the Worldpay Acquisition is
consummated pursuant to the terms of the Worldpay Acquisition Agreement.

“Worldpay Refinancing” means the repayment in full of the obligations of
Worldpay under that certain Third Amended and Restated Loan Agreement, dated as
of September 8, 2017, by and among Worldpay, as borrower, the guarantors party
thereto, the financial institutions party thereto, as lenders and Morgan Stanley
Senior Funding, Inc., as the administrative agent (as amended by that certain
Amendment No. 4 dated as of October 3, 2017, that certain Amendment No. 5 dated
as of June 22, 2018 and as otherwise amended, restated, amended and restated,
supplemented or otherwise modified prior to the Worldpay Signing Date).

“Worldpay Signing Date” means March 17, 2019.

“Worldpay Specified Revolving Credit Loans” means Revolving Credit Loans in an
amount not to exceed $2,000,000,000 the proceeds of which are used to finance a
portion of the Worldpay Transactions.

“Worldpay Transactions” means the (i) Worldpay Acquisition, (ii) the Worldpay
Refinancing, (iii) any debt or equity financings in connection with any of the
foregoing, (iv) the execution, delivery and performance by the Loan Parties of
the Amendment Agreement, (v) the funding of Revolving Credit Loans (if any) on
the Worldpay Closing Date and (vi) the payment of fees and expenses in
connection with the foregoing.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

37



--------------------------------------------------------------------------------

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(f) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations
pursuant to Section 1.01) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP, as in effect from time to time,
applied on a basis consistent (except for changes concurred in by the Company’s
independent public accountants) with the most recent audited consolidated
financial statements of the Company and its Subsidiaries delivered to the
Lenders pursuant to Section 6.01.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent and the Company
shall negotiate in good faith to amend such ratio to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders a
written reconciliation in form reasonably satisfactory to the Administrative
Agent, between calculations of such ratio made before and after giving effect to
such change in GAAP.

(c) Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis until the completion
of four full fiscal quarters following such Specified Transaction. Whenever pro
forma effect or a determination of Pro Forma Compliance is to be given to a
Specified Transaction, the pro forma calculations shall be made in good faith by
a responsible financial or accounting officer of the Company and include, for
the avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions, other operating improvements and synergies projected by the Company
in good faith to be realized as a result of specified actions taken, committed
to be taken or expected to be taken (calculated on a pro forma basis as though
such cost savings, operating expense reductions, operating improvements and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions, operating improvements and synergies were
realized during the entirety of such period) and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken (including any savings expected to
result from the elimination of a public target’s compliance costs with public
company requirements) net of the amount of actual benefits realized during such
period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests and during any
subsequent Test Period in which the effects thereof are expected to be realized
relating to such Specified Transaction; provided that (i) such amounts are
factually supportable, reasonably identifiable

 

38



--------------------------------------------------------------------------------

and based on assumptions believed by the Company in good faith to be reasonable
at the time made, (ii) such actions are reasonably anticipated to be realized in
the good faith judgment of the Company no later than 18 months after the date of
such Specified Transaction, (iii) no amounts shall be added pursuant to this
Section 1.03(c) to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, with respect to such period and (iv) any amount added
back in computing Consolidated EBITDA pursuant to this Section 1.03(c) shall be
subject to the caps, baskets and thresholds set forth in the definition of
Consolidated EBITDA.

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Rate Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

Section 1.08. Exchange Rates; Currency Equivalents. (a) Except for purposes of
financial statements delivered by the Company hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the relevant L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Revolving Credit Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Revolving Credit
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Revolving Credit Borrowing, Eurocurrency Rate Revolving Credit Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Dollar Equivalent of such amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the relevant L/C Issuer, as the case may be.

 

39



--------------------------------------------------------------------------------

Section 1.09. Additional Alternative Currencies. (a) The Company may from time
to time request that Eurocurrency Rate Revolving Credit Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurocurrency Rate Revolving Credit Loans,
such request shall be subject to the approval of the Administrative Agent and
the Revolving Credit Lenders; and in the case of any such request with respect
to the issuance of Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the L/C Issuers.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such earlier time or date as may be agreed by the Administrative Agent and,
in the case of any such request pertaining to Letters of Credit, the L/C
Issuers, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Revolving Credit Loans, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the L/C Issuers thereof. Each Revolving Credit Lender (in the
case of any such request pertaining to Eurocurrency Rate Revolving Credit Loans)
or each L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Revolving Credit Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Revolving Credit Lender or an L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Revolving Credit Loans to be made
or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Revolving Credit Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Revolving Credit
Loans; and if the Administrative Agent and all the L/C Issuers consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Company, it being acknowledged
and agreed that the Company shall be permitted to create a new Revolving Credit
Facility in respect of such currency pursuant to and in accordance with the last
sentence of Section 2.01.

ARTICLE 2

THE REVOLVING CREDIT COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Committed Loans. (a) The Revolving Credit Borrowings. Subject
to the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans to the Borrowers in Dollars or in one or more
Alternative Currencies from time to time, on any Business Day until the Maturity
Date applicable to such Lender’s Revolving Credit Commitment, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, (x) the Revolving Outstandings of any Lender shall not exceed
such Lender’s Revolving Credit Commitment, (y) the aggregate Outstanding Amount
of all Revolving Credit Loans denominated in Australian Dollars, plus the
Outstanding Amount of all L/C Obligations denominated in Australian Dollars
shall not exceed the Australian Dollar Sublimit and (z) the Total Revolving
Outstandings shall not exceed the Aggregate

 

40



--------------------------------------------------------------------------------

Revolving Credit Commitments. Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, a
Borrower may borrow under this Section 2.01(a), prepay under Section 2.06 and
reborrow under this Section 2.01(a). Revolving Credit Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein. Notwithstanding
the foregoing, in the event the Borrowers desire to make a Revolving Credit
Borrowing in a currency other than Dollars or an Alternative Currency and some,
but not all, of the Revolving Credit Lenders are willing to fund such Borrowing
in the Borrowers’ desired currency, the Borrowers shall be permitted, with the
reasonable consent of the Administrative Agent, to create a new Revolving Credit
Facility in which only Revolving Credit Lenders willing to fund in the desired
currency (each, an “Additional Alternative Currency”) shall participate (and
solely with respect to such new Revolving Credit Facility, such Additional
Alternative Currency shall be deemed to be an Alternative Currency for all
purposes hereof). Each Revolving Credit Lender may, at its option, make any
Revolving Credit Loan denominated in an Alternative Currency available to any
Designated Borrower that is a Foreign Subsidiary by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Designated
Borrower to repay such Loan in accordance with the terms of this Agreement.

(b) Revolving Credit Loans. All Revolving Credit Loans will be made by all
Revolving Credit Lenders in accordance with their Pro Rata Share of the
Revolving Credit Facility until the Revolver Maturity Date.

Section 2.02. Borrowings, Conversions and Continuations of Committed Loans.
(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurocurrency Rate Committed
Loans shall be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (i) 1:00 p.m. three Business Days prior to
the requested date of any Borrowing of Eurocurrency Rate Committed Loans
denominated in Dollars, continuation of Eurocurrency Rate Committed Loans
denominated in Dollars or any conversion of Base Rate Committed Loans to
Eurocurrency Rate Committed Loans denominated in Dollars (provided that, if such
Borrowing is the initial Credit Extension to be made on the Seventh Restatement
Effective Date, notice must be received by the Administrative Agent not later
than 2:00 p.m. two Business Days prior to the requested date of such Borrowing),
(ii) 1:00 p.m. four Business Days prior to the requested date of any Borrowing
or continuation of Eurocurrency Rate Committed Loans denominated in Alternative
Currencies, and (iii) 12:00 noon on the requested date of any Borrowing of Base
Rate Committed Loans. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Committed Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.04(c)(i) and 2.05(c)(i), each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Company is
requesting a Revolving Credit Borrowing, a conversion of Revolving Credit Loans
from one Type to the other, or a continuation of Eurocurrency Rate Committed
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or which existing Revolving Credit Loans are to
be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) in the case of a Revolving Credit Borrowing, the relevant
currency and (vii) if applicable, the Designated Borrower. If the Company fails
to specify a currency in a Committed Loan Notice requesting a Borrowing, then
the Committed Loans so requested shall be made in Dollars. If the Company fails
to specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then

 

41



--------------------------------------------------------------------------------

the applicable Revolving Credit Loans shall be made as, or converted to, a
Eurocurrency Rate Committed Loan with an Interest Period of one month (subject
to the definition of Interest Period). Any such automatic conversion to
Eurocurrency Rate Committed Loans with an Interest Period of one month shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Committed Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount (and currency) of its Pro
Rata Share of the applicable Tranche of Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to
Eurocurrency Rate Loans with an Interest Period of 1 month or continuation
described in Section 2.02(a). In the case of each Committed Borrowing, each
Appropriate Lender shall make the amount of its Committed Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Committed
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Committed Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 or 4.03 (as applicable) (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the relevant Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the relevant
Borrower on the books of JPMCB with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent by the Company; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Company,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing denominated in Dollars shall be applied, first, to the payment in
full of any such L/C Borrowings, second, to the payment in full of any such
Swing Line Loans, and third, to the relevant Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Committed Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Committed Loan unless the relevant Borrower pays the amount
due, if any, under Section 3.06 in connection therewith. During the existence of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Committed Loans upon determination of such interest rate. The determination of
the Eurocurrency Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
JPMCB’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than 20
Interest Periods in effect with respect to Committed Loans.

(f) The failure of any Lender to make the Committed Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Committed Loan on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Committed Loan to be made by such other Lender on the date of any Borrowing.

 

42



--------------------------------------------------------------------------------

Section 2.03. Bid Loans. (a) General. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender agrees that the Company may from time
to time request the Revolving Credit Lenders of any Tranche or both Tranches to
submit offers to make loans (each such loan, a “Bid Loan”) to the Company prior
to the Revolver Maturity Date pursuant to this Section 2.03; provided, however,
that after giving effect to any Bid Borrowing, the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Credit Commitments.

(b) Requesting Competitive Bids. The Company may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $10,000,000 or a whole
multiple of $1,000,000 in excess thereof), (iii) the Type of Bid Loans
requested, (iv) the requested currency and (v) the duration of the Interest
Period with respect thereto, and shall be signed by a Responsible Officer of the
Company. No Bid Request shall contain a request for (i) more than one Type of
Bid Loan or (ii) Bid Loans having more than three different Interest Periods.
Unless the Administrative Agent otherwise agrees in its sole and absolute
discretion, the Company may not submit a Bid Request if it has submitted another
Bid Request within the prior five Business Days.

(c) Submitting Competitive Bids.

 

  (i)

The Administrative Agent shall promptly notify each Revolving Credit Lender of
each Bid Request received by it from the Company and the contents of such Bid
Request.

 

  (ii)

Each Revolving Credit Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Bid Loans in response to
such Bid Request. Such Competitive Bid must be delivered to the Administrative
Agent not later than 10:30 a.m. (A) on the requested date of any Bid Borrowing
that is to consist of Absolute Rate Loans, and (B) three Business Days prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans; provided, however, that any Competitive Bid submitted by JPMCB
in its capacity as a Revolving Credit Lender in response to any Bid Request must
be submitted to the Administrative Agent not later than 10:15 a.m. on the date
on which Competitive Bids are required to be delivered by the other Lenders in
response to such Bid Request. Each Competitive Bid shall specify (A) the
proposed date of the Bid Borrowing; (B) the principal amount of each Bid Loan
for which such Competitive Bid is being made, which principal amount (x) may be
equal to, greater than or less than the Revolving Credit Commitment of the
bidding Lender, (y) must be $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, and (z) may not exceed the principal amount of Bid Loans for
which Competitive Bids were requested; (C) if the proposed Bid Borrowing is to
consist of Absolute Rate Bid Loans, the Absolute Rate offered for each such Bid
Loan and the Interest Period applicable thereto; (D) the proposed currency of
each Bid Loan; (E) if the proposed Bid Borrowing is to consist of Eurocurrency
Margin Bid Loans, the Eurocurrency Bid Margin with respect to each such
Eurocurrency Margin Bid Loan and the Interest Period applicable thereto; and
(F) the identity of the bidding Lender.

 

43



--------------------------------------------------------------------------------

  (iii)

Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Revolving Credit Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Administrative Agent may, but shall not be
required to, notify any Revolving Credit Lender of any manifest error it detects
in such Lender’s Competitive Bid.

 

  (iv)

Subject only to the provisions of Sections 3.02, 3.03 and 4.01 and clause
(iii) above, each Competitive Bid shall be irrevocable.

(d) Notice to Company of Competitive Bids. Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Administrative Agent
shall notify the Company of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.

(e) Acceptance of Competitive Bids. Not later than 12:00 noon (x) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (y) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Company shall notify
the Administrative Agent of its acceptance or rejection of the offers notified
to it pursuant to Section 2.03(d). The Company shall be under no obligation to
accept any Competitive Bid and may choose to reject all Competitive Bids. In the
case of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Company may
accept any Competitive Bid in whole or in part; provided that:

 

  (i)

the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

 

  (ii)

the principal amount of each Bid Loan must be $5,000,000 or a whole multiple of
$1,000,000 in excess thereof;

 

  (iii)

the acceptance of offers may be made only on the basis of ascending Absolute
Rates or Eurocurrency Bid Margins within each Interest Period; and

 

  (iv)

the Company may not accept any offer regarding which the Administrative Agent
has notified the Company that such offer is either (a) of the type described in
Section 2.03(c)(iii) or (b) otherwise fails to comply with the requirements
hereof.

 

44



--------------------------------------------------------------------------------

(f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin, as the
case may be, for the same Interest Period, and the result of accepting all of
such Competitive Bids in whole (together with any other Competitive Bids at
lower Absolute Rates or Eurocurrency Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of
Section 2.03(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable Bid Borrowing to exceed the amount specified therefor
in the related Bid Request, then, unless otherwise agreed by the Company, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of $1,000,000.

(g) Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Company by the applicable time specified in Section 2.03(f)
shall be deemed rejected.

(h) Notice of Eurocurrency Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Bid Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Company and the Lenders that will be
participating in such Bid Borrowing of such Eurocurrency Rate.

(i) Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Company shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Company in like funds as received by the Administrative Agent.

(j) Notice of Range of Bids. After each Competitive Bid auction pursuant to this
Section 2.03, the Administrative Agent shall notify each Lender that submitted a
Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing.

Section 2.04. Letters of Credit. (a) The Letter of Credit Commitments.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.04, (1) from time to time on any Business Day during
the period from the Seventh Restatement Effective Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars or in
one or more Alternative Currencies for the account of the relevant Borrower and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.04(b), and (2) to honor drafts under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the relevant Borrower; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension or after giving effect
thereto, (v) the Outstanding Amount of the L/C Obligations with respect to
Letters of Credit issued by such L/C Issuer would exceed such L/C Issuer’s L/C
Commitment, (w) the Total Revolving Outstandings would exceed the Aggregate
Revolving Credit Commitments, (x) the Revolving Outstandings of any Lender would
exceed such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of
the L/C Obligations would exceed the Letter of Credit Sublimit or (z) the
aggregate Outstanding Amount of all Revolving Credit Loans denominated in
Australian Dollars, plus the Outstanding Amount of all L/C Obligations
denominated in Australian Dollars would exceed the Australian Dollar Sublimit.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

45



--------------------------------------------------------------------------------

  (ii)

An L/C Issuer shall be under no obligation to issue any Letter of Credit if:

 

  (A)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such L/C Issuer from issuing such
Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Seventh Restatement Effective Date, or shall impose upon such L/C Issuer
any unreimbursed loss, cost or expense which was not applicable on the Seventh
Restatement Effective Date and which, in each case, such L/C Issuer in good
faith deems material to it;

 

  (B)

subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Revolving Credit Lenders (other than any Revolving Credit
Lender that is a Defaulting Lender) have approved such expiry date;

 

  (C)

the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Revolving Credit Lenders (other than
any Revolving Credit Lender that is a Defaulting Lender) have approved such
expiry date; or

 

  (D)

the issuance of such Letter of Credit would violate any Laws or one or more
policies of such L/C Issuer.

 

  (iii)

An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two Business Days prior
to the proposed issuance date or date of amendment, as the case may be, or such
later date and time as the relevant L/C Issuer may agree in a particular
instance in its sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the

 

46



--------------------------------------------------------------------------------

beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer: (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the relevant L/C
Issuer may reasonably request. In the event that any Letter of Credit
Application includes representations and warranties, covenants and/or events of
default that do not contain the materiality qualifiers, exceptions or thresholds
that are applicable to the analogous provisions of this Agreement or other Loan
Documents, or are otherwise more restrictive, the relevant qualifiers,
exceptions and thresholds contained herein shall be incorporated therein or, to
the extent more restrictive, shall be deemed for purposes of such Letter of
Credit Application to be the same as the analogous provisions herein.

 

  (ii)

Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the relevant L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof (such confirmation
to be promptly provided by the Administrative Agent), then, subject to the terms
and conditions hereof, the relevant L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the relevant Borrower or enter into
the applicable amendment, as the case may be. Immediately upon the issuance of
each Letter of Credit, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the relevant L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

 

  (iii)

If the Company so requests in any applicable Letter of Credit Application, the
relevant L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic renewal provisions (each, an “Auto-Renewal
Letter of Credit”); provided that any such Auto-Renewal Letter of Credit must
permit the relevant L/C Issuer to prevent any such renewal at least once in each
twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Company shall not be required to make a specific
request to such L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the relevant L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
renewal if (A) such L/C Issuer has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.04(a)(i) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Nonrenewal Notice Date from
the Administrative Agent, any Revolving Credit Lender or the Company that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.

 

47



--------------------------------------------------------------------------------

  (iv)

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the relevant Borrower shall reimburse the relevant L/C
Issuer in such Alternative Currency, unless (A) such L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified such L/C Issuer promptly following
receipt of the notice of drawing that the relevant Borrower will reimburse such
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the
relevant L/C Issuer shall notify the Company of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 3:00 p.m. on the date of any payment by the relevant L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by such L/C Issuer under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an “Honor Date”), the Company shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency; provided that if
notice of such drawing is not provided to the Company prior to 1:00 p.m. on the
Honor Date, then the relevant Borrower shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing and in
the applicable currency on the next succeeding Business Day and such extension
of time shall be reflected in computing fees in respect of any such Letter of
Credit. If the relevant Borrower fails to so reimburse the relevant L/C Issuer
by such time, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Pro Rata Share
thereof. In such event, the Company shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02(a) for the principal amount of Base Rate
Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the relevant L/C
Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

  (ii)

Each Revolving Credit Lender (including the Lender acting as the relevant L/C
Issuer) shall upon any notice pursuant to Section 2.04(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for Dollar-denominated payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the relevant L/C Issuer in Dollars.

 

48



--------------------------------------------------------------------------------

  (iii)

With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans, the Company shall be deemed to
have incurred from the relevant L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.

 

  (iv)

Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.04(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.

 

  (v)

Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse the relevant L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.04(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by a Borrower of a Committed Loan Notice ). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of any Borrower to reimburse the relevant L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

  (vi)

If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the relevant L/C Issuer any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(ii), such L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. If such Lender pays such amount (with interest as aforesaid),
the amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the relevant L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.04(c)(vi) shall be conclusive
absent manifest error.

 

49



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) If, at any time after the relevant L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.04(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from a Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof in Dollars and in the same funds as those received by the
Administrative Agent.

 

  (ii)

If any payment received by the Administrative Agent for the account of relevant
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse any L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

  (i)

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

 

  (ii)

the existence of any claim, counterclaim, setoff, defense or other right that
any Borrower may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the relevant L/C Issuer or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

  (iii)

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

 

  (iv)

any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

  (v)

any release or amendment or waiver of or consent to departure from the Guaranty
or any other guarantee, for all or any of the Obligations of a Borrower in
respect of such Letter of Credit;

 

50



--------------------------------------------------------------------------------

  (vi)

any adverse change in the relevant exchange rates or in the availability of the
relevant Alternative Currency to a Borrower or in the relevant currency markets
generally; or

 

  (vii)

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrowers;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrowers to the extent
permitted by applicable law) suffered by the Borrowers that are caused by such
L/C Issuer’s gross negligence or willful misconduct. The Borrowers shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with the
relevant Borrower’s instructions or other irregularity, such Borrower will
promptly notify the relevant L/C Issuer. The Borrowers shall be conclusively
deemed to have waived any such claim against the relevant L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of such L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrowers from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at Law or under this Agreement or any other agreement. None of any
L/C Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of such L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vii) of Section 2.04(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrowers may have a claim against any L/C Issuer, and any L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by a Borrower which
such Borrower proves were caused by such L/C Issuer’s willful misconduct or
gross negligence such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the relevant L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the relevant L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
relevant L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing and the
conditions set forth in Section 4.02 to a Revolving Credit Borrowing cannot then
be met, or (ii) if, as of the Letter of Credit Expiration Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the relevant Borrower shall,

 

51



--------------------------------------------------------------------------------

within three Business Days, Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such L/C Borrowing or the Letter of Credit Expiration Date, as
the case may be) or, in the case of clause (ii), provide a back-to-back letter
of credit in a face amount at least equal to the then undrawn amount of such
Letter of Credit from an issuer and in form and substance reasonably
satisfactory to the relevant L/C Issuer. Unless at the option of the Company,
Cash Collateral was deposited in the foreign currency in which the applicable
Letter of Credit was issued, the Administrative Agent may, at any time and from
time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations. For purposes hereof, “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. Cash Collateral shall be maintained in a Cash Collateral Account. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than rights or
claims of the Administrative Agent arising by operation of law or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrowers will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Law, to reimburse the relevant L/C Issuer.
To the extent the amount of any Cash Collateral exceeds the aggregate
Outstanding Amount of all L/C Obligations and so long as no Event of Default has
occurred and is continuing, the excess shall be refunded to the Borrowers.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Company when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued for the account of
a Borrower equal to the Applicable Margin times the Dollar Equivalent of the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit). Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Margin during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter that
such Applicable Margin was in effect.

 

52



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer for the account of a Borrower equal to 0.125% per annum (or, in the case
of any L/C Issuer, any lesser percentage that may be agreed by the Borrowers and
such L/C Issuer) of the Dollar Equivalent of the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit). Such
fronting fees shall be computed on a quarterly basis in arrears. Such fronting
fees shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrowers shall pay
directly to each L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within five Business Days of demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Requirement to Fund Letters of Credit. Each Revolving Credit Lender will be
required, in accordance with such Lender’s Pro Rata Share of the Revolving
Credit Facility, to fund Unreimbursed Amounts pursuant to Section 2.04(c)(i)
arising on or after such date and/or fund participations in Unreimbursed
Amounts; provided that the aggregate Outstanding Amount of the Revolving Credit
Loans of such Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Swing Line Obligations shall
not exceed such Lender’s Revolving Credit Commitment.

(m) Defaulting Lenders. This Section 2.04 shall be subject to the applicable
provisions of Section 2.16 in the event any Revolving Credit Lender becomes a
Defaulting Lender.

Section 2.05. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, (x) the Swing Line Lenders with Swing Line
Commitments in respect of the Swing Line Dollar Sublimit (“Swing Line Dollar
Commitments” and each such lender, a “Swing Line Dollar Lender”) severally agree
to make loans in Dollars (each such loan, a “Swing Line Dollar Loan”) to the
Company from time to time on any Business Day until the Revolver Maturity Date
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Dollar Sublimit and (y) the Swing Line Lenders with Swing Line
Commitments in respect of the Swing Line Euro Sublimit (“Swing Line Euro
Commitments” and each such lender, a “Swing Line Euro Lender”) severally agree
to make loans in Euros (each such loan, a “Swing Line Euro Loan” and, together
with any Swing Line Dollar Loan, “Swing Line Loans”) to the Company from time to
time on any Business Day until the Revolver Maturity Date, subject to the
aggregate Outstanding Amount of Swing Line Euro Loans not to exceed at any time
outstanding the Swing Line Euro Sublimit; provided that after giving effect to
any Swing Line Loan, (A) the aggregate principal amount of outstanding Swing
Line Dollar Loans made by any Swing Line Dollar Lender shall not exceed such
Swing Line Lender’s Swing Line Dollar Commitment, (B) the Dollar Equivalent
amount of the aggregate principal amount of outstanding Swing Line Euro Loans
made by any Swing Line Euro Lender shall not exceed such Swing Line Lender’s
Swing Line Euro Commitment, (C) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Credit Commitments and (D) the Revolving
Outstandings of any Lender shall not exceed such Lender’s Revolving Credit
Commitment; provided further that the Company shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.05, prepay under Section 2.06 and
reborrow under this Section 2.05. Each Swing Line Dollar Loan shall be (i) for
the first three Business Days that it remains outstanding, a Specified Rate Loan
and (ii) thereafter, a Base Rate Loan. Each Swing Line Euro Loan shall be a Euro
Overnight Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lenders a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

53



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Dollar Lenders (in the case of a
Swing Line Borrowing denominated in Dollars), the Swing Line Euro Lenders (in
the case of a Swing Line Borrowing denominated in Euros) and the Administrative
Agent, which may be given by telephone (other than any such notice to Barclays
or any such notice of a Swing Line Borrowing denominated in Euros), which upon
receipt by the Administrative Agent shall be given in writing by the
Administrative Agent. Each such notice must be received by the applicable Swing
Line Lenders and the Administrative Agent not later than (x) 3:00 p.m. (New York
City time), for a Swing Line Borrowing denominated in Dollars or (y) 10:00 a.m.
(London time) for a Swing Line Borrowing denominated in Euros, in each case, on
the applicable Swing Line Borrowing Date or, in each case, such later time on
such Swing Line Borrowing Date as may be approved by the applicable Swing Line
Lenders in their sole discretion, and shall specify (i) the amount and currency
to be borrowed, which shall be a minimum of $100,000 or €100,000, as applicable,
and (ii) the requested borrowing date, which shall be a Business Day (each a
“Swing Line Borrowing Date”). Each such telephonic notice must be confirmed
promptly by delivery to the applicable Swing Line Lenders and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company. Promptly after receipt by the applicable
Swing Line Lenders of any telephonic Swing Line Loan Notice, the applicable
Swing Line Lenders will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the applicable Swing Line Lenders will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the applicable Swing Line Lenders have received notice (in writing or
(with respect to Swing Line Dollar Lenders other than Barclays) by telephone)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to (x) 3:30 p.m. (New York City time) for a Swing Line Borrowing
denominated in Dollars or (y) 12:00 noon (London time) for a Swing Line
Borrowing denominated in Euros, in each case, on the applicable Swing Line
Borrowing Date (A) directing the Swing Line Lenders not to make such Swing Line
Loan as a result of the limitations set forth in the provisos to the first
sentence of Section 2.05, or (B) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the applicable Swing Line Lenders will (1) for a Swing Line
Borrowing denominated in Dollars, not later than 4:00 p.m. (New York City time)
on the applicable Swing Line Borrowing Date, make the amount of its Swing Line
Dollar Loan available to the Company or (2) for a Swing Line Borrowing
denominated in Euros, not later than 3:00 p.m. (London time) on the applicable
Swing Line Borrowing Date, make the amount of its Swing Line Euro Loan available
to the Administrative Agent and the Administrative Agent will not later than
4:00 p.m. (London time) make such amounts available to the Company. Unless
otherwise agreed among the applicable Swing Line Lenders, each Swing Line Loan
shall be made by the applicable Swing Line Lenders ratably in accordance with
their respective applicable Swing Line Commitments.

(c) Refinancing of Swing Line Loans. (i) The applicable Swing Line Lenders at
any time in their sole and absolute discretion may request, on behalf of the
Company (which hereby irrevocably authorizes the Swing Line Lenders to so
request on its behalf), that each Revolving Credit Lender make (x) in the case
of any Swing Line Dollar Loan, either a Specified Rate Loan or a Base Rate Loan
(as applicable to the underlying Swing Line Loan at such time, subject to
automatic conversion thereof from a Specified Rate Loan to a Base Rate Loan at
the time contemplated by Section 2.05 hereof) or (y) in the case of any Swing
Line Euro Loan, a Euro Overnight Rate Loan, in each case, in an amount equal to
such Lender’s Pro Rata Share of the Dollar Equivalent amount of such Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan

 

54



--------------------------------------------------------------------------------

Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of the Specified Rate Loans, Base Rate Loans or Euro
Overnight Rate Loans (as applicable), but subject to the unutilized portion of
the Revolving Credit Facility and the conditions set forth in Section 4.02. The
applicable Swing Line Lenders shall furnish the Company with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the applicable Swing Line Lenders at the Administrative Agent’s
Office not later than 1:00 p.m. (New York City time) on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.05(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Specified Rate Loan, a Base Rate Loan or Euro Overnight Rate Loans (as
applicable) to the Company in such amount. The Administrative Agent shall remit
the funds so received to the applicable Swing Line Lenders.

 

  (ii)

If for any reason any Swing Line Loan cannot be refinanced by such a Revolving
Credit Borrowing in accordance with Section 2.05(c)(i), the request for
Specified Rate Loans, Base Rate Loans or Euro Overnight Rate Loans (as
applicable) submitted by the applicable Swing Line Lenders as set forth herein
shall be deemed to be a request by the applicable Swing Line Lenders that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the applicable Swing Line Lenders pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

 

  (iii)

If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the applicable Swing Line Lenders any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the applicable
Swing Line Lenders shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the applicable Swing Line Lenders at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the
applicable Swing Line Lenders (or either of them) in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the applicable
Swing Line Lenders submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

  (iv)

Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving

 

55



--------------------------------------------------------------------------------

  Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Company of a Committed Loan Notice). No such funding of
risk participations shall relieve or otherwise impair the obligation of the
Company to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the applicable Swing Line Lenders receive any payment on account of such Swing
Line Loan, the applicable Swing Line Lenders will distribute to such Lender its
Pro Rata Share of such payment in the same funds as those received by the Swing
Line Lenders.

 

  (ii)

If any payment received by the applicable Swing Line Lenders in respect of
principal or interest on any Swing Line Loan is required to be returned by the
applicable Swing Line Lenders under any of the circumstances described in
Section 11.06 (including pursuant to any settlement entered into by the
applicable Swing Line Lenders in their discretion), each Revolving Credit Lender
shall pay to the applicable Swing Line Lenders its Pro Rata Share thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
applicable Overnight Rate. The Administrative Agent will make such demand upon
the request of the applicable Swing Line Lenders.

(e) Interest for Account of Swing Line Lenders. Until each Revolving Credit
Lender funds its Specified Rate Loan, Base Rate Loan or Euro Overnight Rate Loan
(as applicable) or risk participation pursuant to this Section 2.05 to refinance
such Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such
Pro Rata Share shall be solely for the account of the applicable Swing Line
Lenders.

(f) [Reserved]

(g) Defaulting Lenders. This Section 2.05 shall be subject to the applicable
provisions of Section 2.16 in the event any Revolving Credit Lender becomes a
Defaulting Lender.

Section 2.06. Prepayments. (a) Optional. (i) Each Borrower may, upon notice from
the Company to the Administrative Agent, at any time or from time to time,
voluntarily prepay the Revolving Credit Loans of any Tranche in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 1:00 p.m. (1) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(2) four Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies and (3) on the date of prepayment of
Base Rate Committed Loans; (B) any prepayment of Eurocurrency Rate Committed
Loans shall be in a minimum principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof; and (C) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid. The Administrative
Agent will promptly notify each Appropriate Lender of its receipt of each such
notice, and of the amount of such Lender’s Pro Rata Share of such prepayment. If
such notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.06. Each prepayment of the
Loans pursuant to this Section 2.06(a) shall be applied among the Facilities in
such amounts as the Company may direct in its sole discretion. Each prepayment
in respect of a particular Facility shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares.

 

56



--------------------------------------------------------------------------------

  (ii)

No Bid Loan may be prepaid without the prior consent of the applicable Bid Loan
Lender; provided that in connection with the repayment in full or refinancing of
all of the Facilities, if any Bid Loan is outstanding at such time, the Company
shall be permitted to deposit with the Administrative Agent cash or deposit
account balances (or a letter of credit) pursuant to documentation reasonably
satisfactory to such Bid Loan Lender in an amount equal to the sum of the
outstanding principal amount of such Bid Loan and the remaining interest
payments on such Bid Loan.

 

  (iii)

The Company may, upon notice to the Swing Line Lenders (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lenders and the
Administrative Agent not later than 3:00 p.m. on the date of the prepayment,
(B) any such prepayment shall be in a minimum principal amount of the lesser of
$100,000 and the total principal amount of the Swing Line Loans then outstanding
and (C) any such prepayment shall be applied ratably to the outstanding Swing
Line Loans held by the respective Swing Line Lenders. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

 

  (iv)

Notwithstanding anything to the contrary contained in this Agreement, the
Company may rescind any notice of prepayment under Section 2.06(a)(i) or
2.06(a)(iii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

 

  (v)

Notwithstanding anything to the contrary contained in this Agreement, if the
Company fails to make any prepayment under Section 2.06(a)(i) or
Section 2.06(a)(iii) on the prepayment date specified in the applicable
prepayment notice, no Default or Event of Default shall result from such failure
so long as the Company makes such prepayment within one Business Day of the
specified prepayment date; provided that interest shall accrue on the unpaid
amount from the specified prepayment date to the date of the actual prepayment
at an interest rate equal to the Base Rate plus the Applicable Margin regardless
of whether the Loan being prepaid is a Base Rate Loan, a Eurocurrency Rate Loan
or a Swing Line Loan, which interest shall be payable on the applicable interest
payment date.

(b) Excess Total Revolving Outstandings. If the Administrative Agent notifies
the Company at any time that the Total Revolving Outstandings at such time
exceed an amount equal to 105% of the Aggregate Revolving Credit Commitments
then in effect, then, within five Business Days after receipt of such notice,
the Borrowers shall prepay Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount sufficient to reduce the Total Revolving Outstandings as
of such date of payment to an amount not to exceed 100% of the Aggregate
Revolving Credit Commitments then in effect (provided

 

57



--------------------------------------------------------------------------------

that in the case of any Eurocurrency Rate Loan, if the Borrowers deposit in an
escrow account on terms satisfactory to the Administrative Agent an amount (the
“Escrowed Amount”) for the prepayment of such Eurocurrency Rate Loan on the last
day of then next-expiring Interest Period for such Eurocurrency Rate Loan, the
Total Revolving Outstandings shall be deemed to be reduced by an amount equal to
the Escrowed Amount for purposes of this Section 2.06(b), it being agreed and
understood that interest in respect of any Escrowed Amount shall continue to
accrue thereon at the rate provided hereunder for the Eurocurrency Rate Loan
which such Escrowed Amount is intended to repay until such Escrowed Amount shall
have been used in full to repay such Eurocurrency Rate Loan).

(c) Funding Losses, Etc. All prepayments under this Section 2.06 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.06.
Notwithstanding any of the other provisions of Section 2.06(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under Section 2.06(b), other than
on the last day of the Interest Period therefor, the Company may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Company or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with Section 2.06(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Company or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
Section 2.06(b).

Section 2.07. Termination or Reduction of Revolving Credit Commitments.
(a) Optional. The Company may, upon written notice to the Administrative Agent,
terminate the Aggregate Revolving Credit Commitments or the Revolving Credit
Commitments of any Tranche, or from time to time permanently reduce the
Aggregate Revolving Credit Commitments or the Revolving Credit Commitments of
any Tranche; provided that (i) any such notice shall be received by the
Administrative Agent one Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount
(A) of $500,000 or any whole multiple of $100,000 in excess thereof or (B) equal
to the Aggregate Revolving Credit Commitments or the Revolving Credit
Commitments of such Tranche, as applicable, at such time and (iii) if, after
giving effect to any reduction of the Aggregate Revolving Credit Commitments,
the Letter of Credit Sublimit, the Swing Line Dollar Sublimit or the Swing Line
Euro Sublimit exceeds the amount of the Revolving Credit Commitments of the
relevant Tranche, such sublimit or facility commitments shall be automatically
reduced by the amount of such excess. Notwithstanding the foregoing, the Company
may rescind or postpone any notice of reduction or termination of any Tranche of
Revolving Credit Commitments if such reduction or termination would have
resulted from a refinancing of all or any part of the Facilities, which
refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Revolving Credit Commitments of any Tranche shall be
automatically and permanently reduced to $0 on the Maturity Date applicable to
such Tranche.

(c) Application of Revolving Credit Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit, the Swing Line
Dollar Sublimit, the Swing Line Euro Sublimit or the unused Revolving Credit
Commitments of any Tranche under this Section 2.07. Upon any reduction of unused
Revolving Credit Commitments of any Tranche, the Revolving Credit Commitment of
each Lender of such Tranche shall be reduced by such Lender’s Pro Rata Share of
the amount by which such Revolving Credit Commitments are reduced (other than
the termination of the Revolving Credit Commitment of any Lender as provided in
Section 3.08). All commitment fees accrued until the effective date of any
termination of the Revolving Credit Revolving Credit Commitments shall be paid
on the effective date of such termination.

 

58



--------------------------------------------------------------------------------

Section 2.08. Repayment of Loans. (a) Revolving Credit Loans. Each Borrower
shall repay to the Administrative Agent for the ratable account of the
applicable Revolving Credit Lenders of any Tranche on the Maturity Date
applicable to such Tranche the aggregate principal amount of all of its
Revolving Credit Loans of such Tranche outstanding on such date.

(b) Bid Loans. The Company shall repay each Bid Loan on the last day of the
Interest Period in respect thereof.

(c) Swing Line Loans. The Company shall repay its Swing Line Loans on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date applicable to the Revolving Credit Commitments.

Section 2.09. Interest. (a) Subject to the provisions of Section 2.09(b), (i)
each Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin,
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin, (iii) each Bid Loan shall
bear interest on the outstanding principal amount thereof for the Interest
Period therefor at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus (or minus) the Eurocurrency Bid Margin, or at the Absolute
Rate for such Interest Period, as the case may be, (iv) each Swing Line Dollar
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Federal Funds Rate
plus the Applicable Margin for Eurocurrency Rate Revolving Credit Loans, or at
such other rates as may be agreed between the Company and the Swing Line Dollar
Lenders and (v) each Swing Line Euro Loan shall bear interest on the outstanding
principal amount therefrom from the applicable borrowing date at a rate per
annum equal to the Euro Overnight Rate plus the Applicable Margin for
Eurocurrency Rate Revolving Credit Loans.

(b) While any Event of Default set forth in Section 8.01(a) or (f) exists (but,
in the case of any Event of Default set forth in Section 8.01(a), only upon the
election of the Administrative Agent or the Required Lenders), the Borrowers
shall pay interest on all overdue amounts hereunder (regarding which all
applicable grace periods set forth in Section 8.01 have expired) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.10. Fees. In addition to certain fees described in Sections 2.04(i)
and 2.04(j):

(a) Commitment Fee for Revolving Credit Commitments. The Borrowers shall pay to
the Administrative Agent a commitment fee (for any group of Revolving Credit
Lenders, the “Commitment Fee”) for the account of each Revolving Credit Lender
in accordance with its Pro Rata Share of the Revolving Credit Facility, a
Commitment Fee in Dollars equal to the Applicable Margin times the actual daily
amount by which the aggregate Revolving Credit Commitments exceed the sum of
(A) the

 

59



--------------------------------------------------------------------------------

Outstanding Amount of Revolving Credit Loans, (B) the Outstanding Amount of L/C
Obligations and (C) the Outstanding Amount of Swing Line Loans. The Commitment
Fees shall accrue at all times from the Seventh Restatement Effective Date until
the date on which the aggregate Revolving Credit Commitments have terminated,
the Outstanding Amounts on Revolving Credit Loans and the Swing Line Loans have
been paid and the Outstanding Amounts on all L/C Obligations have been paid or
Cash Collateralized (the “Revolving Termination Date”), including at any time
during which one or more of the conditions in Article 4 is not met, and shall be
due and payable quarterly in arrears on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the Seventh Restatement Effective Date, and on the Revolving
Termination Date. The Commitment Fees shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.

(b) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

Section 2.11. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMCB’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.12. Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 3:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 3:00 p.m. in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

60



--------------------------------------------------------------------------------

(b) Unless a Borrower or any Lender has notified the Administrative Agent, prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that such Borrower or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that such Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

  (i)

if a Borrower failed to make such payment, each Lender shall forthwith on demand
repay to the Administrative Agent the portion of such assumed payment that was
made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Administrative Agent to such Lender to the date such
amount is repaid to the Administrative Agent in Same Day Funds at the Overnight
Rate; and

 

  (ii)

if any Lender failed to make such payment with respect to any Committed
Borrowing, such Lender shall forthwith on demand pay to the Administrative Agent
the amount thereof in Same Day Funds together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the relevant Borrower to the date such amount is recovered by the
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the Overnight Rate. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Committed Loan
included in the applicable Committed Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Committed Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Credit Commitment or to prejudice any rights which the Administrative
Agent or the Borrowers may have against any Lender as a result of any default by
such Lender hereunder.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this Section 2.12(b) shall be conclusive, absent manifest
error.

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the relevant Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

61



--------------------------------------------------------------------------------

(d) The obligations of the Lenders hereunder to make Committed Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Committed Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
purchase its participation.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.04(d), 2.05(c) or 9.07 (or if the Borrowers shall
have paid any amount or posted any cash collateral in respect of such Lender’s
Pro Rata Share of Swing Line Obligations or L/C Obligations pursuant to
Section 2.16(b)(ii)), then notwithstanding any contrary provision hereof, with
respect to any amounts thereafter received by the Administrative Agent for the
account of such Lender, the Administrative Agent (i) shall apply such amounts
(A) first, for the benefit of the Administrative Agent, the Swing Line Lender or
the L/C Issuer to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid, and (B) second, unless an
Event of Default has occurred and is continuing, to reimburse the Borrowers for
any cash collateral posted by the Borrowers until the Borrowers are fully
reimbursed, and (ii) thereafter, may, in its sole discretion, hold any such
remaining amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section; provided any amounts held pursuant to clause (ii) hereof shall be
released to such Lender upon the earlier of (x) the date on which any of the
actions described in Section 8.02(a), 8.02(b) or 8.02(c) or the proviso to
Section 8.02 shall have been taken or occurred and (y) the Revolver Maturity
Date.

(h) Notwithstanding anything to the contrary in any Loan Document, if any Loan
Party fails to make any payment when due under this Agreement (after the
expiration of any otherwise applicable notice or grace periods) and such failure
to pay is caused solely by administrative or technical error, it is understood
and agreed that no Default or Event of Default will be deemed to be continuing
under this Agreement so long as a Loan Party makes such payment promptly after
any Specified Responsible Officer becomes aware of such error (but in any event
within one Business Day after the Company receives notice of such payment
failure from the Administrative Agent).

 

62



--------------------------------------------------------------------------------

Section 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them and/or such subparticipations
in the participations in L/C Obligations or Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Committed Loans or such participations, as
the case may be, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrowers agree that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.10) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14. Designated Borrowers.

(a) The Company may at any time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent designate any wholly-owned
Restricted Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Credit Loans hereunder that are denominated in an
Alternative Currency by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit G (a “Designated Borrower Request
and Assumption Agreement”); provided that such Applicant Borrower shall not
become a Designated Borrower hereunder if, within such ten (10) Business Day
period, any Lender provides a notice in writing to the Administrative Agent and
the Company of its objection to such designation on the basis that it shall be
unlawful under Laws applicable to such Lender to make Loans or extend credit or
otherwise do business with such Applicant Borrower. The parties hereto further
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel, “know your customer” documents and
information, to the extent such Applicant Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a customary Beneficial
Ownership Certification and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent or the Required Lenders in their sole discretion, and
Notes signed by such new Borrowers to the extent any Lenders so require.
Promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit H
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Revolving Credit Loans hereunder that are
denominated in an Alternative Currency, on the terms and conditions set forth
herein; provided that no Committed Loan Notice or Letter of Credit Application
may be submitted by or on behalf of such Designated Borrower until the date that
is five Business Days after such effective date.

 

63



--------------------------------------------------------------------------------

(b) The Obligations of each Designated Borrower shall be several in nature.

(c) Each Restricted Subsidiary of the Company that becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices (including as
agent for service of process), (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to any
such Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than ten (10) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans or L/C Obligations payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Loans or
Letters of Credit made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

(e) Notwithstanding anything to the contrary herein, the status of any
Subsidiary as a Designated Borrower shall terminate immediately if, at any time,
the Company and such Subsidiary are not able to make any of the representations
set forth below with respect to such Subsidiary at such time (the occurrence of
such situation with respect to such Subsidiary, a “Specified Representation
Default”):

 

  (i)

Such Designated Borrower is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Designated Borrower, the “Applicable Designated
Borrower Documents”), and the execution, delivery and performance by such
Designated Borrower of the Applicable Designated Borrower Documents constitute
and will constitute private and commercial acts and not public or governmental
acts. Neither such Designated Borrower nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such
Designated Borrower is organized and existing in respect of its obligations
under the Applicable Designated Borrower Documents.

 

  (ii)

The Applicable Designated Borrower Documents are in proper legal form under the
Laws of the jurisdiction in which such Designated Borrower is organized and
existing for the enforcement thereof against such Designated Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents.

 

64



--------------------------------------------------------------------------------

  (iii)

It is not necessary to ensure the legality, validity, enforceability, priority
or admissibility in evidence of the Applicable Designated Borrower Documents
that the Applicable Designated Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Designated Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Designated Borrower Documents or any other document, except for
(A) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Designated Borrower
Document or any other document is sought to be enforced and (B) any charge or
tax as has been timely paid.

 

  (iv)

There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Designated Borrower is organized and
existing either (A) on or by virtue of the execution or delivery of the
Applicable Designated Borrower Documents or (B) on any payment to be made by
such Designated Borrower pursuant to the Applicable Designated Borrower
Documents, except as has been disclosed to the Administrative Agent.

 

  (v)

The execution, delivery and performance of the Applicable Designated Borrower
Documents executed by such Designated Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Designated
Borrower is organized and existing, not subject to any notification or
authorization except (A) such as have been made or obtained or (B) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

The Company agrees to give prompt notice to the Administrative Agent of any
Specified Representation Default with respect to any Subsidiary that is a
Designated Borrower, and within the later of (x) five (5) Business Days after
the occurrence of such Specified Representation Default or (y) in the case of
Eurocurrency Rate Loans, the ending date of the applicable Interest Period, such
Subsidiary shall pay in full the unpaid principal of and interest on all its
outstanding Loans and Cash Collateralize the then Outstanding Amount of all its
L/C Obligations (in an amount equal to the then Outstanding Amount thereof),
failing which the Company shall forthwith make such payments and post such Cash
Collateral pursuant to its guarantee thereof set forth in Article 10. Nothing in
this Section 2.14(e) shall limit or otherwise affect the Guarantor Party’s
obligations under Article 10.

Section 2.15. Increase in Revolving Credit Commitments. (a) Upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
request additional Revolving Credit Commitments pursuant to any Commitment
Increase and Joinder Agreement, on one or more occasions, after the Third
Amendment Effective Date, by an aggregate amount not to exceed $1,500,000,000.
Each such addition under this Section 2.15(a) shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof.

(b) Any such additional Revolving Credit Commitments (the “Additional Revolving
Credit Commitments”) may be made, at the option of the Company, by either
(i) increasing the Revolving Credit Commitments with the same terms (including
pricing and currency) as the existing Revolving Credit Commitments or
(ii) creating a new tranche of the Revolving Credit Facility with the Additional
Revolving Credit Commitments of Lenders willing to fund in an Additional
Alternative Currency pursuant to which Revolving Credit Loans under such new
tranche may be denominated in such Additional Alternative Currency.

 

65



--------------------------------------------------------------------------------

(c) At the time of the sending of notice requesting additional Revolving Credit
Commitments, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to provide an additional
Revolving Credit Commitment and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase (which shall be
calculated on the basis of the amount of the funded and unfunded exposure under
all the Facilities held by each Lender). Any Lender not responding within such
time period shall be deemed to have declined to provide an additional Revolving
Credit Commitment. The Administrative Agent shall notify the Company and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase, the Company may also invite additional
Eligible Assignees to become Revolving Credit Lenders, as applicable, pursuant
to a commitment increase and joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (each, a “Commitment
Increase and Joinder Agreement”).

(d) If any Revolving Credit Commitments are added in accordance with this
Section 2.15, the Administrative Agent and the Company shall determine the
effective date (the “Additional Commitments Effective Date”) and the final
allocation of such addition. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such addition and the
Additional Commitments Effective Date. As a condition precedent to such
addition, the Company shall deliver to the Administrative Agent a certificate of
the Company dated as of the Additional Commitments Effective Date signed by a
Responsible Officer of the Company certifying that, before and after giving
effect to such increase, (i) the representations and warranties contained in
Article 5 are true and correct in all material respects on and as of the
Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.15(d), the
representations and warranties contained in Section 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 and (ii) no Default exists before or
after giving effect to such addition.

(e) On each Additional Commitments Effective Date, each Lender or Eligible
Assignee which is providing an additional Revolving Credit Commitment shall
become a “Revolving Credit Lender” for all purposes of this Agreement and the
other Loan Documents with a Revolving Credit Commitment that is increased by (in
the case of an existing Revolving Credit Lender) or equal to (in the case of a
new Revolving Credit Lender) such additional Revolving Credit Commitment.

Section 2.16. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

(a) fees shall cease to accrue on the unused portion of the Revolving Credit
Commitments of such Defaulting Lender under Section 2.10(a);

 

66



--------------------------------------------------------------------------------

(b) if any Swing Line Obligations or L/C Obligations exist at the time any
Revolving Credit Lender becomes a Defaulting Lender then:

 

  (i)

all or any part of the Swing Line Obligations (other than the portion of such
Swing Line Obligations referred to in clause (b) of the definition of such term)
and L/C Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders that are Revolving Credit Lenders in accordance with
their respective Pro Rata Shares of the Swing Line Obligations and L/C
Obligations but only to the extent (A) no Event of Default has occurred and is
continuing at such time and (B) the sum of all non-Defaulting Lenders’ Revolving
Outstandings plus such Defaulting Lender’s Pro Rata Share of all Swing Line
Obligations and L/C Obligations does not exceed the total of all non-Defaulting
Lenders’ Revolving Credit Commitments;

 

  (ii)

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the relevant Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Pro Rata Share of all Swing Line Obligations and (y) second, cash collateralize
for the benefit of the L/C Issuer only the relevant Borrower’s obligations
corresponding to such Defaulting Lender’s Pro Rata Share of all L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.04(g) for so long as
such Defaulting Lender’s Pro Rata Share of all L/C Obligations is outstanding;

 

  (iii)

if the relevant Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of all L/C Obligations pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.04(i) with respect to such Defaulting Lender’s Pro Rata
Share of all L/C Obligations during the period such Defaulting Lender’s Pro Rata
Share of all L/C Obligations is cash collateralized;

 

  (iv)

if such Defaulting Lender’s Pro Rata Share of all L/C Obligations is reallocated
to the non-Defaulting Lenders pursuant to clause (i) above, then the fees
payable to the non-Defaulting Lenders pursuant to Sections 2.04(i) and 2.10(a)
shall be adjusted in accordance with such non-Defaulting Lenders’ Pro Rata
Shares; and

 

  (v)

if all or any portion of such Defaulting Lender’s Pro Rata Share of all L/C
Obligations is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the L/C
Issuer or any other Lender hereunder, all facility fees and commitment fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Revolving Credit Commitment that was
utilized by such L/C Obligations) and letter of credit fees payable under
Section 2.04(i) with respect to such Defaulting Lender’s Pro Rata Share of all
L/C Obligations shall be payable to the L/C Issuer until and to the extent that
such Defaulting Lender’s Pro Rata Share of all L/C Obligations is reallocated
and/or cash collateralized; and

(c) so long as any Revolving Credit Lender is a Defaulting Lender, the Swing
Line Lenders shall not be required to fund such portion of any Swing Line Loan
that equals such Defaulting Lender’s Pro Rata Share of such Swing Line Loan, and
the L/C Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless they are satisfied (in their reasonable judgment) that the
related exposure and the Defaulting Lender’s then outstanding Pro Rata Share of
all L/C Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.16(b), and participating interests in any
newly made Swing Line Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.16(b)(i) (and such Defaulting Lender shall not participate therein).

 

67



--------------------------------------------------------------------------------

(d) In the event that the Administrative Agent, the Company, the Swing Line
Lenders and the L/C Issuers each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Revolving Credit Lenders’ Pro Rata Shares of the Swing Line Obligations and L/C
Obligations shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment and on such date such Lender shall purchase at par
such of the Revolving Credit Loans of the other Lenders (other than Bid Loans
and Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Credit Loans in
accordance with its Pro Rata Share, and such Lender shall cease to be a
Defaulting Lender.

Section 2.17. Extension of Maturity Date.

(a) Each Revolving Credit Lender’s Revolving Credit Commitment may be extended,
if at the time (i) the conditions specified in Section 4.02 are met and (ii) the
representations and warranties contained in Section 5.05(b) and 5.06 are true
and correct in all material respects, in the manner set forth in this
Section 2.17, on not more than two occasions, for a period of one year after the
date on which the Revolving Credit Commitment of such Revolving Credit Lender
would have been terminated. If the Company wishes to request an extension of
each Revolving Credit Lender’s Revolving Credit Commitment, it shall give notice
to that effect to the Administrative Agent not less than 30 days and not more
than 90 days prior to the date that the Company desires that such extension take
effect (the “Extension Date”, which Extension Date shall not be earlier than the
date that is four years prior to the then applicable Maturity Date of the
Revolving Credit Commitments, such that, for the avoidance of doubt, the
remaining term of the Revolving Credit Commitments after giving effect to such
extension shall in no event exceed five years at any time), whereupon the
Administrative Agent shall promptly notify each of the Revolving Credit Lenders
of such request. Each Revolving Credit Lender wishing to extend shall respond
affirmatively to such request within 15 days of such request (or such longer
period as the Company and the Administrative Agent may reasonably agree) to the
Administrative Agent. If any Revolving Credit Lender shall not have responded
affirmatively within such 15-day period (or such longer period, if applicable),
such Revolving Credit Lender shall be deemed to have rejected the Company’s
proposal to extend its Revolving Credit Commitment, and only the Revolving
Credit Commitments of those Revolving Credit Lenders which have responded
affirmatively shall be extended, subject to receipt by the Administrative Agent
of counterparts of an extension agreement in form reasonably satisfactory to the
Administrative Agent and the Company (an “Extension Agreement”), duly completed
and signed by the Company, the Administrative Agent and all of the Revolving
Credit Lenders which have responded affirmatively. The Administrative Agent
shall provide to the Company, no later than 10 days prior to the Extension Date
for any such request, a list of the Revolving Credit Lenders which have
responded affirmatively. The Extension Agreement shall be executed and delivered
no later than five days prior to the Extension Date, and no extension of the
Revolving Credit Commitments pursuant to this Section 2.17 shall be legally
binding on any party hereto unless and until such Extension Agreement is so
executed and delivered by Revolving Credit Lenders having at least a majority of
the aggregate amount of the Revolving Credit Commitments.

(b) If any Revolving Credit Lender rejects, or is deemed to have rejected, the
Company’s proposal to extend its Revolving Credit Commitment (i) such Revolving
Credit Lender’s Revolving Credit Commitments shall terminate on the Revolver
Maturity Date applicable to such Revolving Credit Lender, (ii) the Company shall
pay to such Revolving Credit Lender on the applicable Revolver Maturity Date any
amounts due and payable to such Revolving Credit Lender on such date and
(iii) the Company may, if it so elects, designate an Eligible Assignee to become
a Revolving Credit Lender, or agree with an existing Revolving Credit Lender
that such Revolving Credit Lender’s Revolving Credit Commitment

 

68



--------------------------------------------------------------------------------

shall be increased, provided that the aggregate amount of the Revolving Credit
Commitments following any designation or agreement may not exceed the aggregate
amount of the Revolving Credit Commitments as in effect immediately prior to the
relevant request (except to the extent that the Revolving Credit Commitments are
being increased pursuant to Section 2.15). Upon execution and delivery by the
Company and such replacement Revolving Credit Lender or other Eligible Assignee
of an instrument of assumption in form and amount reasonably satisfactory to the
Administrative Agent and execution and delivery of the Extension Agreement
pursuant to Section 2.17(a), such existing Lender shall have a Revolving Credit
Commitment as therein set forth or such other Eligible Assignee shall become a
Lender with a Revolving Credit Commitment as therein set forth and all the
rights and obligations of a Lender with such a Revolving Credit Commitment
hereunder.

(c) The Administrative Agent shall promptly notify the Revolving Credit Lenders
and the Company of the effectiveness of each extension of the Revolving Credit
Commitments pursuant to this Section 2.17.

(d) If, by reason of the operation of this Section 2.17, the Revolver Maturity
Date of any Revolving Credit Lender (a “Terminating Lender”) occurs prior to the
Revolver Maturity Date of any other Revolving Credit Lender, then (i) upon such
earlier Revolver Maturity Date, the participations of the Terminating Lender in
all then outstanding Letters of Credit and Swing Line Loans shall be reallocated
among the other Revolving Credit Lenders and/or cash collateralized in the same
manner as contemplated by Section 2.16(b) and (ii) subject to implementation of
clause (i), the participation of the Terminating Lender in each then outstanding
Letter of Credit or Swing Line Loan shall terminate.

 

ARTICLE 3

TAXES, INCREASED COSTS AND ILLEGALITY

Section 3.01. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
payment by a withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.01, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent; provided, however, that no failure to
provide such evidence shall constitute a Default unless and until the
Administrative Agent or the applicable Lender shall first have notified the
Company of such failure and such failure shall continue for more than 10 days
after the Company receives such notice.

 

69



--------------------------------------------------------------------------------

(d) The Company and the applicable Loan Party shall indemnify each Recipient,
within 20 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate, showing the calculation of the
amount owed in reasonable detail, as to the amount of such payment or liability
delivered to the Company by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e) Each Lender shall severally indemnify, within 10 days after demand therefor
(i) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that the Company and the applicable Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting or expanding the obligation of the Company and applicable
Loan Party to do so), (ii) the Administrative Agent and the Company, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.07(g) relating to the maintenance of a
Participant Register and (iii) the Administrative Agent and the Company, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Company in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or the Company, as applicable, shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (B) or (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

  (ii)

Without limiting the generality of the foregoing, in the event that a Borrower
is a U.S. Person,

 

  (A)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

70



--------------------------------------------------------------------------------

  (B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

  (1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

  (2)

in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

 

  (3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

  (4)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by an IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, and a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, or an IRS Form W-9, and other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

  (C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and;

 

71



--------------------------------------------------------------------------------

  (D)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

(i) For purposes of this Section 3.01, the term “Lender” includes any Swing Line
Lender and any L/C Issuer and the term “applicable law” includes FATCA.

 

72



--------------------------------------------------------------------------------

(j) From and after the Seventh Restatement Effective Date, for purposes of
determining withholding Taxes imposed under FATCA, it is agreed that the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(k) Nothing in this Section 3.01 shall interfere with the right of a Lender or
Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender or Agent to claim any tax refund or to disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled; provided, however, that if (x) the Company requests a Lender or Agent,
in writing, to pursue an available refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 and (y) such requested pursuit would
not be expected to affect such Lender or Agent adversely as determined in the
sole discretion of such Lender or Agent, exercised in good faith, such Lender or
Agent shall pursue such refund in good faith, so long as the Company agrees to
pay all associated out-of-pocket expenses.

Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

Section 3.03. Inability to Determine Rates. If the (x) the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency), or (y) the Administrative Agent is advised by the
Required Lenders that the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, or that deposits (whether
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders in the event such suspension
was due to clause (y) above) revokes such notice. Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Committed Loans in the affected currency or
currencies or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

73



--------------------------------------------------------------------------------

Section 3.04. Increased Costs. (a) If any Change in Law shall:

 

  (i)

impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurocurrency Rate) or any L/C Issuer;

 

  (ii)

impose on any Lender or any L/C Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein; or

 

  (iii)

subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurocurrency Rate Loan (or of maintaining its obligation to make any such
Loan) or to increase the cost to such Lender, such L/C Issuer or such other
Recipient of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender, such L/C
Issuer or such other Recipient hereunder (whether of principal, interest or
otherwise), then the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender, such L/C Issuer or such other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
such L/C Issuer or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered, as reasonably determined by such Lender,
such L/C Issuer or such other Recipient (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Person under agreements having
provisions similar to this Section after consideration of such factors as such
Person then reasonably determines to be relevant).

(b) If any Lender or any L/C Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a
level below that which such Lender or such L/C Issuer or such Lender’s or such
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy and liquidity), then from time to time the Company will pay (or
cause the applicable Designated Borrower to pay) to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or such L/C Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or such L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

74



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an L/C Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 180 days (or, in the case of any increased costs or reductions arising from
a Change in Law under the Dodd-Frank Act or Basel III, 30 days) prior to the
date that such Lender or such L/C Issuer, as the case may be, notifies the
Company of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such L/C Issuer’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is made retroactive by a Governmental Authority,
then the 180-day period (or 30-day period, if applicable) referred to above
shall be extended to include the period of retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any Bid Loan
if the Change in Law that would otherwise entitle it to such compensation shall
have been publicly announced prior to submission of the Bid Request pursuant to
which such Bid Loan was made.

Section 3.05. Reserves on Eurocurrency Rate Loans. (a) If any Lender is required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), the Company shall pay (or cause the applicable Designated
Borrower to pay) to such Lender additional interest on the unpaid principal
amount of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error).

(b) If any Lender is required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
or other Governmental Authority imposed in respect of the maintenance of the
Revolving Credit Commitments or the funding of the Eurocurrency Rate Loans, the
Company shall pay (or cause the applicable Designated Borrower to pay) such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Revolving Credit Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error) which in each case shall be due and payable on each date
on which interest is payable on such Loan. Any Lender requesting payment from
any Borrower under Section 3.05(a) or (b) shall give such Borrower at least
fifteen days’ prior notice (with a copy to the Administrative Agent). If a
Lender fails to give notice fifteen days prior to the relevant Interest Payment
Date, such additional interest or cost shall be due and payable fifteen days
from receipt of such notice.

Section 3.06. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent), the Company shall promptly compensate (or cause the
applicable Designated Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

 

75



--------------------------------------------------------------------------------

(c) any failure by any Borrower to make payment of any Loan or reimbursement of
any drawing under any Letter of Credit (or interest due thereon) denominated in
an Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 3.08(a);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by such Lender to maintain such Loan, any foreign exchange losses
or from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to any Lender under this Section 3.06, such Lender shall be
deemed to have funded each Eurocurrency Rate Committed Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Committed Loan was in
fact so funded.

Section 3.07. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Company contemporaneously with the demand for payment setting
forth in reasonable detail a calculation of the additional amount or amounts to
be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods. For the avoidance of doubt, any
additional amounts required to be paid pursuant to Section 3.01 are not subject
to the limitations set forth in this Section.

(b) (i) With respect to any Lender’s claim for compensation under any of
Section 3.02 through 3.06, no Borrower shall be required to compensate such
Lender for any amount incurred more than 180 days prior to the date that such
Lender notifies the relevant Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation from any Borrower under any of Sections 3.04 through 3.05,
such Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurocurrency Rate Loans, or to convert Base Rate
Loans into Eurocurrency Rate Loans, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of
Section 3.07(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

  (ii)

With respect to any Lender’s claim for compensation under Section 3.01, no
Borrower shall be required to compensate such Lender for any Taxes to the extent
such Taxes were either (A) paid by such Lender to a taxing authority for the
purpose of satisfying the Lender’s tax liability related to the claim for
compensation under Section 3.01 if such payment occurred more than 180 days
prior to the date that such Lender notifies the relevant Borrower of such claim
or (B) assessed by a taxing authority in writing more than 180 days prior to the
date that such Lender notifies the relevant Borrower of a claim for compensation
under Section 3.01.

 

76



--------------------------------------------------------------------------------

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan (or to convert Base Rate Loans into
Eurocurrency Rate Loans) shall be suspended pursuant to Section 3.07(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.04 through 3.05 hereof that gave rise to such conversion no longer
exist:

 

  (i)

to the extent that such Lender’s Eurocurrency Rate Loans have been so converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurocurrency Rate Loans shall be applied instead to its Base Rate
Loans; and

 

  (ii)

all Loans that would otherwise be made or continued from one Interest Period to
another by such Lender as Eurocurrency Rate Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into Eurocurrency Rate Loans shall remain as Base Rate
Loans.

(d) If any Lender gives notice to any Borrower (with a copy to the
Administrative Agent) that the circumstances specified in any of Sections 3.04
through 3.05 that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.07 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Revolving Credit Commitments.

(e) (i) If a Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (A) would eliminate or reduce amounts payable pursuant
to Section 3.01 in the future and (B) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

  (ii)

Each Lender agrees that if any Lender (A) requests compensation under any of
Sections 3.04 through 3.05, or (B) notifies any Borrower that it has determined
that it is unlawful for its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then such Lender will, if requested by such Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that in each case, such
efforts are made on terms that, in the reasonable judgment of such Lender, cause
such Lender and its Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this
Section 3.07(e) shall affect or postpone any of the Obligations of any Borrower
or the rights of such Lender pursuant to Sections 3.02 or 3.04 through 3.05.

 

77



--------------------------------------------------------------------------------

Section 3.08. Replacement of Lenders Under Certain Circumstances. (a) If at any
time:

 

  (i)

any Borrower becomes obligated to pay additional amounts or indemnity payments
described in Section 3.01 or Sections 3.04 through 3.05, as a result of any
condition described in such Sections or any Lender ceases to make Eurocurrency
Rate Loans as a result of any condition described in Section 3.02 or Sections
3.04 through 3.05 or

 

  (ii)

any Lender becomes a Defaulting Lender,

then the Company may, on ten Business Days’ prior written notice to the
Administrative Agent and such Lender, either:

 

  (A)

replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign 100% of its relevant Revolving Credit Commitments and the
principal of its relevant outstanding Loans plus any accrued and unpaid interest
pursuant to Section 11.07(d) (with the assignment fee to be paid by such
Borrower unless waived by the Administrative Agent in such instance) all of its
relevant rights and obligations under this Agreement to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to any Borrower to find a replacement Lender or other such
Person or

 

  (B)

terminate the Revolving Credit Commitment of such Lender and repay all
obligations of the Borrowers owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date;

provided, however, that in the case of a Defaulting Lender only, the Company
shall have the right to take such action as it may elect (including no action)
under the immediately preceding clauses (A) and/or (B) independently and at
different times with respect to any one or more Tranches of Loans (and the
related Revolving Credit Commitments) of such Defaulting Lender, without being
obligated to take the same action with respect to all Tranches of Loans and
related Revolving Credit Commitments of such Defaulting Lender.

(b) Any Lender being replaced pursuant to Section 3.08(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Revolving Credit Commitment and outstanding Loans and related
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the relevant Borrower or the Administrative
Agent.

(c) Pursuant to an Assignment and Assumption arising by operation of
Section 3.08(b), (i) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Revolving Credit Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(ii) all obligations of each Borrower owing to the assigning Lender relating to
the Loans and participations so assigned shall be paid in full by the assignee
Lender to such assigning Lender concurrently with the execution of such
Assignment and Assumption and (iii) upon such payment and, if so requested by
the assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by each relevant Borrower, the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to be a Lender hereunder
with respect to such assigned Loans, Revolving Credit Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

 

78



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary, (i) any Lender that acts as L/C
Issuer may not be replaced by operation of this Section 3.08 at any time that it
has any Letter of Credit outstanding unless arrangements reasonably satisfactory
to such L/C Issuer (including the furnishing of a back-up standby letter of
credit in form and substance, and issued by an issuer reasonably satisfactory to
such L/C Issuer or the depositing of cash collateral into a Cash Collateral
Account in amounts and pursuant to arrangements reasonably satisfactory to such
L/C Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) any Lender that acts as Administrative Agent may not be replaced by
operation of this Section 3.08 except in accordance with the terms of
Section 9.09.

(e) The Company shall also be entitled to replace a Dissenting Lender in
accordance with Section 11.01(e).

Section 3.09. Survival. All of the Borrowers’ obligations under this Article 3
shall survive termination of the Aggregate Revolving Credit Commitments and
repayment of all other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01. Conditions to Seventh Restatement Effectiveness. The conditions to
the effectiveness of the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement, are set forth in Section 4 of the
Seventh Amendment and Restatement Agreement.

Section 4.02. Conditions to All Credit Extensions. Except as provided in
Section 4.03, the obligation of each Lender to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Committed Loans to the other Type, or a continuation of Eurocurrency Rate
Committed Loans) is subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article 5
(other than those representations and warranties contained in Sections 5.05(b),
5.06 and 5.13) shall be true and correct in all material respects on and as of
the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) that for purposes of this Section 4.02(a), the representations and
warranties contained in Section 5.05(a) shall be deemed to refer to the most
recent financial statements furnished pursuant to Sections 6.01(a) and 6.01(b)
and, in the case of the financial statements furnished pursuant to
Section 6.01(b), the representations contained in Section 5.05(a), as modified
by this clause (ii), shall be qualified by the statement that such financial
statements are subject to the absence of footnotes and year-end audit
adjustments.

(b) No Default shall exist, or would result from such Credit Extension or from
the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lenders shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the reasonable satisfaction of the Administrative Agent.

 

79



--------------------------------------------------------------------------------

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Committed Loans) submitted by the Company shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and 4.02(b) (and, if applicable, (c)) have been satisfied on and as of
the date of the applicable Credit Extension.

Section 4.03. Conditions to Credit Extension on the Worldpay Closing Date.
Notwithstanding anything set forth in Section 4.02 above or any other provision
herein to the contrary, the obligation of each Lender to honor any Request for
Credit Extension for the Worldpay Specified Revolving Credit Loans to be funded
substantially concurrently with the occurrence of the Worldpay Closing Date for
the purpose of financing the Worldpay Acquisition and the other Worldpay
Transactions is only subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Administrative Agent shall have received a duly executed Request for
Credit Extension in accordance with the requirements hereof, except it need not
contain any representations or warranties or any certification as to the absence
of any Default or Event of Default.

(b) The Worldpay Acquisition Agreement shall not have been altered, amended or
otherwise changed or supplemented or any provision waived or consented to in a
manner that is materially adverse to the Lenders without the prior written
consent of the Amendment Joint Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned); it being understood and agreed
that (x) any change in the purchase price consideration not exceeding a 10%
increase or decrease in the aggregate purchase price consideration to be paid
under the Worldpay Acquisition Agreement will be deemed to not be materially
adverse to the interests of the Lenders and will not require the prior written
consent of the Amendment Joint Lead Arrangers; provided that any reduction of
the cash portion of the purchase price consideration shall be allocated first to
reduce Tranche A of the Bridge Facility until the commitments in respect of
Tranche A of the Bridge Facility are reduced to zero, then to reduce Tranche B
of the Bridge Facility and (y) the granting of any consent under the Worldpay
Acquisition Agreement that is not materially adverse to the interest of the
Lenders shall not otherwise constitute an amendment or waiver. The Worldpay
Acquisition shall have been, or shall concurrently with the funding of the
Revolving Credit Extension made on the Worldpay Closing Date be, consummated in
accordance with the terms of the Worldpay Acquisition Agreement, as such terms
may be altered, amended or otherwise changed, supplemented, waived or consented
to in accordance with the immediately preceding sentence.

(c) (x) The representations made by or with respect to Worldpay and its
Subsidiaries in the Worldpay Acquisition Agreement (the “Acquisition Agreement
Representation”) as are material to the interests to the Lenders shall be true
and correct in all material respects (provided that any Acquisition Agreement
Representation that is qualified as to “materiality”, “Material Adverse Effect”
(as defined in the Acquisition Agreement as in effect on the Worldpay Signing
Date) or similar language shall be true and correct in all respects), in each
case to the extent that the Company or any of its Subsidiaries has the right
(taking into account any applicable cure provisions) to terminate its
obligations under the Worldpay Acquisition Agreement, or to decline to
consummate the Worldpay Acquisition pursuant to the Worldpay Acquisition
Agreement, as a result of a breach of such representations in the Worldpay
Acquisition Agreement and (y) the representations set forth in Section 5.01(a)
(as it relates to the Company only) and (b)(ii) (as it relates to the Company
only), 5.02(a), 5.02(b), 5.02(c)(i) (as it relates to the Company only),
5.02(c)(ii) (as it relates to any instrument evidencing indebtedness of the
Company or any other Material

 

80



--------------------------------------------------------------------------------

Company in a committed or principal amount greater than $300,000,000 (determined
pro forma for the Worldpay Transactions and without any materiality or “material
adverse effect” qualifications)) 5.04, 5.08 (limited to the use of the proceeds
of the Revolving Credit Extension made on the Worldpay Closing Date), 5.11, 5.13
and the representations set forth in the Solvency Certificate (as defined below)
shall be true and correct in all material respects.

(d) The Amendment Joint Lead Arrangers and the Lenders shall have received:
(A) audited consolidated balance sheets of the Company and the Worldpay and
related consolidated statements of income or operations, equity and cash flows,
for each of the three most recently completed fiscal years ended at least 60
days before the Worldpay Closing Date, including, an unqualified audit report
thereon; (B) for each subsequent fiscal quarter (other than the fourth fiscal
quarter of any fiscal year) ended at least 40 days before the Worldpay Closing
Date, an unaudited consolidated balance sheet of each of the Company and
Worldpay and related consolidated statements of income or operations, equity and
cash flows for such fiscal quarter and for the elapsed interim period following
the last completed fiscal year and for the comparable periods of the prior
fiscal year (the “Specified Quarterly Financial Statements”); and (C) pro forma
consolidated balance sheet and related consolidated statement of income or
operations of the Company for the last completed fiscal year and for the latest
interim period covered by the Specified Quarterly Financial Statements, in each
case after giving effect to the Worldpay Transactions, promptly after the
historical financial statements for such periods are available, all of which
financial statements shall be prepared in accordance with generally accepted
accounting principles in the United States and meet the requirements of
Regulation S-X under the Securities Act and all other accounting rules and
regulations of the Securities and Exchange Commission promulgated thereunder
applicable to a registration statement under the Securities Act on Form S-3
(other than customary exceptions in the case of a Rule 144A offering of
high-yield debt securities, including, without limitation, the requirements of
Sections 3-10 and 3-16 of Regulation S-X, Item 402 of Regulation S-K and
information regarding executive compensation); provided, that the Company’s and
Worldpay’s public filing of any required financial statements with the U.S.
Securities and Exchange Commission shall satisfy the requirements of clauses
(A) and (B) of this clause (d).

(e) All fees due to the Amendment Joint Lead Arrangers and the Lenders shall
have been paid, and all expenses to be paid or reimbursed to the Amendment Joint
Lead Arrangers that have been invoiced at least two Business Days prior to the
Worldpay Closing Date shall have been paid.

(f) The Amendment Joint Lead Arrangers shall have received reasonably
satisfactory evidence of the substantially concurrent consummation of the
Worldpay Refinancing.

(g) The Amendment Joint Lead Arrangers shall have received a solvency
certificate (“Solvency Certificate”) from the chief financial officer of the
Company in the form attached to the Amendment Agreement as Exhibit A, certifying
that the Company and its Subsidiaries on a consolidated basis after giving
effect to the Worldpay Transactions, are solvent.

(h) Except (x) as disclosed in the Company Disclosure Schedule (as defined, for
purposes of this paragraph (h), in the Worldpay Acquisition Agreement as in
effect on the Worldpay Signing Date); provided that (i) the mere inclusion of an
item in the Company Disclosure Schedule as an exception to a representation or
warranty shall not be deemed an admission by Worldpay (as defined, for purposes
of this paragraph (h), in the Worldpay Acquisition Agreement as in effect on the
Worldpay Signing Date) that such item represents a material exception or fact,
event or circumstance or that such item would reasonably be likely to result in
a Material Adverse Effect (as defined, for purposes of this paragraph (h), in
the Acquisition Agreement as in effect on the Worldpay Signing Date) on Worldpay
and (ii) any disclosures made with respect to a section of Article III of the
Acquisition Agreement shall be deemed to qualify (A) any other section of
Article III of the Acquisition Agreement specifically referenced or cross-

 

81



--------------------------------------------------------------------------------

referenced and (B) other sections of Article III of the Acquisition Agreement to
the extent it is reasonably apparent on its face (notwithstanding the absence of
a specific cross-reference) from a reading of the disclosure that such
disclosure applies to such other sections or (y) as disclosed in any Company
Reports (as defined, for purposes of this paragraph (h), in the Acquisition
Agreement as in effect on the Worldpay Signing Date) publicly filed by Worldpay
after January 1, 2018 and prior to March 16, 2019 (but disregarding risk factor
disclosures contained under any “Risk Factors” heading, or disclosures of risks
set forth in any “forward-looking statements” disclaimer or any other statements
that are similarly non-specific or cautionary, predictive or forward-looking in
nature), since December 31, 2018, there has not been any effect, change, event,
circumstance, condition, occurrence or development that has or would reasonably
be likely to have, either individually or in the aggregate, a Material Adverse
Effect on Worldpay.

(i) The Amendment Joint Lead Arrangers shall have received a certificate signed
by a Responsible Officer of the Company certifying that the conditions set forth
in Sections 4.03(b), (c) and (h) are satisfied.

(j) To the extent reasonably requested by the Amendment Joint Lead Arrangers or
any Lender at least 10 Business Days in advance of the Worldpay Closing Date,
the Company shall have provided the documentation and other information to the
Administrative Agent or such Lender that are required by regulatory authorities
under applicable “know-your-customer” rules and regulations, including the USA
PATRIOT Act, and if the Company qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Company shall deliver, to each Lender that
so requests, a customary Beneficial Ownership Certification, in each case at
least three Business Days prior to the Worldpay Closing Date.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Company and each other Borrower represents and warrants to the Agents and
the Lenders that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Restricted Company (a) is a Person, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Environmental Laws), orders, writs
and injunctions, and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to the Borrowers), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are (a) within such Loan Party’s corporate or other powers, (b) have been
duly authorized by all necessary corporate, shareholder or other organizational
action, and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under, (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree, of or with any

 

82



--------------------------------------------------------------------------------

Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate, in any material respect, any Law; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (ii) to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required to
be made or obtained by any Loan Party in connection with the execution, delivery
or performance by any Loan Party of this Agreement or any other Loan Document,
except for (i) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and (ii) those approvals, consents, exemptions, authorizations,
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

Section 5.05. Financial Statements; No Material Adverse Effect. (a) The audited
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
year ended December 31, 2017, and the related consolidated statements of income,
shareholders’ equity and cash flows for such fiscal year of the Company and its
Subsidiaries, including the notes thereto and the unaudited consolidated balance
sheet of the Company and its Subsidiaries for the fiscal quarter ended June 30,
2018, and the related consolidated statements of income, shareholders’ equity
and cash flows for such fiscal quarter of the Company and its Subsidiaries
(collectively, the “Historical Financial Statements”) fairly present in all
material respects the financial condition of the Company and its Subsidiaries as
of the date thereof and their results of operations and cash flows for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein (and,
with respect to unaudited financial statements, the absence of footnotes and
subject to such adjustments as would be made in connection with the audit of
financial statements for the relevant period).

(b) Since December 31, 2017, there has been no change, effect, event or,
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.

Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers, threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or
against any Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 5.07. Ownership of Property; Liens. Each of the Restricted Companies has
good record and marketable title in fee simple to, or valid leasehold interests
in, or easements or other limited property interests in, all real property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01 and except where the failure to
have such title or the existence of such Lien could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

Section 5.08. Anti-Corruption Laws and Sanctions. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
Anti-Corruption Laws and Sanctions in all material respects, and the Company has
maintained policies and procedures reasonably designed to achieve compliance
therewith. No action, suit or proceeding by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Anti-Corruption Laws or Sanctions
is pending or, to the knowledge of the Company, threatened. Neither the Company
nor any of its Subsidiaries nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company or any of its Subsidiaries
is a Sanctioned Person. Notwithstanding the foregoing provisions of this
Section 5.08, any violation by the Company or any of its Subsidiaries of EU
Council Regulation (EC) No 2271/96 of 22 November 1996, as amended by Commission
Delegated Regulation (EU) 2018/1100, or the Council Regulation (EC) No 2271/96,
the so-called “Blocking Statute,” shall not constitute a breach of this
Section 5.08.

Section 5.09. Taxes. The Company and its Restricted Subsidiaries have timely
filed all federal and material state and other tax returns and reports required
to be filed, and have paid all federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets that are due and payable, except those
(a) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (b) with respect to which the failure to make such
filing or payment could not reasonably be expected to have a Material Adverse
Effect.

Section 5.10. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code except to the
extent that non-compliance could not reasonably be expected to have a Material
Adverse Effect. In the preceding five years, each Loan Party and each ERISA
Affiliate have made all required contributions to each Pension Plan subject to
Section 412 of the Code, and in the preceding five years, no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan, except to the
extent a failure to make such contributions or application, as the case may be,
could not reasonably be expected to have a Material Adverse Effect.

(b) There are no pending or, to the knowledge of any Specified Responsible
Officer of the Company, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has an “accumulated funding deficiency” (as defined in Section 412
of the Code), whether or not waived, and no application for a waiver of the
minimum funding standard has been filed with respect to any Pension Plan;
(iii) none of the Borrowers nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums not yet due or premiums due and not yet
delinquent under Section 4007 of ERISA); (iv) none of the Borrowers nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) none of the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.10(c), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

Section 5.11. Margin Regulations; Investment Company Act. (a) No proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U issued by
the FRB.

(b) None of the Borrowers, any Person Controlling any of the foregoing, nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.12. Disclosure.

(a) No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole (and
considered together with all information publicly disclosed by the Consolidated
Companies) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under and at the time which they were made, not materially
misleading; provided that, with respect to financial estimates, projected or
forecasted financial information and other forward-looking information, the
Company and each other Borrower represent and warrant only that such information
was prepared in good faith based upon assumptions believed by the Company to be
reasonable in light of conditions existing at the time of preparation; it being
understood that (A) such projections and forecasts, as to future events, are not
to be viewed as facts, that actual results during the period or periods covered
by any such projections or forecasts may differ significantly from the projected
or forecasted results and that such differences may be material and that such
projections and forecasts are not a guarantee of financial performance and
(B) no representation is made with respect to information of a general economic
or general industry nature.

(b) As of the Seventh Restatement Effective Date, the information included in
the Beneficial Ownership Certification provided on or prior to the Seventh
Restatement Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

Section 5.13. Worldpay Specified Defaults. As of the Worldpay Closing Date, no
Event of Default under Sections 8.01(a) (solely with respect to principal or
interest), 8.01(b) (solely as it relates to an intentional breach of
Section 7.02) or 8.01(f) shall have occurred and be continuing immediately
before and after giving effect to the Worldpay Transactions.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding or not
otherwise provided for in full in a manner reasonably satisfactory to relevant
the L/C Issuer, the Company shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.13) cause each Restricted
Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of the Company beginning with the fiscal year ending on December 31,
2018, a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth

 

85



--------------------------------------------------------------------------------

in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and prepared in accordance with GAAP, and audited and
accompanied by a report and opinion of KPMG LLP or any other independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
(other than any qualification that is expressly solely with respect to, or
expressly resulting solely from, (i) an upcoming maturity date under any
Indebtedness or (ii) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period) or exception or any
qualification or exception as to the scope of such audit; provided that if the
independent auditor provides an attestation and a report with respect to
management’s report on internal control over financial reporting and its own
evaluation of internal control over financial reporting, then such report may
include a qualification or limitation due to the exclusion of any acquired
business from such report to the extent such exclusion is permitted under rules
or regulations promulgated by the SEC or the Public Company Accounting Oversight
Board;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company beginning
with the fiscal quarter ending on September 30, 2018, a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, setting forth, in each case, in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence
of footnotes; and

(c) if there are any Unrestricted Subsidiaries as of the last day of any fiscal
quarter, simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements.

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Sections 6.01(a) and 6.01(b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Company;

(b) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports and registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) which the Company files, copies of any report,
filing or communication with the SEC under Section 13 or 15(d) of the 1934 Act,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) promptly after the receipt thereof by a Specified Responsible Officer of the
Company, copies of each notice or other correspondence received from any
Governmental Authority concerning any material investigation or other material
inquiry regarding any material violation of applicable Law by any Restricted
Company which would reasonably be expected to have a Material Adverse Effect;
and

 

86



--------------------------------------------------------------------------------

(d) promptly after any request therefor, such additional information regarding
the business, legal, financial or corporate affairs of any Restricted Company,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Section 11.02; or (ii) on which such documents
are posted on the Company’s behalf on SyndTrak or other relevant website, to
which each Lender and the Administrative Agent are granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail or by an automated electronic alert of a posting) the
Administrative Agent of the posting of any such documents which notice may be
included in the certificate delivered pursuant to Section 6.02(a). Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. The Borrowers hereby
acknowledge that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”). The Company represents and warrants that it files its
financial statements with the SEC and, accordingly, the Company hereby
authorizes the Administrative Agent to make available to Public Lenders (x) the
Loan Documents and (y) the Company’s financial statements as filed with the SEC
(including, without limitation, its Form 10-Q and Form 10-K filings) in
satisfaction of the Company’s financial statement delivery obligations under
Section 6.01(a) and (b) above. The Company will not request that any other
material be posted to Public Lenders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
contain material non-public information within the meaning of U.S. federal
securities laws. In no event shall the Company designate as Public Lender
information or request that the Administrative Agent post or otherwise provide
(and the Administrative Agent agrees that it will not post or otherwise provide)
to Public Lenders, any compliance certificates or budgets (or any other
materials that are not expressly identified in writing by the Company to the
Administrative Agent as suitable for distribution to Public Lenders).

Section 6.03. Notices. Promptly notify the Administrative Agent after a
Specified Responsible Officer of the Company obtains knowledge of:

(a) the occurrence of any Default;

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including any matter arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Restricted
Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material adverse development in, any litigation, investigation or proceeding
affecting any Loan Party or any Subsidiary, or (iv) the occurrence of any ERISA
Event; and

 

87



--------------------------------------------------------------------------------

(c) any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Company (x) that such notice is being
delivered pursuant to Section 6.03(a) or 6.03(b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity to the extent
known any and all provisions of this Agreement and any other Loan Document in
respect of which such Default exists.

Section 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all of its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect or such
obligations or liabilities are being contested in good faith by appropriate
proceedings.

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 (and, in
the case of any Restricted Subsidiary, other than a Designated Borrower, to the
extent the failure to do so, could not reasonably be expected to have a Material
Adverse Effect) and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, ordinary wear and tear
excepted and casualty and condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions to material properties and equipment in accordance with prudent
industry practice.

Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrowers and the Restricted Subsidiaries as are customarily carried under
similar circumstances by such other Persons except to the extent that the
failure to maintain such insurance could not reasonably be expected to result in
a Material Adverse Effect.

Section 6.08. Compliance with Laws. (a) Comply in all material respects with the
requirements of all Laws (including, without limitation, Environmental Laws) and
all orders, writs, injunctions, and decrees applicable to it or to its business
or property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect or the necessity of compliance
therewith is being contested in good faith by appropriate proceedings and
(b) maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Company and its Subsidiaries (and, when acting on
behalf of the Company or any of its Subsidiaries, their respective directors,
officers, employees and agents) with Anti-Corruption Laws and applicable
Sanctions.

 

88



--------------------------------------------------------------------------------

Section 6.09. Books and Records. Maintain proper books of record and account, in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of such Borrower or such Restricted
Subsidiary, as the case may be.

Section 6.10. Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrowers and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrowers; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than once during any calendar year absent the
existence of an Event of Default and such inspections shall be conducted at the
sole expense of the Administrative Agent without charge to the Borrowers;
provided further that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Company the opportunity to
participate in any discussions with the Company’s accountants.

Section 6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
repay existing Indebtedness of the Consolidated Companies, (ii) to facilitate
the Transactions, including, without limitation, to pay fees and expenses
incurred in connection with the Transactions, (iii) to facilitate the Worldpay
Transactions, including, without limitation, to pay fees and expenses incurred
in connection with the Worldpay Transactions, and (iv) to provide ongoing
working capital and for other general corporate purposes of the Consolidated
Companies (including Permitted Acquisitions).

Section 6.12. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

Section 6.13. Designation of Subsidiaries. The Company may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) other than in the case
of the designation of (x) a Joint Venture in existence on the Seventh
Restatement Effective Date that thereafter becomes a Subsidiary or (y) a
Securitization Vehicle (each, an “Excluded Unrestricted Subsidiary”),
immediately before and after such designation, no Default shall have occurred
and be continuing, (b) other than in the case of the designation of an Excluded
Unrestricted Subsidiary, immediately after giving effect to such designation,
the Company and its Restricted Subsidiaries shall be in compliance, on a Pro
Forma Basis, with the covenants set forth in Section 1.01 (and, as a condition
precedent to the effectiveness of any such designation, the Company shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating such compliance) and (c) no Borrower may
be designated as an Unrestricted Subsidiary. The designation of any Subsidiary
(other than a Securitization Vehicle) as an Unrestricted Subsidiary shall
constitute an Investment by the applicable Restricted Companies therein at the
date of designation in an amount equal to the net book value (or, in the case of
any guarantee or similar Investment, the amount) of the Restricted Companies’
Investments therein. If any Person becomes a Restricted Subsidiary on any date
after the Seventh Restatement Effective Date (including by redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary), the Indebtedness of such
Person outstanding on such date will be deemed to have been incurred by such
Person on such date for purposes of Section 7.03.

 

89



--------------------------------------------------------------------------------

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding or not
otherwise provided for in full in a manner reasonably satisfactory to the
relevant L/C Issuer:

Section 7.01. Liens. The Company shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Seventh Restatement Effective Date and any
modifications, replacements, refinancings, renewals or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof and (ii) solely in respect of the
Company’s Restricted Subsidiaries, the modification, replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens
(if such obligations constitute Indebtedness) is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges (i) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or (ii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 30 days or, if more than 30 days overdue, (i) no action has been taken
to enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment as to all such
amounts, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect;

(e) (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies or
(iii) obligations in respect of letters of credit or bank guarantees that have
been posted by a Restricted Company to support the payment of the items set
forth in clauses (i) and (ii) of this Section 7.01(e);

(f) (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted by a Restricted
Company to support the payment of items set forth in clause (i) of this
Section 7.01(f);

 

90



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially and adversely interfere with the
ordinary conduct of the business of the applicable Person;

(h) Liens consisting of attachments, judgments or awards against the Company or
any Subsidiary with respect to which an appeal or proceeding for review shall be
pending or a stay of execution shall have been obtained, or which are otherwise
being contested in good faith and by appropriate proceedings diligently
conducted, and in respect of which adequate reserves shall have been established
in accordance with GAAP on the books of the applicable Person;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j) [Reserved];

(k) Liens arising in connection with the Cash Management Practices, including
Liens securing borrowings from financial institutions and their Affiliates
permitted under Section 7.03(k) to the extent specified in the definition of
“Cash Management Practices”;

(l) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company or any of its material Restricted
Subsidiaries or (B) secure any Indebtedness (other than any obligation that is
Indebtedness solely as a result of the operation of clause (e) of the definition
thereof) and (ii) the rights reserved or vested in any Person by the terms of
any lease, license, franchise, grant or permit held by any Restricted Company or
by a statutory provision to terminate any such lease, license, franchise, grant
or permit or to require periodic payments as a condition to the continuance
thereof;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, (iii) in favor of a banking institution arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry, and (iv) on
cash or collateral or other financial assets securing obligations of any
Restricted Company under any Swap Contract permitted to be incurred pursuant to
Section 7.03(o) hereof;

(o) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in Permitted Acquisitions not prohibited by
Section 7.02, to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.04 and (ii) on cash earnest money deposits made by any
Restricted Company in connection with any letter of intent or purchase agreement
permitted hereunder;

(p) Liens in favor of any Restricted Company securing Indebtedness permitted
under Section 7.03(d) or other obligations other than Indebtedness owed by a
Restricted Company to another Restricted Company;

 

91



--------------------------------------------------------------------------------

(q) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the Seventh Restatement Effective Date and any modifications,
replacements, renewals or extensions thereof; provided that (i) in the case of
Liens securing purchase money Indebtedness or Capitalized Leases, (A) such Liens
attach concurrently with or within 270 days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens and (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and after-acquired
property subjected to a Lien pursuant to terms existing at the time of such
acquisition, it being understood that such requirement to pledge after-acquired
property shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition); provided that
individual equipment financings otherwise permitted to be secured hereunder
provided by one Person (or its Affiliates) may be cross collateralized to other
such equipment financings provided by such Person (or its Affiliates), (ii) in
the case of Liens securing Indebtedness other than purchase money Indebtedness
or Capitalized Leases, (A) such Liens do not extend to the property of any
Person other than the Person acquired or formed to make such acquisition and the
subsidiaries of such Person and (B) such Lien was not created in contemplation
of such acquisition or such Person becoming a Restricted Subsidiary and
(iii) the Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extensions thereof) is permitted under Section 7.03;

(r) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable Law) regarding leases entered into by the Company or
any of its Restricted Subsidiaries in the ordinary course of business (and Liens
consisting of the interests or title of the respective lessors thereunder);

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Restricted Company in
the ordinary course of business not prohibited by this Agreement;

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Restricted Company to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Restricted
Company and (iii) relating to purchase orders and other similar agreements
entered into in the ordinary course of business;

(u) Liens securing obligations permitted under Section 7.03(q) to the extent
specified therein;

(v) Liens on the assets of a Securitization Vehicle securing Indebtedness under
any Securitization Financing permitted under Section 7.03(r);

(w) any pledge of the Equity Interests of an Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement; and

(x) other Liens securing Indebtedness or other obligations to the extent that
the outstanding principal amount of the Indebtedness or other obligations
secured by such Liens (together with the outstanding principal amount of any
Indebtedness then existing pursuant to the provisions of Section 7.03(e) hereof)
does not exceed the greater of (i) $500,000,000 and (ii) 15% of Consolidated
Shareholders’ Equity.

 

92



--------------------------------------------------------------------------------

Section 7.02. Mergers and Consolidations. Except as permitted in the next
sentence, the Company will not consolidate or merge with or into any other
Person or liquidate, wind up or dissolve (or suffer any liquidation or
dissolution). Notwithstanding the restrictions set out in the previous sentence,
(a) the Company may merge with another Person if (i) the Company is the
corporation surviving such merger and (ii) immediately after giving effect to
such merger, no Event of Default shall have occurred and be continuing and
(b) the Company may be wholly acquired by, or may be merged into, another Person
(any such Person, the “Successor Company”) so long as, (i) prior to or
concurrently with the consummation of such transaction, the Successor Company
shall expressly assume all the obligations of the Company under this Agreement
and the other Loan Documents to which the Company is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (ii) the Successor Company is an entity organized or
existing under the Laws of the United States, any state thereof or the District
of Columbia, (iii) the Administrative Agent shall have received all
documentation and other information about the Successor Company that is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act, and (iv) immediately after giving effect to such merger, no Event of
Default shall have occurred and be continuing.

Section 7.03. Subsidiary Indebtedness. The Company shall not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Indebtedness, except:

(a) Indebtedness of the Loan Parties under the Loan Documents;

(b) Indebtedness outstanding on the Seventh Restatement Effective Date and any
Permitted Refinancing thereof;

(c) Guarantees by a Restricted Subsidiary in respect of Indebtedness of another
Restricted Company otherwise permitted hereunder (including, for the avoidance
of doubt, unsecured Guarantees in respect of the obligations of the
Securitization Vehicle under a Securitization Financing permitted by
Section 7.03(r));

(d) Indebtedness of a Restricted Subsidiary that constitutes an Investment not
prohibited by Section 7.02;

(e) Indebtedness of any Restricted Subsidiaries in an aggregate principal amount
at any time outstanding (together with the outstanding principal amount of
Indebtedness and other obligations secured in reliance on Section 7.01(x), but
without duplication thereof) that does not exceed the greater of (i)
$500,000,000 and (ii) 15% of Consolidated Shareholders’ Equity;

(f) Indebtedness of a Restricted Subsidiary assumed in connection with any
Permitted Acquisition and not incurred in contemplation thereof, and any
Permitted Refinancing of any such Indebtedness;

(g) Indebtedness incurred by any Restricted Subsidiary representing deferred
compensation to employees of a Restricted Company incurred in the ordinary
course of business;

(h) Indebtedness consisting of promissory notes issued by any Restricted
Subsidiary to future, present or former directors, officers, members of
management, employees or consultants of the Company or any of its Subsidiaries
or their respective estates, heirs, family members, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Company permitted
by Section 7.05;

 

93



--------------------------------------------------------------------------------

(i) Indebtedness incurred by a Restricted Subsidiary in a Permitted Acquisition
or Disposition constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments;

(j) Indebtedness consisting of obligations of any Restricted Subsidiary under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions;

(k) Indebtedness (including intercompany Indebtedness among the Consolidated
Companies) in respect of the Cash Management Practices;

(l) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations of a Restricted Subsidiary contained in supply
arrangements, in each case, in the ordinary course of business;

(m) Indebtedness incurred by a Restricted Subsidiary constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to such similar reimbursement-type
obligations; provided that upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within 30 days
following such drawing or incurrence;

(n) obligations in respect of bid, performance, stay, customs, appeal and surety
bonds and performance and completion guarantees provided by a Restricted
Subsidiary or obligations in respect of letters of credit related thereto, in
each case in the ordinary course of business or consistent with past practice;

(o) Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;

(p) Indebtedness in respect of any letter of credit or bankers’ acceptance
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

(q) Indebtedness incurred in the ordinary course of business in connection with
relocation service transactions and secured by the properties which are the
subject of such transactions;

(r) (i) Indebtedness incurred in connection with a receivables securitization
transaction involving the Restricted Subsidiaries and a Securitization Vehicle
(a “Securitization Financing”); provided that (A) such Indebtedness when
incurred shall not exceed 100% of the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition, (B) such
Indebtedness is created and any Lien attaches to such property concurrently with
or within forty-five (45) days of the acquisition thereof, and (C) such Lien
does not at any time encumber any property other than the property financed by
such Indebtedness, and (ii) any unsecured Guarantee by any Restricted Subsidiary
of the obligations of the Securitization Vehicle under a Securitization
Financing;

(s) Indebtedness (i) of the type described in clause (e) of the definition
thereof subject to Liens permitted under Section 7.01 or (ii) secured by Liens
permitted under Sections 7.01(e)(ii), 7.01(e)(iii), 7.01(f), 7.01(q) or 7.01(s);

(t) Indebtedness secured by Liens permitted pursuant to Section 7.01(v); and

 

94



--------------------------------------------------------------------------------

(u) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above.

Section 7.04. Dispositions. The Company shall not, directly or indirectly,
dispose of (in one transaction or in a series of transactions) all or
substantially all of the property of the Restricted Companies, considered
together as a whole; provided that the Company may, directly or indirectly,
dispose of (in one transaction or in a series of transactions) all or
substantially all of the property of the Restricted Companies to one or more
Restricted Subsidiaries.

Section 7.05. Restricted Payments. The Company shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments ratably with respect
to its Equity Interests;

(b) the Company may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity
Interests) of such Person;

(c) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Company may make Restricted Payments; provided that
the Borrowers would be in Pro Forma Compliance with the covenants set forth in
Section 1.01, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent
delivery of financial information by the Company to the Administrative Agent
prior to such Restricted Payments);

(d) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(e) the Company may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of any of the Restricted
Companies; and

(f) so long as no Event of Default shall have occurred and be continuing (or
would result therefrom) under Section 8.01(a) or (f), the Company may make
Restricted Payments in an aggregate amount of up to $300,000,000 in any fiscal
year of the Company; provided that the Borrowers would be in Pro Forma
Compliance with the covenants set forth in Section 1.01, in each case such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders (either pursuant
to Section 6.01(a) or 6.01(b) or in any subsequent delivery of financial
information by the Company to the Administrative Agent prior to such Restricted
Payments).

Section 7.06. Use of Proceeds. The Borrowers will not request any Borrowing or
Letter of Credit, and the Company shall not, directly or indirectly, use, and
shall require that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not, directly or indirectly, use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent such activity, business or transaction would not
be prohibited for a U.S. Person pursuant to Sanctions or (C) in any manner that
would result in the violation of any Sanctions applicable to the Company or any
of its Subsidiaries.

 

95



--------------------------------------------------------------------------------

Section 7.07. Financial Covenants.

(a) Maximum Leverage Ratio. The Company shall not permit the Leverage Ratio as
of the end of any fiscal quarter of the Company for the four fiscal quarter
period ending on such date (such four fiscal quarter period referred to as a
“Testing Period”) to be greater than 3.50:1.00. Notwithstanding the foregoing:

(i) at the election of the Company (the notice of which election shall be given
within thirty (30) days after consummating the relevant Qualified Acquisition),
the level set forth above shall be increased to 4.00:1.00 in connection with a
Qualified Acquisition for four consecutive Testing Periods (and no other Testing
Periods), starting with the Testing Period in which such Qualified Acquisition
is consummated (a “Qualified Acquisition Election”);

(ii) at the election of the Company (the notice of which election shall be given
within thirty (30) days after consummating the relevant Specified Qualified
Acquisition), the level set forth above shall be increased to 4.50:1.00 in
connection with a Specified Qualified Acquisition for eight consecutive Testing
Periods (and no other Testing Periods), starting with the Testing Period in
which such Specified Qualified Acquisition is consummated; provided that the
applicable level shall be reduced by 0.25:1.00 at the end of the second, fourth,
sixth and seventh full fiscal quarters ending after the fiscal quarter in which
the Specified Qualified Acquisition is consummated (a “Specified Qualified
Acquisition Election” and, together with any Qualified Acquisition Election, an
“Acquisition Election” ); and

(iii) (A) the Company may make an Acquisition Election no more than twice during
the life of this Agreement and (B) the Company may make no more than one
Specified Qualified Acquisition Election during the life of this Agreement; and

(iv) upon the return to a maximum Leverage Ratio of 3.50:1.00 after any
Acquisition Election, such level must be maintained for at least two Testing
Periods before the Company may elect to increase such level for a subsequent
time pursuant to any Acquisition Election; provided further that (x) the
Leverage Ratio shall remain at or below 3.50:1.00 for two consecutive Testing
Periods before it may elect to increase the maximum Leverage Ratio on the terms
set forth in this Section 7.07 in connection with a Qualified Acquisition or
Specified Qualified Acquisition and (y) the Company may, at any time prior to
the immediately succeeding fiscal quarter end, elect to reduce its maximum
Leverage Ratio level to 3.50:1.00 for such fiscal quarter end and each fiscal
quarter end thereafter by delivering an irrevocable written notice of such
election to the Administrative Agent; thereafter, the Company may elect to
increase the maximum Leverage Ratio level on the terms set forth in this
Section 7.07 in connection with a Qualified Acquisition or Specified Qualified
Acquisition after its Leverage Ratio remains below 3.50:1.00 for two consecutive
Testing Periods.

(b) Minimum Interest Coverage Ratio. The Company shall not permit the Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00:1.00.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an “Event
of Default”:

(a) Non-Payment. Any Restricted Company fails to pay (i) when due, any amount of
principal of any Loan or (ii) within five Business Days after the same becomes
due, any interest on any Loan or any other amount payable hereunder or with
respect to any other Loan Document; or

 

96



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Restricted Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05(a) (solely
with respect to the Borrowers) or Article 7; or

(c) Other Defaults. Any Restricted Company fails to perform or observe any other
term, covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
to the Company; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Restricted
Company herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material and adverse respect when made or deemed made; or

(e) Cross-Default. Any Material Company (i) fails to make any payment after the
applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness owed by one
Restricted Company to another Restricted Company) having an aggregate
outstanding principal amount in excess of the Threshold Amount or (ii) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or (y) a mandatory offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Material Company institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Material Company becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Material Company in an amount exceeding the Threshold Amount and is not
paid, released, vacated or fully bonded within 60 days after its issue or levy;
or

(h) Judgments. There is entered against any Material Company a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of 60 consecutive days during which such
judgment has not been paid and during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

97



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Company or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or

(j) Change of Control. There occurs any Change of Control.

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Revolving Credit Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Revolving Credit Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that each Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States (or, in the case of any Designated Borrower that is a Foreign Subsidiary,
under the comparable laws of the applicable jurisdiction), the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of each Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 11.04 and amounts payable under Article 3 but excluding principal of,
and interest on, any Loan) payable to the Administrative Agent in its capacity
as such;

 

98



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Credit Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Credit Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Company.

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein or therein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

99



--------------------------------------------------------------------------------

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article 9 with respect to any acts taken or omissions suffered by
each L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 9 and in the definition of “Agent-Related Persons” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

Section 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact, such sub-agents as shall be deemed necessary by
the Administrative Agent and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

Section 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any of their Subsidiaries
or any officer thereof, contained herein or in any other Loan Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Restricted Company or any other party to any
Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any of their Subsidiaries or any Affiliate thereof.

Section 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party or any of their Subsidiaries), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement or the Seventh
Amendment and Restatement Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Seventh Restatement Effective Date
specifying its objection thereto.

 

100



--------------------------------------------------------------------------------

Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a Loan
Party referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Section 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any of their Subsidiaries thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Loan Party,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Loan Party or any of their Subsidiaries. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any of their Subsidiaries
which may come into the possession of any Agent-Related Person.

Section 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct; provided that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided
further that to the extent an L/C Issuer is entitled to indemnification under
this Section 9.07 solely in connection with its role as an L/C Issuer, only the
Revolving Credit Lenders shall be required to indemnify such L/C Issuer in
accordance with this Section 9.07. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand

 

101



--------------------------------------------------------------------------------

for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrowers. The undertaking in this Section 9.07 shall survive
termination of the Aggregate Revolving Credit Commitments, the payment of all
other Obligations and the resignation of the Administrative Agent.

Section 9.08. Agents in their Individual Capacities. JPMCB and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each Loan Party
or any of their Subsidiaries as though JPMCB were not the Administrative Agent
or the L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, JPMCB or its Affiliates
may receive information regarding any Loan Party or any of their Subsidiaries
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or any of their Subsidiaries) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, JPMCB shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the L/C Issuer, and the terms
“Lender” and “Lenders” include JPMCB in its individual capacity.

Section 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Company at all times other than
during the existence of an Event of Default under Section 8.01(f) (which consent
of the Company shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Company, a successor agent from among the Lenders. Upon
the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article 9 and Sections 11.04
and 11.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent by the date
which is 30 days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon the acceptance of
any appointment as the Administrative Agent hereunder by a successor, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

 

102



--------------------------------------------------------------------------------

Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.04(i), 2.04(j), 2.10 and 11.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page and/or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “joint book-running manager,”
“arranger,” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

Section 9.12. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, administrative sub-agent or administrative co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

 

103



--------------------------------------------------------------------------------

(b) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Company, shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

Section 9.13. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Revolving Credit Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

104



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE 10

GUARANTY

Section 10.01. Guaranty. The Company hereby guarantees the punctual payment when
due, whether at scheduled maturity or by acceleration, demand or otherwise, of
all of its Guaranteed Obligations (the Company, in its capacity as guarantor
under this Article 10, the “Guarantor Party”). Without limiting the generality
of the foregoing, the liability of the Guarantor Party shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Credit Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

Section 10.02. Guaranty Absolute. The Guarantor Party guarantees that its
Guaranteed Obligations will be paid in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Credit
Party with respect thereto. The Obligations of the Guarantor Party under or in
respect of this Article 10 are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against the Guarantor Party to enforce this Article 10, irrespective of whether
any action is brought against any other Loan Party or whether any other Loan
Party is joined in any such action or actions. The liability of the Guarantor
Party under this Article 10 shall be irrevocable, absolute and unconditional,
and the Guarantor Party hereby irrevocably waives any defenses (other than
payment in full of the Guaranteed Obligations) it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of its Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in its Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of its Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of its Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of its Guaranteed Obligations or any other assets
of any Loan Party or any of its Subsidiaries;

 

105



--------------------------------------------------------------------------------

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Credit Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Credit Party (the Guarantor Party waiving any duty on
the part of the Credit Parties to disclose such information);

(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any other guarantor or
surety with respect to its Guaranteed Obligations; or

(h) any other circumstance or any existence of or reliance on any representation
by any Credit Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety other than
satisfaction in full of the Obligations.

This Article 10 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guarantor Party’s Guaranteed
Obligations is rescinded or must otherwise be returned by any Credit Party or
any other Person upon the insolvency, bankruptcy or reorganization of any Loan
Party or otherwise, all as though such payment had not been made.

Section 10.03. Waiver and Acknowledgments. (a) The Guarantor Party hereby waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of its Guaranteed Obligations
and this Article 10 (other than any notice expressly required by the Loan
Documents) and any requirement that any Credit Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person.

(b) The Guarantor Party hereby unconditionally and irrevocably waives any right
to revoke this Article 10 and acknowledges that this Article 10 is continuing in
nature and applies to all of its Guaranteed Obligations, whether existing now or
in the future.

(c) The Guarantor Party hereby unconditionally and irrevocably waives any
defense arising by reason of any claim or defense based upon an election of
remedies by any Credit Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Guarantor Party or other rights of
the Guarantor Party to proceed against any of the other Loan Parties, any other
guarantor or any other Person and any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of the Guarantor Party
under this Article 10.

(d) The Guarantor Party hereby unconditionally and irrevocably waives any duty
on the part of any Credit Party to disclose to the Guarantor Party any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Credit Party.

(e) The Guarantor Party acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in this Article 10 are knowingly made
in contemplation of such benefits.

 

106



--------------------------------------------------------------------------------

Section 10.04. Subrogation. The Guarantor Party hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of the Guarantor Party’s
Obligations under or in respect any Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Credit Party against any other Loan Party or any other insider guarantor,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guarantor Party’s Guaranteed Obligations and all other amounts
payable under this Article 10 shall have been paid in full in cash, all Letters
of Credit shall have expired or been terminated or otherwise provided for in
full in a manner reasonably satisfactory to the L/C Issuer and the Revolving
Credit Commitments shall have expired or been terminated. If any amount shall be
paid to the Guarantor Party in violation of the immediately preceding sentence
at any time prior to the latest of (a) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Article 10,
(b) the latest Maturity Date and (c) the latest date of expiration or
termination of all Letters of Credit or other provision therefor in full in a
manner reasonably satisfactory to the L/C Issuers, such amount shall be received
and held in trust for the benefit of the Credit Parties, shall be segregated
from other property and funds of the Guarantor Party and shall forthwith be paid
or delivered to the Administrative Agent in the same form as so received (with
any necessary endorsement or assignment) to be credited and applied to the
Guarantor Party’s Guaranteed Obligations and all other amounts payable by it
under this Article 10, whether matured or unmatured, in accordance with the
terms of the Loan Documents. If (i) all of the Guaranteed Obligations and all
other amounts payable under this Article 10 shall have been paid in full in
cash, (ii) the latest Maturity Date shall have occurred and (iii) all Letters of
Credit shall have expired or been terminated or other provision therefor in full
shall have been made in a manner reasonably satisfactory to the L/C Issuer, the
Credit Parties will, at the Guarantor Party’s request and expense, execute and
deliver to the Guarantor Party appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Guarantor Party of an interest in the Guaranteed Obligations
resulting from such payment made by the Guarantor Party pursuant to this Article
10.

Section 10.05. Payment Free and Clear of Taxes. Any and all payments by the
Guarantor Party under this Article 10 shall be made in accordance with the
provisions of this Agreement, including the provisions of Section 3.01 (and the
Guarantor Party shall make such payments of Taxes or Other Taxes to the extent
described in Section 3.01), as though such payments were made by a Designated
Borrower.

Section 10.06. No Waiver; Remedies. No failure on the part of any Credit Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 10.07. Right of Set-Off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.02 to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of said Section 8.02, the Administrative Agent and, after obtaining
the prior written consent of the Administrative Agent, each other Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, but not any deposits held in a custodial, trust or other
fiduciary capacity) at any time held and other indebtedness at any time owing by
such Agent, such Lender or such Affiliate to or for the credit or the account of
the Guarantor Party against any and all of the Obligations of the Guarantor
Party now or hereafter existing

 

107



--------------------------------------------------------------------------------

under any Loan Document, irrespective of whether such Agent or such Lender shall
have made any demand under any Loan Document and although such Obligations may
be unmatured. Each Agent and each Lender agrees promptly to notify the Guarantor
Party after any such set-off and application; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Agent and each Lender and their respective Affiliates under this
Section 10.07 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Agent, such Lender and their
respective Affiliates may have.

Section 10.08. Continuing Guaranty; Assignments under this Agreement. This
Article 10 is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Article 10, (ii) the latest
Maturity Date and (iii) the latest date of expiration or termination of all
Letters of Credit or other provision therefor in full in a manner reasonably
satisfactory to the L/C Issuer, (b) be binding upon the Guarantor Party, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Credit Parties and their permitted successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Credit Party may assign or otherwise transfer all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or any
portion of its Revolving Credit Commitments, the Loans owing to it and the Note
or Notes held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Credit
Party herein or otherwise, in each case as and to the extent provided in
Section 11.07. The Guarantor Party shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of all
Lenders.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that:

 

  (i)

no amendment, waiver or consent shall, without the written consent of each
Lender directly affected thereby:

 

  (A)

extend or increase the Revolving Credit Commitment of any Lender (it being
understood that a waiver of any condition precedent set forth in Sections 4.01,
4.02 or 4.03, or the waiver of any Default or Event of Default shall not
constitute an extension or increase of any Revolving Credit Commitment of any
Lender);

 

  (B)

postpone any date scheduled for any payment of principal or interest under
Section 2.08 or 2.09 or fees under Section 2.04(i), 2.04(j), 2.10(a),
2.16(b)(iv) or 2.16(b)(v);

 

  (C)

reduce or forgive the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (3) of the second proviso to
this Section 11.01(a)) any fees or other amounts payable hereunder or under any
other Loan Document, it being understood that any change to the definition of
Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest at the Default Rate; or

 

108



--------------------------------------------------------------------------------

  (D)

change Section 2.13 or 8.03 in any manner that would alter the pro rata sharing
of payments required thereby; and

 

  (ii)

no amendment, waiver or consent shall, without the written consent of each
Lender,

 

  (A)

change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder; or

 

  (B)

release all or substantially all of the value of the Guaranty;

provided further that:

 

  (1)

no amendment, waiver or consent shall, unless in writing and signed by the
relevant L/C Issuer in addition to the Lenders required above, affect the rights
or duties of such L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;

 

  (2)

no amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lenders in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lenders under this Agreement;

 

  (3)

no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;

 

  (4)

Section 11.07(i) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification;

 

  (5)

no amendment, waiver or consent shall alter the allocation of payments,
obligations or rights set forth in, Section 2.01(b), 2.04(l) or 2.16(b) between
the Tranches of Revolving Credit Commitments without the consent of Lenders
having more than 50% of the outstanding principal amount of each Tranche of
Revolving Credit Commitments affected thereby, voting as separate classes; and

 

  (6)

the Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.

(b) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolving Credit Commitment of such Lender may not be
increased or extended nor the principal amount owed to such Lender reduced nor
the final maturity thereof extended without the consent of such Lender (it being
understood that any Revolving Credit Commitments or Loans held or deemed held by
any Defaulting Lender shall be excluded from a vote of the Lenders hereunder
requiring any consent of the Lenders).

 

109



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Credit Loans and the accrued interest and fees in respect
thereof and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

(d) Notwithstanding anything to the contrary contained herein, in order to
implement any Additional Revolving Credit Commitments in accordance with
Section 2.15, this Agreement may be amended for such purpose (but solely to the
extent necessary to add such Additional Revolving Credit Commitments in
accordance with Section 2.15) by the Company, the Administrative Agent and the
relevant Lenders providing such Additional Revolving Credit Commitments.

(e) Notwithstanding anything to the contrary contained in this Section 11.01, in
the event that the Company requests that this Agreement be modified or amended
in a manner that would require the unanimous consent of all of the Lenders (or
all affected Lenders) and such modification or amendment is agreed to by the
Required Lenders, then with the consent of the Company and the Required Lenders,
the Company and the Required Lenders shall be permitted to amend this Agreement
without the otherwise required consent of the Lender or Lenders that did not
agree to the modification or amendment requested by the Company (such Lender or
Lenders, collectively the “Dissenting Lenders”) to provide for (i) the
termination of the Revolving Credit Commitment of each of the Dissenting
Lenders, (ii) the addition to this Agreement of one or more other financial
institutions (each of which shall be an Eligible Assignee), or an increase in
the Revolving Credit Commitment of one or more of the Required Lenders (with the
written consent thereof), so that the total Revolving Credit Commitment after
giving effect to such amendment shall be in the same amount as the total
Revolving Credit Commitment immediately before giving effect to such amendment,
(iii) if any Loans (including, for the avoidance of doubt, any L/C Advances and
Swing Line Loans made by any Dissenting Lender) are outstanding at the time of
such amendment, the making of such additional Loans by such new financial
institutions or Required Lender or Lenders, as the case may be, as may be
necessary to repay in full, at par, the outstanding Loans of the Dissenting
Lenders and any other amounts then due and owing to such Dissenting Lenders
immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (i), (ii) and (iii).

Section 11.02. Notices and Other Communications; Facsimile Copies.
(a) Generally. Unless otherwise expressly provided herein, all notices and other
communications provided for under any Loan Document shall be in writing
(including by facsimile transmission and, except as otherwise specifically
provided herein, electronic mail). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or (subject to
Section 11.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

  (i)

if to any Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lenders, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Section 11.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

 

110



--------------------------------------------------------------------------------

  (ii)

if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent, the L/C Issuer and the Swing Line Lenders.

All such notices and other communications shall be deemed to be given or made
upon the earlier of (x) actual receipt by the relevant party and (y) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered;
provided that notices and other communications to the Administrative Agent, the
L/C Issuer and the Swing Line Lenders pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic means. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on each Loan Party, each Agent and each Lender. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.

(c) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(d) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Such Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of such Borrower in the absence of gross
negligence or willful misconduct.

Section 11.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided under each Loan Document
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

111



--------------------------------------------------------------------------------

Section 11.04. Attorney Costs, Expenses and Taxes. Each Borrower agrees (a) to
pay or reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of a single firm
of attorneys acting as counsel to the Administrative Agent and (b) to pay or
reimburse the Administrative Agent and each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs of a single firm of attorneys acting as counsel to the Administrative
Agent and one counsel for the Lenders (unless representation of the Lenders by
the same counsel would be inappropriate due to actual or potential conflicts of
interests among them, in which case the Lenders shall have right to separate
counsel, at the expense of the Company) and one additional local counsel in each
applicable jurisdiction for the Administrative Agent. All amounts due under this
Section 11.04 shall be paid within ten (10) Business Days after receipt by the
Company of an invoice in reasonable detail. The agreements in this Section 11.04
shall survive the termination of the Aggregate Revolving Credit Commitments and
repayment of all other Obligations. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent or any Lender, in its sole discretion.

Section 11.05. Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify and hold harmless each Agent, each Arranger, each Lender and
their respective Affiliates, directors, officers, employees, counsel, agents,
attorneys-in-fact, trustees and advisors (collectively the “Indemnitees”) from
and against any and all liabilities, losses, damages, claims and costs
(including Attorney Costs, which shall be limited to one counsel to the
Administrative Agent and the Lenders (exclusive of one local counsel to the
Administrative Agent and the Lenders in each relevant jurisdiction), unless
(x) the interests of the Administrative Agent and the Lenders are sufficiently
divergent, in which case one additional counsel may be appointed and (y) if the
interests of any Lender or group of Lenders (other than all of the Lenders) are
distinctly or disproportionately affected, one additional counsel for such
Lender or group of Lenders in the case of clause (a) below) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with:

(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby;

(b) any Revolving Credit Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit); or

(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by any Restricted Company
or any of their Subsidiaries, or any Environmental Liability related in any way
to any Restricted Company or any of their Subsidiaries; or

 

112



--------------------------------------------------------------------------------

(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto;

(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, losses, damages, claims and
costs (x) have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or material breach, as determined by a final,
non-appealable judgement of a court of competent jurisdiction, of the Loan
Documents by such Indemnitee as determined by the final non-appealable judgment
of a court of competent jurisdiction, (y) arise from claims of any of the
Lenders solely against one or more Lenders that have not resulted from any
misrepresentation, default or the breach of any Loan Document or any actual or
alleged performance or non-performance by a Borrower or one of its Subsidiaries
or other Affiliates or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors
or (z) have resulted from such Indemnitee’s or any of its Affiliates’ material
breach of the Loan Documents, as determined by a final, non-appealable judgement
of a court of competent jurisdiction. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through SyndTrak or other similar information transmission systems in
connection with this Agreement, except to the extent resulting from the willful
misconduct or gross negligence of such Indemnitee as determined by the final
non-appealable judgment of a court of competent jurisdiction, nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Seventh Restatement Effective Date); provided,
however that the foregoing liability exclusion with respect to the Loan Parties
shall not limit the indemnification obligations of the Loan Parties otherwise
provided for above in respect of third party claims against the Indemnitees. In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 11.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, shareholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 11.05 shall be paid promptly after receipt by the Company of an invoice
in reasonable detail. The agreements in this Section 11.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Revolving Credit Commitments and the repayment,
satisfaction or discharge of all the other Obligations. Without limiting the
provisions of Section 3.01, this Section 11.05 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc., arising
from any non-Tax claim.

Section 11.06. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then:

(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and

(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Federal Funds Rate from time to
time in effect.

 

113



--------------------------------------------------------------------------------

Section 11.07. Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Notwithstanding Section 11.07(a), neither the Company nor any other Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender.

(c) Notwithstanding Section 11.07(a), no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 11.07(d), (ii) by way of participation
in accordance with the provisions of Section 11.07(f), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Sections
11.07(h) and 11.07(j) or (iv) to an SPC in accordance with the provisions of
Section 11.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(d) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement; provided that

 

  (i)

except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or, in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, the aggregate amount of the Revolving Credit Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Revolving Credit Commitment is not then in effect, the outstanding principal
balance of the Loan of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $25,000,000, in the case of any assignment in respect of the Revolving
Credit Facility, unless each of the Administrative Agent and, so long as no
Event of Default in respect of Section 8.01(a) or 8.01(f) has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

 

  (ii)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loans or the Revolving Credit Commitment assigned, except that
this clause (ii) shall not (x) apply to rights in respect of Swing Line Loans or
(y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

 

114



--------------------------------------------------------------------------------

  (iii)

any assignment of a Revolving Credit Commitment to an Eligible Assignee must be
approved, if applicable, by the Persons specified for such assignment in the
definition of Eligible Assignee;

 

  (iv)

the parties (other than the Company unless its consent to such assignment is
required hereunder) to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee the Company shall have no obligation to
pay except as required in Section 3.08); and

 

  (v)

the assigning Lender shall deliver any Notes evidencing such Loans to the
Company or the Administrative Agent (and the Administrative Agent shall deliver
such Notes to the Company). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 11.07(e), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.06, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (d) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.07(f).

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
amounts due under Section 2.04 owing to each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and each Borrower, each Agent and each Lender
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(f) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) each Borrower, each Agent and each
other Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any

 

115



--------------------------------------------------------------------------------

agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 11.01(a)(i) or 11.01(a)(ii)
that directly affects such Participant. Subject to Section 11.07(g), each
Participant shall be entitled to the benefits of Section 3.01, and Sections 3.04
through 3.06 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(f) (it being understood that the documentation
required under Section 3.01(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.07(d). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.10 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(g) A Participant shall not be entitled to receive any greater payment under
Section 3.01 and Sections 3.04 through 3.06 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Credit Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Revolving Credit Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive as to the identity of each Participant and the amount of
Loans and Revolving Credit Commitments attributed to such Participant, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement under its Note, if any to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

  (i)

Notwithstanding anything to the contrary contained herein:

 

  (i)

any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPC”) identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Company the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that

 

  (A)

nothing herein shall constitute a commitment by any SPC to fund any Loan, and

 

116



--------------------------------------------------------------------------------

  (B)

if an SPC elects not to exercise such option or otherwise fails to make all or
any part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.

 

  (ii)

(A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of any Borrower under this Agreement (including its obligations
under Section 3.01 or 3.04 through 3.06), (B) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (C) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Revolving Credit Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.

 

  (iii)

any SPC may (A) with notice to, but without prior consent of any Borrower or the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (B) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise (unless such trustee is an Eligible Assignee which has
complied with the requirements of Section 11.07(d)).

Section 11.08. Successors. Notwithstanding anything to the contrary contained
herein, any or all of JPMCB, Bank of America, Citi, MUFG, U.S. Bank, Wells Fargo
Bank and Barclays may, upon 30 days’ notice to the Company and the Lenders,
resign as L/C Issuer and/or Swing Line Lender; provided that on or prior to the
expiration of such 30-day period with respect to any resignation as L/C Issuer,
such resigning L/C Issuer shall have identified a successor L/C Issuer
reasonably acceptable to the Company willing to accept its appointment as
successor L/C Issuer. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Company shall be entitled to appoint a successor L/C
Issuer or Swing Line Lender from among the Lenders willing to accept such
appointment; provided that a failure by the Company to appoint any such
successor shall not affect the resignation of JPMCB, Bank of America, Citi,
MUFG, U.S. Bank, Wells Fargo Bank or Barclays as L/C Issuer or Swing Line
Lender, as the case may be, except as provided above. If any entity resigns as
L/C Issuer, it shall retain all the rights and obligations of the L/C Issuer
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Specified Rate Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)). If
JPMCB, Bank of America, Citi, MUFG, U.S. Bank, Wells Fargo Bank and Barclays
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Specified Rate Loans and/or Base Rate Loans (as applicable) or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c).

 

117



--------------------------------------------------------------------------------

Section 11.09. Confidentiality. Each Agent and each Lender agrees to maintain
the confidentiality of the Information, except that the Information may be
disclosed (a) to its affiliates, directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and who have agreed or are otherwise
obligated to keep such Information confidential, and the applicable Agent or
Lender shall be responsible for compliance by such Persons with such
obligations); (b) to the extent requested by any regulatory authority having
jurisdiction over the applicable Agent or Lender; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
provided that the Agent or Lender that discloses any Information pursuant to
this clause (c) shall provide the Company prior notice (it being understood and
agreed that such notice shall not be required with respect to Information
disclosed to the extent requested by any regulatory authority having
jurisdiction over the applicable Agent or Lender) of such disclosure (to the
extent not prohibited by applicable Laws) so as to provide the Company, at its
sole expense, with the reasonable opportunity to obtain a protective order or
other comparable relief; (d) to any other party to this Agreement; (e) subject
to an agreement containing provisions substantially the same as (or no less
restrictive than) those of this Section 11.09 (or as may otherwise be reasonably
acceptable to each Borrower), (x) to any Eligible Assignee of or Participant in,
or any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (y) to any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to its obligations under this Agreement;
(f) with the written consent of the Company; (g) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 11.09 or (y) becomes available to any Agent, any Lender or any of their
respective Affiliates (including the Arrangers) on a nonconfidential basis from
a source other than the Company or its Subsidiaries or Affiliates (including the
Arrangers) provided that such source is not known to such Agent or such Lender,
after reasonable inquiry, to be bound by an obligation of confidentiality;
(h) to any state, Federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; or (i) to any rating agency when required
by it (it being understood that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender). In addition, any
Agent and any Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to any Agent and any
Lender in connection with the administration and management of this Agreement,
the other Loan Documents, the Revolving Credit Commitments, and the Credit
Extensions. For the purposes of this Section 11.09, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
its Subsidiaries or Affiliates, or their respective businesses, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party (or any of their respective Subsidiaries or
Affiliates) other than as a result of a breach of this Section 11.09.

Section 11.10. Set-off. In addition to any rights and remedies of each Lender
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to any Loan Party, any such notice being waived by each Borrower (on its
own behalf and on behalf of each other Loan Party) to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, but not any deposits held in a custodial,
trust or other fiduciary capacity), at any time held by, and other Indebtedness
at any time owing by, such Lender to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter

 

118



--------------------------------------------------------------------------------

existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Company and the Administrative Agent after any
such set off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent and each Lender under this Section 11.10
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent and such Lender may have.

Section 11.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under any Loan Document shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to such Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 11.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by e-mailed .pdf or any other electronic
means that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 11.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of any Agent or any Lender in any other
Loan Document shall not be deemed a conflict with this Agreement and subject, in
the case of Letter of Credit Applications, to the last sentence of
Section 2.04(b)(i). Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

119



--------------------------------------------------------------------------------

Section 11.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 11.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 11.16. Governing Law. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
CITY OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO (EXCEPT THAT, IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY
OR SIMILAR PROCEEDINGS WITH RESPECT TO THE ADMINISTRATIVE AGENT, ANY L/C ISSUER,
ANY SWING LINE LENDER OR ANY OTHER LENDER, ACTIONS OR PROCEEDINGS RELATED TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING
SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS).

Section 11.17. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 11.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

120



--------------------------------------------------------------------------------

Section 11.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender, each Swing Line Lender and the L/C Issuer
that each such Lender, Swing Line Lender and the L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

Section 11.19. No Implied Duties. The Borrowers acknowledge that (a) the sole
role of the Arrangers is to syndicate the Facilities and to arrange for future
amendments and other modifications hereto and (b) no Agent has any duty other
than as expressly provided herein. Without limiting the generality of the
foregoing, the Borrowers agree that no Arranger or Agent shall in any event be
subject to any fiduciary or other implied duties. Additionally, the Borrowers
acknowledge and agree that the Arrangers are not advising the Borrower as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Borrowers have consulted and will continue to consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby
(including any amendments or other modifications hereto), and no Arranger or
Credit Party shall have any responsibility or liability to any Borrower with
respect thereto. Any review by any Arranger or Credit Party of the Borrowers,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of such Arranger or Credit
Party and shall not be on behalf of any Borrower.

Section 11.20. USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower and any guarantor, which information
includes the name and address of such Borrower or guarantor and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower or guarantor in accordance with the Act.

Section 11.21. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

Section 11.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

121



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

122



--------------------------------------------------------------------------------

Schedule A

New Revolving Commitments

[on file with the Administrative Agent]



--------------------------------------------------------------------------------

Schedule B

New Swing Line Euro Commitments

[on file with the Administrative Agent]



--------------------------------------------------------------------------------

Schedule 2.01

Revolving Credit Commitments

[on file with the Administrative Agent]



--------------------------------------------------------------------------------

Schedule 2.05

Swing Line Commitments

[on file with the Administrative Agent]